--------------------------------------------------------------------------------

 

 

 

 

$50,000,000

SENIOR FIRST LIEN SECURED

CREDIT AGREEMENT

Among

Doral Energy Corp.,
a Nevada corporation,

as Borrower

and

Macquarie Bank Limited,
a bank incorporated under the laws of Australia,
in its individual capacity and as Administrative Agent,

and

the Lenders Party Hereto
_________________________________


 

Dated as of July 29, 2008

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I DEFINITIONS 1       Section 1.1 Specific Defined Terms 1   Section 1.2
Other Capitalized Terms 22   Section 1.3 Exhibits and Schedules 22   Section 1.4
Amendment of Defined Instruments 22   Section 1.5 References and Titles 23  
Section 1.6 Accounting Terms and Determinations 23     ARTICLE II THE LOAN
FACILITY 23       Section 2.1 Maximum Commitment; Development Plan 23   Section
2.2 Availability and Purpose of Revolving Loan Advances 24   Section 2.3
Availability and Purposes of Term Loan Advances 26   Section 2.4 Fees. 26  
Section 2.5 LIBOR Breakage Costs 26   Section 2.6 Advance Procedure 26   Section
2.7 Promissory Notes 28   Section 2.8 Interest 28   Section 2.9 Repayment of
Principal on Tranche B of the Loan and Interest on the Loan 29   Section 2.10
Time and Place of Payments 30   Section 2.11 Borrower Sub-Account 31   Section
2.12 Optional Prepayment of the Loan 32   Section 2.13 Mandatory Prepayment of
the Loan 32   Section 2.14 Revenues Remaining in the Borrower Sub-Account 33  
Section 2.15 Taxes 33         ARTICLE III SECURITY 36           Section 3.1
Grant of Security Interests 36   Section 3.2 Equipment 37   Section 3.3
Subordination Agreements 38         ARTICLE IV REPRESENTATIONS AND WARRANTIES 38
          Section 4.1 Formation and Existence 38   Section 4.2 Name; Executive
Offices 38   Section 4.3 Capitalization; Ownership; Subsidiaries 38   Section
4.4 Authorization; Non-Contravention 38   Section 4.5 Solvency 39   Section 4.6
Omissions and Misstatements 39   Section 4.7 Joint Venture 39   Section 4.8
Commissions; Expenses 39   Section 4.9 Tax Returns 40   Section 4.10 Litigation;
Governmental Proceedings 40   Section 4.11 Ownership of Collateral; Interests 40
  Section 4.12 Debt 41

i

--------------------------------------------------------------------------------


  Section 4.13 Intellectual Property 41   Section 4.14 Other Leases 41   Section
4.15 Investments 41   Section 4.16 Environmental Matters 42   Section 4.17
Operating Permits and Licenses 43   Section 4.18 Maintenance of Properties 43  
Section 4.19 USA PATRIOT Act Representation 44   Section 4.20 Contingent
Liabilities 44   Section 4.21 Restrictions on Equipment 44   Section 4.22 Unpaid
Bills 44   Section 4.23 Taxpayer Identification 44   Section 4.24 Investment
Company 45   Section 4.25 Borrower a Public Company 45   Section 4.26 Other
Agreements 45   Section 4.27 Basic Documents 45   Section 4.28 Farmout
Agreements and Subject Contracts, Etc 45   Section 4.29 Operating Agreements 46
  Section 4.30 No Unusual Agreements 46   Section 4.31 Suspense of Proceeds 46  
Section 4.32 Employee Plans 46   Section 4.33 Use of Proceeds 46   Section 4.34
Borrower’s Interests in the Properties 47   Section 4.35 Insurance 47   Section
4.36 No Material Adverse Effect 47   Section 4.37 No Other Interest in the
Properties 47   Section 4.38 Conduct of Business Since Formation 47   Section
4.39 Restriction on Liens 47   Section 4.40 Hedging Agreements 47   Section 4.41
Marketing of Production 48   Section 4.42 Deposit Accounts 48   Section 4.43
Labor Matters 48   Section 4.44 Vendor Liens 48   Section 4.45 Eligible Contract
Participant 48   Section 4.46 Choice of Law 48   Section 4.47 No Default 48  
Section 4.48 Financial Statements 49   Section 4.49 Priority 49   Section 4.50
Terms and Conditions 49   Section 4.51 PSA 49         ARTICLE V FINANCIAL
STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER 49           Section 5.1
Property Operating Statement 49   Section 5.2 Reports 50   Section 5.3 Quarterly
Financial Reports 50   Section 5.4 Certificate of Financial Officer; Compliance
50   Section 5.5 Default Notices 50

ii

--------------------------------------------------------------------------------


  Section 5.6 Reserve Reports 52   Section 5.7 Other Information 54   Section
5.8 Weekly Field Reports and Daily Drilling Reports 54   Section 5.9 Weekly
Production Reports 54   Section 5.10 Monthly Field Activity Reports 54   Section
5.11 AFEs 54   Section 5.12 Test Results; Core Analyses; Surveys and Logs 55  
Section 5.13 Advance Notice of Operations 55   Section 5.14 Reports Made to a
Governmental Authority 55   Section 5.15 Charter Documents 55   Section 5.16
Certificate of Authorized Officer; Hedging Agreements 55   Section 5.17
Certificate of Insurer; Insurance Coverage 55   Section 5.18 Updated Development
Plan 55          ARTICLE VI AFFIRMATIVE COVENANTS   56           Section 6.1
Preservation of Existence 56   Section 6.2 Affiliate Transactions 56   Section
6.3 Compliance with Law 56   Section 6.4 Environmental Matters 58   Section 6.5
Records 58   Section 6.6 Litigation 59   Section 6.7 Damage to Collateral 59  
Section 6.8 Solvency 59   Section 6.9 Insurance 59   Section 6.10 Delivery of
Instruments 60   Section 6.11 Consultants 61   Section 6.12 Creditors 61  
Section 6.13 Inspection 61   Section 6.14 Compliance Opinions and Reports 62  
Section 6.15 Operators 62   Section 6.16 Purchasers of Hydrocarbons 63   Section
6.17 Access to Officers, Employees and Agents 63   Section 6.18 Use of Proceeds;
Development of Properties 63   Section 6.19 Bonds 63   Section 6.20 Hedging
Hydrocarbon Production 64   Section 6.21 Minimum Payments 64   Section 6.22
Post-Closing Title Opinions 64   Section 6.23 Continuing Enterprise 64   Section
6.24 Venue for Debtor Relief Proceedings 64   Section 6.25 Access to Seismic and
Geophysical Data 64   Section 6.26 Financial Ratios 65   Section 6.27 Liens on
Collateral 65   Section 6.28 Use of Additional Equity 65   Section 6.29 Payment
of Taxes, Etc 65   Section 6.30 Equipment 66   Section 6.31 Deposit Account 66

iii

--------------------------------------------------------------------------------


 ARTICLE VII NEGATIVE COVENANTS 66           Section 7.1 Debt 66   Section 7.2
Accounts 67   Section 7.3 Guaranties 67   Section 7.4 Ownership and Business
Operations 67   Section 7.5 Liens and Encumbrances 69   Section 7.6 Investments
69   Section 7.7 Subsidiaries and Divestitures 69   Section 7.8 Compliance with
Laws 70   Section 7.9 Dividends and Distributions 70   Section 7.10
Modifications 70   Section 7.11 Development Expenditures 70   Section 7.12
Quarterly Minimum Cumulative Net Operating Cash Flow 70   Section 7.13 Quarterly
Minimum Cumulative Production Volumes 70   Section 7.14 Other. 70   Section 7.15
Proceeds of Notes 71   Section 7.16 Limitation on Leases 71   Section 7.17
Nature of Business 71   Section 7.18 Deposit Accounts 72   Section 7.19 No
Severance Agreements 72   Section 7.20 G&A Expenses 72   Section 7.21 Commodity
Deliveries 72          ARTICLE VIII FURTHER RIGHTS OF LENDERS 72          
Section 8.1 Delivery of Additional Documents 72   Section 8.2 Payments by
Lenders 73   Section 8.3 Possession 73   Section 8.4 Indemnification 73  
Section 8.5 Removal and Appointment of Operator 76          ARTICLE IX CLOSING;
CONDITIONS PRECEDENT TO CLOSING 76           Section 9.1 Closing 76   Section
9.2 Conditions to Making the Initial Advance 76   Section 9.3 Additional
Conditions Precedent 79          ARTICLE X EVENTS OF DEFAULT 81          
Section 10.1 Events of Default 81          ARTICLE XI REMEDIES OF LENDERS 84    
      Section 11.1 Remedies 84   Section 11.2 Collateral 84   Section 11.3
Set-Off Rights 84   Section 11.4 Rights Under Operating Agreements 85        
 ARTICLE XII ADMINISTRATIVE AGENT 85           Section 12.1 Appointment and
Authorization of Administrative Agent 85   Section 12.2 Delegation of Duties 85

iv

--------------------------------------------------------------------------------


  Section 12.3 Liability of Administrative Agent 86   Section 12.4 Reliance by
Administrative Agent 86   Section 12.5 Notice of Default 86   Section 12.6
Credit Decision; Disclosure of Information by Administrative Agent 87   Section
12.7 INDEMNIFICATION OF ADMINISTRATIVE AGENT 87   Section 12.8 Administrative
Agent in its Individual Capacity 88   Section 12.9 Successor Administrative
Agent 88   Section 12.10 Administrative Agent May File Proofs of Claim 89  
Section 12.11 Collateral Matters 89   Section 12.12 Advance Procedure 91  
Section 12.13 Payments 91   Section 12.14 Application of Payments 92   Section
12.15 Liens 92   Section 12.16 Payment Priority 92   Section 12.17 Sharing of
Payments by Lenders 92   Section 12.18 Relationship of Lenders 93   Section
12.19 Actions by Administrative Agent 93          ARTICLE XIII MISCELLANEOUS 93
          Section 13.1 Remedies Cumulative 93   Section 13.2 Assignment 94  
Section 13.3 Notices 94   Section 13.4 Waivers; Amendments 96   Section 13.5
Confidentiality 96   Section 13.6 Final Agreement 97   Section 13.7 WAIVER OF
JURY TRIAL, PUNITIVE DAMAGES, ETC 97   Section 13.8 GOVERNING LAW 98   Section
13.9 No Third-Party Beneficiaries 98   Section 13.10 Fees, Costs and Expenses 98
  Section 13.11 Compliance with Law 99   Section 13.12 Power of Attorney; Etc 99
  Section 13.13 Obligations are Non-Recourse to Members 99   Section 13.14
Severability 100   Section 13.15 Captions; Headings 100   Section 13.16
Construction 100   Section 13.17 Additional Documents 100   Section 13.18
Counterpart Execution 100   Section 13.19 EXCULPATION PROVISIONS 100   Section
13.20 Obligations Joint and Several 101   Section 13.21 NO OTHER AGREEMENTS; NO
PAROL EVIDENCE 101

v

--------------------------------------------------------------------------------

EXHIBITS, ANNEXES AND SCHEDULES

Exhibits:       Exhibit A Description of Properties; Interests Exhibit B Form of
Promissory Note Exhibit C Form of Advance Request Exhibit D Form of Property
Operating Statement Exhibit E Existing and Approved Purchasers Exhibit F Form of
Security Agreement Exhibit G Form of Subordination Agreement Exhibit H Notice of
Assignment of Proceeds Exhibit I Deposit Account Control Agreement Exhibit J MBL
Terms and Conditions of Investment Business     Annexes:       Annex I
Percentage Share     Schedules:       Schedule 2.6(d) Authorized Signatories on
Advance Requests Schedule 4.3 Ownership of Equity Interests of Borrower Schedule
4.4(d) Consents Schedule 4.8 Brokerage Fees Schedule 4.10 Litigation Schedule
4.11(c) Agreements to Acquire Interests In Hydrocarbons Schedule 4.12 Debt
Schedule 4.16 Environmental Matters Schedule 4.17 Operating Permits and Licenses
Schedule 4.20 Contingent Liabilities Schedule 4.22 Unpaid Bills Schedule 4.26
Other Agreements Schedule 4.29 Operators/Operating Agreements Schedule 4.32
Employee Plans Schedule 4.40 Hedging Agreements Schedule 4.41 Marketing
Contracts Schedule 4.42 Deposit Accounts Schedule 6.9(c) Insurance Schedule 6.19
Bonds and Qualifications Schedule 7.1(b) Authorized Capital Leases Schedule 7.5
Liens and Encumbrances Schedule 7.12 Quarterly Minimum Cumulative Net Operating
Cash Flow Schedule 7.13 Quarterly Minimum Cumulative Production Volumes


--------------------------------------------------------------------------------

CREDIT AGREEMENT

          This $50,000,000 Senior First Lien Secured Loan Credit Agreement (this
“Agreement”) is dated as of July __, 2008, between DORAL ENERGY CORP., a Nevada
corporation, having its principal executive office and place of business at 111
N. Sepulveda Blvd., Suite 250, Manhattan Beach, California 90266 (“Borrower”)
and MACQUARIE BANK LIMITED, a bank incorporated in accordance with the laws of
Australia, with offices at Level 15, 1 Martin Place, Sydney, New South Wales,
2000 Australia (in its individual capacity, “MBL”), as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
“Administrative Agent”) and the other Lenders party to this Agreement.

Background:

          A.      Borrower and each of the Lenders desire to enter into this
Agreement to set forth the terms and conditions pursuant to which the Lenders
will make available to Borrower a senior secured loan for the purposes set forth
in this Agreement.

          B.      In connection with Lenders making available to Borrower the
financial accommodations described in this Agreement, Borrower will grant to the
Administrative Agent, for the ratable benefit of each of the Lenders, a
first-priority Lien in all of the real and personal property of Borrower subject
only to the Permitted Encumbrances (defined below); and

          C.      To further induce Lenders to enter into this Agreement,
Borrower shall grant to Lender or its designee a Net Profits Interest (defined
below).

Agreements:

          In consideration of the terms, covenants, provisions and conditions
set forth in this Agreement, Borrower, Administrative Agent and Lenders agree as
follows:

ARTICLE I
DEFINITIONS

          Section 1.1      Specific Defined Terms. As used herein, the following
terms shall have the following meanings and, as the context requires, the
singular shall include the plural:

          “Acceptable Bank” means:

          (a)      a bank or financial institution which has a rating for its
long-term unsecured and non credit-enhanced debt obligations of A-1 or higher by
Standard & Poor’s Rating Services or F-1 or higher by Fitch Ratings Ltd or P-1
or higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognized credit rating agency; or

          (b)      any other bank or financial institution approved by the
Administrative Agent.

--------------------------------------------------------------------------------

          “Adjusted PV Ratio” means, as of any date, the ratio of (i) the Total
Adjusted Present Value to (ii) Net Debt of Borrower.

          “Administrative Agent” means MBL or any successor serving as the
Administrative Agent pursuant to this Agreement.

          “Administrative Agent-Related Persons” means the Administrative Agent,
together with its Affiliates, and their respective officers, directors,
employees, agents and attorneys in fact of such Persons.

          “Advance” means an advance of funds under the Revolving Loan and the
Term Loan, as applicable, by the Lenders at the Contract Rate pursuant to
Article II of this Agreement.

          “Advance Request” means a request for an Advance under the Revolving
Loan or the Term Loan in substantially the form of Exhibit C hereto.

          “AFE” means an authorization for expenditure representing an estimate
of work to be performed. AFEs shall not include COPAS overhead or other similar
expenses related to Borrower’s overhead expense.

          “Affiliate” means as to any Person (a) any other Person who directly
or indirectly controls, is under common control with, or is controlled by such
Person, (b) any director or officer of such Person or of any Person referred to
in clause (a) above, or (c) if any Person in clause (a) above is an individual,
any member of the immediate family (including parents, spouse and children) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust. As used in this definition, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of Equity Interests, by
contract or otherwise); provided that, in any event, (i) any Person who owns
directly or indirectly ten percent (10%) or more of the Equity Interests having
ordinary voting power for the election of directors or other governing body of a
corporation or ten percent (10%) or more of the Equity Interests of any other
Person (other than as a limited partner (or member in a limited liability
company in the nature of a limited partner) of such other Person) will be deemed
to control such corporation or other Person, and (ii) any Subsidiary of Borrower
shall be deemed to be an Affiliate of Borrower.

          “Agreement” has the meaning assigned to that term in the introductory
paragraph hereof and includes any amendment, modification, supplement or
restatement.

          “Applicable Margin” means, (a) with respect to Tranche A, three
percent (3.00%) with respect to a LIBOR Loan and one and one-quarter percent
(1.25%) with respect to a Prime Rate Loan and (b) with respect to Tranche B, six
and one-half percent (6.50%) with respect to a LIBOR Loan and four and
three-quarters percent (4.75%) with respect to a Prime Rate Loan.

          “Authorized Officer” has the meaning assigned to that term in Section
5.1(a).

2

--------------------------------------------------------------------------------

          “Availability Termination Date” means, unless extended in writing by
Administrative Agent, (a) with respect to Tranche A, the Maturity Date and (b)
with respect to Tranche B, the date that is exactly twenty-four (24) months
after the Closing Date.

          “Bankruptcy Code” means Title 11 of the United States Code as amended
from time to time.

          “Base Rate Loan” has the meaning assigned to that term in Section
2.8(iii).

          “Basic Documents” means Leases, Operating Agreements, Hydrocarbon
purchase, sales, exchange, processing, gathering, treatment, compression and
transportation agreements; farmout or farm in agreements; unitization
agreements; joint venture, exploration, limited or general partnership, dry
hole, bottom hole, acreage contribution, purchase and acquisition agreements;
area of mutual interest agreements; salt water disposal agreements, servicing
contracts; easement and/or pooling agreements; surface leases, permits,
licenses, rights-of-way, servitudes, or other interests appertaining to the
Properties and all other executory contracts and agreements relating to the
Properties.

          “Board” has the meaning assigned to that term in Section 4.33 of this
Agreement.

          “BOE” means Barrels of Oil Equivalent calculated by adding (a) the
volume of Crude Oil sold in barrels to (b) the volume of Natural Gas sold in
thousands of cubic feet (MCF) divided by ten (10).

          “Borrower” has the meaning assigned to that term in the first
paragraph of this Agreement.

          “Borrower Sub Account” has the meaning assigned to such term in
Section 2.11(a) of this Agreement.

          “Borrowing Base” means, subject to the Maximum Commitment, the loan
amount for the Revolving Loan, as determined by the Administrative Agent from
time to time in accordance with Section 2.2(b).

          “Borrowing Base Deficiency” means, and occurs when, the amount by
which the outstanding principal amount of the Revolving Loan exceeds the
Borrowing Base in effect at such time, whether as the result of a
redetermination, a scheduled reduction, or otherwise.

          “Business Day” means (a) any day other than a day on which commercial
banks are authorized or required to close in New York, New York, and (b) if such
day relates to a borrowing or continuation of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or the Interest Period
for, a Loan or a notice by Borrower with respect to any such borrowing or
continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

3

--------------------------------------------------------------------------------

          “Capital Leases” means, in respect of any Person, all leases which
shall have been, or should have been, in accordance with GAAP, recorded as
capital leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.

          “Cash Equivalents” means at any time:

          (a)      certificates of deposit maturing within one (1) year after
the relevant date of calculation and issued by an Acceptable Bank;

          (b)      any investment in marketable debt obligations issued or
guaranteed by the government of the United States of America, or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one (1) year after the relevant date of calculation and not
convertible or exchangeable to any other security;

          (c)      commercial paper not convertible or exchangeable to any other
security:

          (i)      for which a recognized trading market exists;

          (ii)      which matures within one (1) year after the relevant date of
calculation; and

          (iii)      which has a credit rating of either A-1 or higher by
Standard & Poor’s Rating Services or F-1 or higher by Fitch Ratings Ltd or P-1
or higher by Moody’s Investor Services Limited, or, if no rating is available in
respect of the commercial paper, the issuer of which has, in respect of its
long-term unsecured and non-credit enhanced debt obligations, an equivalent
rating;

          (d)      any investment in money market funds which

          (i)      have a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or F-1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investor Services Limited,

          (ii)      which invest substantially all their assets in securities of
the types described in paragraphs (a) to (c) above, and

          (iii)      can be converted into cash on not more than thirty (30)
days notice.

          “Cash Position” means the sum of cash and Cash Equivalents plus
accounts receivable within two (2) months minus accounts payable within two (2)
months.

          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

          “Change of Control” means the occurrence of any event pursuant to
which:

4

--------------------------------------------------------------------------------

          (a)      any Person who has not executed a Subordination Agreement and
is not an Affiliate (either alone or jointly with any other Person) acquires
control of Borrower, or Borrower becomes a Subsidiary of any such Person, or any
such Person or group of Persons acting in concert to gain direct or indirect
control of Borrower, in each case, in a transaction not approved by the
Continuing Directors or members, as applicable; for purposes of this definition,
control means:

          (i)      the power (whether by way of ownership of shares, proxy,
contract, agency or otherwise) to:

                    (A)      cast, or control the casting of, more than
thirty-five percent (35%) of the maximum number of votes that might be cast at a
general meeting of Borrower, as applicable; or

                    (B)      appoint or remove all, or the majority, of the
directors or other equivalent officers of Borrower, as applicable; or

                    (C)      give directions with respect to the operating and
financial policies of Borrower with which the directors or other equivalent
officers of such Borrower is obliged to comply.

          (ii)      the holding beneficially of more than thirty-five percent
(35%) of the issued share capital of Borrower (excluding any part of that issued
share capital that carries no right to participate beyond a specified amount in
a distribution of either profits or capital); and

          (iii)      “acting in concert” means, a group of Persons who, pursuant
to an agreement or understanding (whether formal or informal), actively
co-operate, through the acquisition of shares directly or indirectly in Borrower
by any of them, either directly or indirectly, to obtain or consolidate control
of Borrower; and

          (b)      Either Paul Kirkitelos or H. Patrick Seale cease to be
materially involved in the management of the Borrower and the development of the
Properties, and a replacement reasonably acceptable to the Administrative Agent
is not identified to Administrative Agent within ninety (90) days and is not
employed by Borrower within an additional thirty (30) days.

          “Charter Documents” means, as applicable for any Person that is not an
individual, the articles or certificate of incorporation or formation, company
agreement, certificate of limited partnership, regulations, bylaws, partnership
or limited partnership agreement, and all similar documents related to the
formation and governance of that Person, together with all amendments to any of
them.

          “Closing” means the execution by Borrower and other applicable parties
and the delivery to the Administrative Agent and the Lenders, as applicable, of
the Loan Documents (as hereinafter defined) and all other documents contemplated
by this Agreement and necessary to satisfy the conditions described in Article
IX.

5

--------------------------------------------------------------------------------

          “Closing Date” has the meaning assigned to that term in Section 9.1.

          “Collateral” means the Properties and all other assets of Borrower
covered by the Security Documents.

          “Commitment Fee” has the meaning set forth in Section 2.4.

          “Continuing Directors” means (a) any member of the board of directors
who was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the board of directors after the
Closing Date if such individual was recommended, appointed or nominated for
election to the board of directors by a majority of the continuing directors,
but excluding any such individual originally proposed for election in opposition
to the board of directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Borrower and whose initial assumption of office resulted
from such contest or the settlement thereof.

          “Contract Rate” means a rate per annum equal to (a) the lesser of (i)
Prime Rate plus the relevant Applicable Margin and (ii) the Highest Lawful Rate
or (b) the lesser of (i) the LIBOR Rate plus the relevant Applicable Margin, and
(ii) the Highest Lawful Rate, as selected by Borrower in the Advance Request or
in accordance with Section 2.8.

          “COPAS” means the Accounting Procedures for Joint Operations
Recommended by the Council of Petroleum Accountants Societies, then in effect,
with respect to onshore or offshore operations, as applicable, and as applied to
properties located in the same geographical area with the Leases.

          “Crude Oil” means all crude oil, condensate and other liquid
hydrocarbon substances.

          “Current Assets” means on any date of determination, the consolidated
current assets that would, in accordance with GAAP, be classified as of that
date as current assets, plus any committed but undrawn availability under the
Borrowing Base, less any non-cash amount required to be included in current
assets as the result of the application of GAAP; for the avoidance of any doubt,
Current Assets shall exclude non-cash commodity and interest rate hedges assets
and liabilities.

          “Current Liabilities” means, on any date of determination, the
consolidated obligations that would, in accordance with GAAP, be classified as
of that date as current liabilities, excluding (a) non-cash obligations under
GAAP; for the avoidance of any doubt Current Liabilities shall exclude non-cash
commodity and interest rate hedges assets and liabilities, and (b) shall exclude
the current portion of long-term Debt, including the Debt hereunder.

          “Current Ratio” means, as of any date, the ratio of (i) the Borrower’s
Current Assets to (ii) Borrower’s Current Liabilities on that date.

          “Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar

6

--------------------------------------------------------------------------------

instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any property of such Person, whether
or not such Debt is assumed by such Person; (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than Natural Gas balancing arrangements
in the ordinary course of business; (j) obligations to pay for goods or services
whether or not such goods or services are actually received or utilized by such
Person; (k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

          “Debtor Relief Laws” means the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, insolvency, rearrangement,
moratorium, reorganization, fraudulent transfer or conveyance or similar debtor
relief laws affecting the rights of creditors generally from time to time in
effect.

          “Default” means the occurrence of any event which, with the lapse of
time or the giving of notice or both will become an Event of Default hereunder.
A Default is “continuing” if it has not been remedied or waived.

          “Default Rate” has the meaning assigned to that term in Section
2.8(i).

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loan it is required to fund under this Agreement within one (1)
Business Day of the date such funding is required, (b) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it under this Agreement or any other Loan Document within one (1)
Business Day of the date when due, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding under any Debtor Relief
Law.

          “Defensible Title” means with respect to each Property, title that (a)
entitles the Person to receive (free and clear of all royalties appearing or not
appearing of record, all overriding royalties and all net profits interests or
other burdens on or measured by production of Hydrocarbons) not less than the
Net Revenue Interest set forth on Exhibit A (or in such other certificate or
writing provided to Lender representing the interests in the Properties,
including, without limitation, any Mortgage) in all Hydrocarbons produced, saved
and marketed from the Property for the productive life of the Property, free and
clear of any Lien other than the

7

--------------------------------------------------------------------------------

Permitted Encumbrances and any Liens, which are in favor of Lender and its
Affiliates or are permitted hereunder; and (b) obligates such Person to bear
costs and expenses relating to the maintenance, development and operation of
such Property in an amount not greater than the Working Interest set forth on
Exhibit A for the productive life of such Property.

          “Deposit Account Control Agreement” means a Deposit Account Control
Agreement among Borrower, the Administrative Agent and the depository bank(s)
substantially in the form of Exhibit I and covering the deposit accounts set
forth in Schedule 4.42.

          “Development Plan” means the comprehensive plan or plans in effect
from time to time with respect to development projects for the Properties and
any other expenditure items which have been approved by Administrative Agent, in
its sole discretion. A Development Plan shall provide for, but not be limited to
the location, timing and estimated costs of Wells to be drilled or recompleted
as well as names of key personnel required to undertake those operations and
their associated responsibilities. The Development Plan may be amended, modified
or replaced from time to time with the written approval of the Administrative
Agent.

          “Disqualified Capital Stock” means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable) or upon the happening of any event, matures or is
mandatorily redeemable for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or is convertible into or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one (1) year after the
earlier of (a) the Maturity Date and (b) the date on which there are no Advances
or other Obligations hereunder outstanding and all commitments (conditional or
otherwise) of each of the Lenders to make additional Advances are terminated.

          “EBITDA’ means for Borrower for any period (a) net income, in
accordance with GAAP for such period plus (b) to the extent deducted in
determining net income for such period, interest expense, income taxes and
non-cash depreciation and amortization expense and other non-cash items reducing
net income (excluding non-cash obligations under FAS (133)) for such period,
minus (c) all non-cash income (excluding non-cash obligations under FAS (133))
added to net income for such period.

          “Employee Plan” means an employee pension benefit plan covered by
Title IV of ERISA.

          “Engineers” means an independent petroleum engineering firm selected
by Borrower and approved by the Administrative Agent in writing from time to
time, such approval not to be unreasonably withheld or delayed.

          “Environmental and Safety Regulations” means all applicable federal,
state or local laws, ordinances, codes, rules, orders and regulations with
respect to any environmental, pollution, toxic or hazardous waste or health and
safety law, including, without limitation, those promulgated by the United
States Environmental Protection Agency, the Federal Energy Regulatory
Commission, the Department of Energy, the Occupational Safety and Health

8

--------------------------------------------------------------------------------

Administration, the Department of the Interior, or any other Governmental
Authority, or any of their predecessor or successor agencies.

          “Environmental Laws” shall mean any and all Governmental Requirements
and Environmental and Safety Regulations pertaining to health or the environment
in effect in any and all jurisdictions in which Borrower is conducting or at any
time has conducted business, or where any Property of Borrower is located,
including without limitation, the OPA, CERCLA, RCRA, the Safe Drinking Water
Act, as amended, the Toxic Substances Control Act, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection laws. The term “oil” shall have the meaning specified in OPA, the
terms “hazardous substance” and “release” (or “threatened release”) have the
meanings specified in CERCLA, and the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA; provided, however, that (a) in
the event either OPA, CERCLA or RCRA is amended so as to broaden the meaning of
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state in
which any Property of Borrower is located establish a meaning for “oil,”
“hazardous substance,” “release,” “solid waste” or “disposal” which is broader
than that specified in either OPA, CERCLA or RCRA, such broader meaning shall
apply to those issues covered by the applicable state laws.

          “Equipment” has the meaning assigned to that term in the UCC and
includes all surface or subsurface machinery, goods, equipment, fixtures,
inventory, facilities, supplies or other personal or moveable property of
whatsoever kind or nature (excluding property rented by Borrower or taken to the
Properties for temporary uses) now owned or hereafter acquired by Borrower which
are now or hereafter located on or under any of the lands attributable to the
Properties which are used for the production, gathering, treatment, processing,
storage or transportation of Hydrocarbons and whether or not attributable to the
Properties (together with all accessions, additions and attachments to any
thereof), including, without limitation, all Wells, casing, tubing, tubular
goods, rods, pumping units and engines, Christmas trees, platforms, derricks,
separators, compressors, gun barrels, flow lines, water injection lines, tanks,
gas systems (for gathering, treating and compression), pipelines (including
gathering lines, laterals and trunklines), chemicals, solutions, water systems
(for treating, disposal and injection), power plants, poles, lines,
transformers, starters and controllers, machine shops, tools, storage yards and
equipment stored therein, telegraph, telephone and other communication systems,
loading docks, loading racks, shipping facilities, platforms, well equipment,
wellhead valves, meters, motors, pumps, tankage, regulators, furniture,
fixtures, automotive equipment, forklifts, storage and handling equipment,
together with all additions and accessions thereto, all replacements and all
accessories and parts therefor, all manuals, blueprints, documentation and
processes, warranties and records in connection therewith including, without
limitation, any and, to the extent permitted, all seismic data, geological data,
geophysical data and interpretation of any of the foregoing, all rights against
suppliers, warrantors, manufacturers, sellers or others in connection therewith,
and together with all substitutes for any of the foregoing.

          “Equity Equivalents” means with respect to any Person any rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of such person or securities
exercisable for or convertible or exchangeable into Equity Interests of

9

--------------------------------------------------------------------------------

such person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and related rules and regulations.

          “Event of Default” has the meaning assigned to that term in Section
10.1.

          “Facility Termination Date” means the earliest of (i) the Maturity
Date, (ii) the date on which Borrower has paid and discharged in full all
Obligations (as hereinafter defined) to the Administrative Agent and each of the
Lenders (other than indemnity obligations and similar obligations that survive
the termination of this Agreement) and the Lenders have no further obligations
to make Advances hereunder, or (iii) the date on which the Administrative Agent
has notified Borrower of the acceleration of payment of all Obligations
hereunder because of the occurrence and continuance of an Event of Default.

          “Financial Accounting Standards Board” means the board by this name
recognized by the Securities and Exchange Commission of the United States of
America.

          “First Reserve Report Effective Date” means December 31, 2008.

          “G&A Cap” means (a) for the period ending March 31, 2009, One Hundred
Twenty-Five Thousand Dollars ($125,000) per calendar month and (b) thereafter,
ten percent (10%) of Net Operating Cash Flow per calendar month.

          “G&A Expenses” means the general and administrative expenses of
Borrower, including capitalized general and administrative expenses, calculated
in accordance with GAAP, (excluding all non-cash charges and performance-based
compensation pursuant to a plan approved by Administrative Agent in writing).

          “GAAP” means generally accepted accounting principles recognized as
such by the Financial Accounting Standards Board (or generally recognized
successor) consistently applied and maintained throughout the period indicated
and consistent with applicable laws, except for changes mandated by the
Financial Accounting Standards Board or any similar accounting authority of
comparable standing. If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or generally recognized
successor) in order for such principle or practice to continue as a generally
accepted principle or practice, all financial reports or statements required
hereunder or in connection herewith may be prepared in connection with such
change, but all calculations and determinations to be made hereunder may be made
in accordance with such change only if Borrower and the Administrative Agent
agree to do so. Whenever any accounting term is used herein which is not
otherwise defined, it shall be interpreted in accordance with GAAP.

10

--------------------------------------------------------------------------------

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
local or tribal, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers, jurisdiction or functions of or
pertaining to government over the Borrower or any other Obligor, the Properties,
the Administrative Agent or any Lender or any of their respective Affiliates.

          “Governmental Requirements” means, with respect to any Person, any
law, statute, code, ordinance, order, determination, rule, regulation, judgment,
decree, injunction, franchise, permit, certificate, license, authorization or
other directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority
applicable to such Person.

          “Hanson Properties” means the Properties set forth on Exhibit A which
are being acquired from J. Warren Hanson d/b/a Hanson Energy pursuant to the
Purchase and Sale Agreement.

          “Hazardous Materials” means and include (i) all elements or compounds
that are contained in the list of hazardous substances adopted by the United
States Environmental Protection Agency and the list of toxic pollutants
designated by the United States Congress or the Environmental Protection Agency
or under any Hazardous Substance Laws (as hereinafter defined), and (ii) any
“hazardous waste,” “hazardous substance,” “toxic substance,” “regulated
substance,” “pollutant” or “contaminant” as defined under any Hazardous
Substance Laws.

          “Hazardous Substance Laws” means CERCLA, RCRA, the Federal Water
Pollution Control Act, as amended, 33 U.S.C. 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. 2601 et seq., the Hazardous Liquid Pipeline Safety Act of
1979, as amended, 40 U.S.C. 2001 et seq., the Federal Insecticide, Fungicide,
and Rodenticide Act, 7 U.S.C. 136 et seq., the Federal Clean Air Act, 42 U.S.C.
7401 et seq., any so called federal, state or local “superfund” or “super lien”
statute, and any other applicable federal, state or local law, rule, regulation
or ordinance related to the remediation, clean up or reporting of environmental
pollution or contamination or imposing liability (including strict liability) or
standards of conduct concerning any Hazardous Materials.

          “Hedging Agreement” means:

          (a)      Any Swap Agreement and any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index options, swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any Master Agreement (as
defined in paragraph (b) below); and

11

--------------------------------------------------------------------------------

          (b)      any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and Derivates
Association, Inc. or any International Foreign Exchange Master Agreement (any
such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

          “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Promissory Note or
on other Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

          “Hydrocarbons” means all Crude Oil and Natural Gas.

          “Indemnified Party or Parties” has the meaning assigned to that term
in Section 8.4(a).

          “Indemnitee” has the meaning assigned to such term in Section 8.4(b).

          “Interest Coverage Ratio” means, as of any date, the ratio of (i)
Borrower’s EBITDA for the four (4) most recent fiscal quarters commencing after
the date hereof to (ii) Borrower’s aggregate interest expense for all Debt
(including Debt under this Agreement) for the same period, provided, however,
for the first fiscal quarter commencing after the date hereof, such calculation
shall be based upon the Borrower's EBITDA for such first fiscal quarter
multiplied by four (4); for the second fiscal quarter commencing after the date
hereof, such calculation shall be based upon the Borrower's EBITDA for the
aggregate of the first two such fiscal quarters multiplied by two (2); and for
the third fiscal quarter commencing after the date hereof, such calculation
shall be based upon the Borrower’s EBITDA for the aggregate of the first three
such fiscal quarters multiplied by one and one-third (1.33) .

          “Interest Payment Date” means the last day of each calendar month.

          “Interest Period” means as to each Advance of the Loan, the period
commencing on the date of the Advance and ending on the date that is thirty
(30), sixty (60) or ninety (90) days thereafter, as selected by Borrower in an
Advance Request or Selection Notice (it being agreed that such interest periods
are equivalent to the one (1), two (2) or three (3) month periods shown on the
Reuters “LIBO” page); provided that:

          (a)      any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

          (b)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

12

--------------------------------------------------------------------------------

          (c)      no Interest Period shall extend beyond the Maturity Date.

          “Investment” means, for any Person: (a) the acquisition (whether for
cash, property, services or securities or otherwise) of Equity Interests of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit (other than deposits in the Project Account, including the
Borrower Sub-Account) with, or advance, loan or other extension of credit to,
any other Person (including the purchase of property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business); or (c) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

          “Lease” or “Leases” means, whether one or more, (i) those certain oil
and gas leases, mineral estates, and all other mineral rights or interests set
forth in the descriptions of the Properties attached as Exhibit A hereto, and
any other interests in the Leases or any other lease of real property, whether
now owned or hereafter acquired by Borrower, and any extension, renewals,
corrections, modifications, elections or amendments (such as those relating to
unitization) of any such Lease or Leases, or (ii) other oil, gas and/or mineral
leases or other interests pertaining to the Properties, whether now owned or
later acquired, which may now or hereafter be made subject to a Lien in favor of
the Administrative Agent or any Lender under any of the Security Documents and
any extension, renewals, corrections, modifications, elections or amendments
(such as those relating to unitization) of any such lease or leases.

          “Lenders” means the Persons listed on Annex I, any Person that shall
have become a party hereto pursuant to Section 13.2 (assignment), other than any
such Person that ceases to be a party hereto pursuant to Section 13.2
(assignment).

          “Lender Participation Documents” means, collectively, (i) any
participation and intercreditor agreement evidencing any transaction (each a
“Lender Participation Transaction”) under which either of the initial Lenders
identified in this Agreement assigns to any other Person an interest in the
Promissory Note and the rights of such Lender under this Agreement and the other
Loan Documents, (ii) any Promissory Note issued by Borrower to any other Person
pursuant to any Lender Participation Transaction and (iii) all other documents,
agreements, instruments and writings at any time delivered in connection with a
Lender Participation Transaction.

          “Liabilities and Costs” has the meaning assigned to such term in
Section 12.7.

          “LIBOR Breakage Costs” means all costs, expenses or losses incurred by
any Lender as the result of any prepayment of an Advance on a day prior to the
day on which the applicable Interest Period ends (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), including any loss or
expense arising from the liquidation or reemployment of funds

13

--------------------------------------------------------------------------------

obtained by it to maintain the Loan or from fees payable to terminate the
deposits from which such funds were obtained. Borrower shall also pay customary
administrative fees charged by any Lender in connection with the foregoing.

          “LIBOR Loan” has the meaning assigned to that term in Section
2.8(iii).

          “LIBOR Market” means the London interbank offered interest rate market
created by major London clearing banks for deposits in USD.

          “LIBOR Rate” means, in respect of an Interest Period and the Advance
related thereto:

          (a)      if not less than two rates are displayed on Reuters page
“LIBO” at or around 11:00 a.m. (London time) on the second Business Day before
the first day of the period for USD loans over the period which is closest to
that period, the arithmetic mean (expressed as a rate per cent per annum and
rounded up to five decimal places) of not less than two of those rates selected
by the Administrative Agent; or

          (b)      if less than two (2) rates for USD loans over that period are
displayed on Reuters page “LIBO” at or around that time, the arithmetic mean
(expressed as a rate per cent per annum and rounded up to five decimal places)
of the offer rates quoted to the Administrative Agent by not less than two banks
which ordinarily display rates on Reuters page “LIBO” on application by
Administrative Agent for USD loans equal to that amount over the period equal to
that period; or

          (c)      if the Administrative Agent is unable to determine a rate
under paragraph (a) or (b) because an insufficient number of rates are displayed
(in the case of paragraph (a)) or the Administrative Agent is unable to obtain
the necessary number of quotes (in the case of paragraph (b)), the rate
(expressed as a rate per cent per annum and rounded up to five decimal places)
specified in good faith by the Administrative Agent at or around that time
having regard, to the extent possible, to the offer rates otherwise quoted to
the Administrative Agent for USD loans equal to that amount over the period
equal to that period at or around that time.

          “Lien” means any interest in property (real or personal) securing an
obligation owed to, or a claim by, a Person other than the owner of the
Property, whether such interest is based on the common law, statute or contract,
and whether such obligation or claim is fixed or contingent, and including but
not limited to (a) the lien or security interest arising from a mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes or (b) production payments
and the like payable out of oil and gas properties and the Properties. The term
“Lien” shall include easements, servitudes, restrictions, permits, conditions,
covenants, exceptions or reservations. For the purposes of this Agreement,
Borrower shall be deemed to be the owner (to the extent of its interest therein)
of any Property which it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

14

--------------------------------------------------------------------------------

          “Loan” shall mean the Revolving Loan (Tranche A) or the Term Loan
(Tranche B), as applicable.

          “Loan Documents” means this Agreement, the Promissory Note, the
Security Documents, the Lender Participation Documents, any Swap Agreements, the
Net Profits Overriding Royalty Interest Conveyance and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets, commitment letters,
correspondence and similar documents used in the negotiation hereof, except to
the extent the same contain information about Borrower or its Affiliates,
properties, business or prospects).

          “Material Adverse Effect” means any effect, event or matter:

          (a)      which is materially adverse to:

                    (i)      the business, assets, liabilities, ownership,
management or condition (financial or otherwise) of Borrower; or

                    (ii)      the ability of Borrower to perform any payment
obligations under any Loan Documents; or

          (b)      which could reasonably be expected to result in any Security
Document not providing to the Administrative Agent the Liens and/or security
interests in the assets expressed to be secured under that Security Document.

          “Material Changes” has the meaning assigned to such term in Section
12.19.

          “Maturity Date” means July 30, 2011; provided, however, that should
Borrower fail to submit to Administrative Agent a Development Plan acceptable to
Administrative Agent, in Administrative Agent’s sole discretion, within one
hundred twenty (120) days following Closing, then “Maturity Date” shall mean
July 30, 2009.

          “Maximum Commitment” means (a) with respect to the Revolving Loan, the
lesser of (i) Twenty-Five Million Dollars ($25,000,000) and (ii) the Borrowing
Base, and (b) with respect to the Term Loan, Twenty-Five Million Dollars
($25,000,000).

          “MBL” has the meaning assigned to that term in the first paragraph of
this Agreement.

          “MBOE” means thousands of Barrels of Oil Equivalent.

          “MMCF” and “MCF” means one million cubic feet and one thousand cubic
feet, respectively.

          “Mortgage” means a mortgage, deed of trust, assignment of production,
security agreement and financing statement and act of mortgage and security
agreement securing future advances executed by Borrower and granting a first and
prior Lien to or for the benefit of Lender in the Properties described therein
subject only to the Permitted Encumbrances, and otherwise in

15

--------------------------------------------------------------------------------

form and substance satisfactory to Administrative Agent, as the same may be
modified, amended or supplemented pursuant to the terms of this Agreement.

          “Natural Gas” means all natural gas, and any natural gas liquids and
all products recovered in the processing of natural gas (other than condensate)
including, without limitation, natural gasoline, casinghead gas, iso-butane,
normal butane, propane and ethane (including such methane allowable in
commercial ethane) produced from or attributable to the Properties.

          “Net Debt” means, as of any date, an amount equal to the sum of,
without duplication, (i) the Total Committed Obligations plus (ii) the total
amount of Borrower’s other Debt classified as long-term Debt under GAAP, plus
(iii) any Cash Equivalent deficit or minus any Cash Equivalent surplus.

          “Net Profits Interest” means the overriding royalty interest
calculated on the net profit of the Properties conveyed by Borrower to Lender or
its respective designees pursuant to the Net Profits Overriding Royalty Interest
Conveyance.

          “Net Profits Overriding Royalty Interest Conveyance” means the Net
Profits Overriding Royalty Interest Conveyance executed by Borrower in favor of
Lender or its respective designees from time to time, in form and substance
satisfactory to Lender.

          “Net Operating Cash Flow” means, on a cash accounting basis,
Borrower’s gross cash receipts from sales of Production Volumes and all other
cash receipts from operations from whatever source (including, without
limitation, if applicable, cash payments received under any Hedging Agreement),
less the following expenses to be paid from this cash: (a) lease operating
expenses; (b) production taxes; (c) other state and federal taxes paid in cash
(including taxes based on the income of Borrower and approved by Lenders, and so
long as the payment of such taxes will not result in an Event of Default), (d)
payments made with respect to Hedging Agreements (if applicable); and (e)
amounts paid by Borrower to acquire and/or maintain any bonds or letters of
credit securing plugging and abandonment and other performance obligations with
respect to the Properties as set forth in Schedule 6.19; provided, however, the
Net Operating Cash Flow does not include cash receipts or disbursements
attributable to third-party Working Interest or third-party Royalty Interest
ownership, and net profits interests owned by third parties that are not
Affiliates of Borrower.

          “Net Revenue Interest” means, with respect to any Property, the
decimal or percentage share of Hydrocarbons produced and saved from or allocable
to such Property, after deduction of Royalty Interests and other burdens on or
paid out of such production.

          “Obligations” means and include all loans and advances (including the
Loan), debts, liabilities, obligations, covenants, duties and amounts owing or
to be owing by Borrower or any other Obligor to the Administrative Agent, any
Lender or any Affiliate of a Lender, of any kind or nature, present or future,
whether or not evidenced by any note, guaranty, letter of credit or other
instrument, arising directly or indirectly, under the Loan Documents (including
but not limited to the Swap Agreement), and all renewals, extensions and/or
rearrangements of any of the foregoing. The term includes, but is not limited
to, all interest, reasonable charges, expenses, consultants’ and attorneys’ fees
and any other sum payable by Borrower under the Loan

16

--------------------------------------------------------------------------------

Documents and all Related Costs. Provided, however, for purposes of the
definition of “Obligations” only, Loan Documents do not include the Net Profits
Overriding Royalty Interest Conveyance.

          “Obligor” means Borrower and Guarantor.

          “OPA” means the Oil Pollution Act of 1990, as amended.

          “Operating Agreement” means (a) any joint operating agreements
covering or relating to any one or more of the Properties and (b) any
subsequently executed joint operating agreement covering or relating to any one
or more of the Properties that is approved in writing by Administrative Agent.

          “Operator” means with respect to the Properties, Borrower and any
other operators, including contract operators, of the Properties approved by the
Administrative Agent in writing pursuant to Sections 6.15 and 8.5. The Operators
for each of the Properties as of the date of execution of this Agreement are
identified on Schedule 4.29.

          “Other Taxes” has the meaning assigned to such term in Section
2.15(b).

          “Payment Date” means, prior to the repayment in full and final
satisfaction of all Obligations (other than indemnity obligations and similar
obligations that survive the termination of this Agreement), the twentieth
(20th) day of each month, commencing on October 20, 2008.

          “Percentage Share” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment as such
percentage is set forth on Annex I, as modified from time to time to reflect
assignments permitted by Section 13.2.

          “Permitted Encumbrances” means (a) Liens for property taxes and
assessments or governmental charges or levies related to Borrower’s property,
provided that payment thereof is not past due unless being contested in good
faith by appropriate action promptly initiated and diligently concluded and for
which appropriate reserves as may be required under GAAP, have been made; (b)
(i) Liens on cash and Cash Equivalents securing the performance of bids,
tenders, trade or government contracts, leases (other than Capitalized Leases)
or licenses or to secure statutory obligations, surety, performance or appeal
bonds, letters of credit or other Liens of like general nature incurred in the
ordinary course of business and not in connection with the borrowing of money or
the acquisition of inventory or other property and (ii) Liens, other than any
Liens imposed by ERISA, arising in the ordinary course of business or incidental
to the ownership of Properties and assets (including Liens in connection with
worker’s compensation, unemployment insurance and other like laws, carrier’s,
mechanic’s, builder’s, suppliers’, materialmen’s, repairmen’s, vendors’,
warehousemen’s, architects’, attorneys’ Liens, and Liens of royalty owners,
first purchasers and of operators and non-operators arising under Operating
Agreements) for sums not past due or being contested in good faith by
appropriate action promptly initiated and diligently conducted, if such reserves
as may be required by GAAP, have been made; (c) survey exceptions, issues with
regard to the merchantability of title, easements or reservations, or rights of
others for rights-of-way, servitudes, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which could not
reasonably be expected to have a Material Adverse Effect; (d) Liens permitted by
the Administrative Agent in

17

--------------------------------------------------------------------------------

writing; (e) Liens on Properties in respect of judgments or awards, the Debt
with respect to which is permitted hereunder; (f) Liens against specific
Equipment securing Debt permitted hereunder; and (g) the specific exceptions and
encumbrances affecting one or more of the Properties as described in the
Mortgages and/or the title reports, summaries and opinions delivered to the
Administrative Agent prior to the Closing Date, BUT ONLY INSOFAR as those
exceptions and encumbrances are valid and subsisting and are enforceable against
the particular Lease which is made subject to those exceptions and encumbrances.

          “Person” means an individual, corporation, partnership, limited
liability company, joint venture, trust or unincorporated organization, joint
stock company or other similar organization, Governmental Authority or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

          “Personal Property” means all personal property of every kind, whether
now owned or later acquired, including all goods (including Equipment),
documents, accounts, chattel paper (whether tangible or electronic), money,
deposit accounts, letters of credit and letter-of-credit rights (without regard
to whether the letter of credit is evidenced by a writing), documents,
securities and all other investment property, supporting obligations, any other
contract rights (including all rights in transportation agreements, processing
agreements, delivery agreements and seismic agreements related to the
Properties) or rights to the payment of money, insurance claims and proceeds,
all general intangibles (including all payment intangibles and rights to seismic
and other geophysical data) and all permits, licenses, books and records related
to the Properties or the business of Borrower as it relates to the Properties in
any way whatsoever.

          “Prime Rate” means, with respect to any period, the greater of (i) the
prime rate of interest specified by the Wall Street Journal and (ii) the Federal
Funds Rate plus 0.50% per annum, in each case changing from time to time as and
when that rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

          “Pro Rata Share” means, when determined for each Lender, a fraction
(stated as a percentage), the numerator of which is the outstanding principal
amount of such Lender’s Promissory Note, and the denominator of which is the
outstanding principal amount of all Promissory Notes.

          “Production Volumes” means, with respect to the Properties or any
portion thereof, the product of Borrower’s Net Revenue Interest multiplied by
gross Hydrocarbons produced from the Properties or any portion thereof, as
applicable.

          “Project Account” means the account identified in Section 2.10(a) or
as otherwise specified in writing to Borrower by Administrative Agent.

          “Promissory Note” means, collectively, one or more promissory notes
substantially in the form of Exhibit B executed by Borrower and delivered to
each of the Lenders (including any successors to and assignees of the initial
Lenders identified in this Agreement) pursuant to Section 2.7, together with all
renewals, extensions, increases and rearrangements.

          “Property” or “Properties” means, collectively, the property of
Borrower, including without limitation, the Properties described on Exhibit A,
attached hereto as the same may be

18

--------------------------------------------------------------------------------

amended from time-to-time, and includes, without limitation, all Leases and all
other real and personal property of Borrower, whether now owned or later
acquired and without regard to whether such property is related to any of the
Leases, including but not limited to all Personal Property and all Basic
Documents associated therewith. For the purposes of this Agreement, Borrower
will be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.
“Properties” shall include all real property acquired by Borrower, directly or
indirectly, from and after the Closing Date, whether or not described on Exhibit
A hereto.

          “Property Operating Statement” means a monthly statement substantially
in the form Exhibit D, to be prepared and delivered by Borrower to the
Administrative Agent in accordance with Section 5.1.

          “Proved Developed Non-Producing Present Value” or “PDNP Present Value”
means the present value discounted at ten percent (10%) of future net revenues
attributable to all PDNP Reserves from the Properties calculated based on a
Reserve Report prepared in accordance with Section 5.6.

          “Proved Developed Producing Present Value” or “PDP Present Value”
means the present value discounted at ten percent (10%) of future net revenues
attributable to all PDP Reserves from the Properties calculated based on a
Reserve Report prepared in accordance with Section 5.6.

          “Proved Reserves” has the meaning given that term in the definitions
promulgated by the Society of Petroleum Evaluation Engineers and the World
Petroleum Congress as in effect at the time in question; “Proved Developed
Producing Reserves” or “PDP Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in such definitions; “Proved
Developed Non-Producing Reserves” or “PDNP Reserves” means Proved Reserves which
are categorized as both “Developed” and “Non-Producing” in such definitions; and
“Proved Undeveloped Reserves” or “PUD Reserves” means Proved Reserves which are
categorized as “Undeveloped” in such definitions.

          “Proved Undeveloped Present Value” or “PUD Present Value” means the
present value discounted at ten percent (10%) of future net revenues
attributable to all PUD Reserves from the Properties calculated based on a
Reserve Report prepared in accordance with Section 5.6.

          “PSA” means that certain Purchase and Sale Agreement dated April 25,
2008, between Borrower and J. Warren Hanson d/b/a Hanson Energy, as the same has
been amended pursuant to [list amendments and we need to see them].

          “Purchasers” means all Persons, including those parties listed on
Exhibit E or otherwise approved in writing by Administrative Agent (such
approval or disapproval not to be unreasonably delayed), who purchase
Hydrocarbons attributable or allocable to Borrower’s Net Revenue Interest in the
Properties.

          “RCRA” means the Resource Conservation and Recovery Act of 1976, as
amended.

19

--------------------------------------------------------------------------------

          “Recipient Parties” has the meaning assigned to such term in Section
2.11(b).

          “Related Costs” means the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent and consultants
for the Administrative Agent and such other reasonable and documented
out-of-pocket, third-party expenses incurred by the Administrative Agent in
connection with the due diligence, negotiation and preparation of documents
relating to the Loan and execution, delivery and filing and/or recording of the
Loan Documents together with any amendments, supplements or modifications
thereto or administration or enforcement thereof.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.

          “Release” means Hazardous Materials that are pumped, spilled, leaked,
disposed of, emptied, discharged or otherwise released into the environment in
violation of applicable laws.

          “Remedial Work” has the meaning assigned to such term in Section
6.4(a).

          “Required Lenders” means, when determined, Lenders holding at least a
majority of the of the Total Committed Obligations; provided that, the holdings
of any Defaulting Lender shall be excluded in the determination of Required
Lenders for purposes of this definition.

          “Reserve Report” has the meaning assigned to that term in Section
5.6(a).

          “Revolving Loan” has the meaning assigned to such term in Section
2.1(a).

          “Royalty Interest” means an expense-free interest retained by a
mineral lessor in a Lease, an overriding royalty reserved by or conveyed to a
Person or any other expense-free right to receive production or revenues from a
Property or Lease.

          “Security Agreements” means any security agreement executed by
Borrower or other Person, as debtor, in favor of the Administrative Agent, as
secured party for the benefit of each of the Lenders, substantially in the form
and substance as attached as Exhibit F and otherwise satisfactory to the
Administrative Agent in its sole and absolute discretion.

          “Security Documents” means this Agreement, the Mortgages, the Security
Agreements, the Subordination Agreements, financing statements, the Deposit
Account Control Agreement and any other agreement or writing evidencing any
assignment, Lien, encumbrance or security interest executed in favor of the
Administrative Agent, any Lender or any of their respective Affiliates in or on
the Collateral and any other documents relevant thereto; provided, however, that
“Security Documents” shall not include the Net Profits Overriding Royalty
Interest Conveyance.

          “Selection Notice” has the meaning set forth in Section 2.8(iii).

          “Solvent” means that, as of the date on which a Person’s solvency is
to be measured: (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including

20

--------------------------------------------------------------------------------

income tax liabilities) as they become absolute and matured; and (b) it is able
to meet its debts as they mature.

          “Special Damages” has the meaning assigned to such term in Section
13.7.

          “Subordination Agreement” means, with respect to all Affiliates of
Borrower and any other Person designated by the Administrative Agent, a
subordination agreement substantially in the form of Exhibit G.

          “Subsidiary” means any Person of which fifty percent (50%) or greater
of the issued and outstanding securities having ordinary voting power for the
election of directors, members or general partners is owned, directly or
indirectly, by such Person and/or one or more of its subsidiaries.

          “Swap Agreement” means any ISDA Master Agreement and the Schedule
thereto executed between Borrower and MBL, or any other Lender or any Affiliate
of a Lender, together with any confirmation of trade thereunder and (unless any
such requirements are waived in writing by MBL in its sole and absolute
discretion) in accordance with MBL’s “Terms and Conditions of Investment
Business” attached as Exhibit J and “Client Registration Form (Corporate
Account)”.

          “Synthetic Leases” means, in respect of any Person, all leases which
shall have been, or should have been, in accordance with GAAP, treated as
operating leases on the financial statements of the Person liable (whether
contingently or otherwise) for the payment of rent thereunder and which were
properly treated as indebtedness for borrowed money for purposes of U.S. federal
income taxes, if the lessee in respect thereof is obligated to either purchase
for an amount in excess of, or pay upon early termination an amount in excess
of, eighty percent (80%) of the residual value of the property subject to such
operating lease upon expiration or early termination of such lease.

          “Taxes” has the meaning assigned to that term in Section 2.15.

          “Taxing Authorities” means any Governmental Authority that has the
power to impose taxes upon Borrower or any of the Collateral.

     “Term Loan” has the meaning assigned to that term in Section 2.1(a).

          “Total Adjusted Present Value” means an amount, based on the most
recent Reserve Report, equal to the sum of (i) the PDP Present Value plus (ii)
the PDNP Present Value plus (iii) the PUD Present Value; provided, however, if
the sum of PDNP Present Value plus the PUD Present Value exceeds fifty percent
(50%) of the amount that would otherwise be the Total Adjusted Present Value,
the Total Adjusted Present Value will be an amount equal to twice the PDP
Present Value; and provided further that, in calculating the Total Adjusted
Present Value, the Administrative Agent will, in consultation with Borrower,
make appropriate adjustments for material purchases, sale and discoveries of
Hydrocarbon reserves by Borrower since the effective date of the last Reserve
Report.

21

--------------------------------------------------------------------------------

          “Total Committed Obligations” means, as of any date, the total
monetary Obligations owing to Lenders under this Agreement and the Swap
Agreement (including any Advances that Lenders have unconditionally committed to
make but has not yet funded).

          “Tranche” means, as applicable, any of the Advances under Tranche A or
Tranche B.

          “Tranche A” means Advances made on the Revolving Loan.

          “Tranche B” has the meaning assigned to that term in Section 2.3 and
includes Tranche B-1 and Tranch B-2.

          “Tranche B-1” has the meaning assigned to that term in Section 2.3(a).

          “Tranche B-2” has the meaning assigned to that term in Section 2.3(b).

          “UCC” means the Uniform Commercial Code presently in effect in the
State of Texas or other applicable jurisdiction.

          “USA PATRIOT Act” means the Uniting and Strengthening America by
Producing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, Pub. L. 707-56, as amended, and regulations promulgated
thereunder as in effect from time to time.

          “USD” or “$” or “Dollars” shall mean currency of the United States of
America.

          “Well” means any existing oil or gas well, salt water disposal well,
injection well, non-potable water supply well located on or related to the
Properties or any well which may hereafter be drilled and/or completed on any of
the Properties, or any facility or equipment in addition to or replacement of
any such well.

          “Working Interest” means the property interest which entitles the
owner thereof to explore and develop certain land for oil and gas production
purposes, whether under an oil and gas lease or unit, a compulsory pooling order
or otherwise.

          Section 1.2      Other Capitalized Terms. Capitalized terms not
otherwise defined in Section 1.1 shall have the meanings given them elsewhere in
this Agreement.

          Section 1.3      Exhibits and Schedules. All exhibits and schedules
attached to this Agreement are part of this Agreement for all purposes.

          Section 1.4      Amendment of Defined Instruments. Unless the context
otherwise requires or unless otherwise provided herein, the terms defined in
this Agreement which refer to a particular agreement, instrument or document
also refer to and include all renewals, extensions, modifications, amendments
and restatements of such agreement, instrument or document. Nothing contained in
this Section 1.4 will be construed to authorize any renewal, extension,
modification, amendment or restatement.

22

--------------------------------------------------------------------------------

          Section 1.5      References and Titles. All references in this
Agreement to exhibits, schedules, articles, sections, subsections and other
subdivisions refer to the exhibits, schedules, articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any subdivisions are for convenience only,
do not constitute any part of those subdivisions and will be disregarded in
construing the language contained in those subdivisions. The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections of this Agreement in which those phrases occur. The word “or” is not
exclusive; the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. The word “will” shall be construed to have the same meaning and effect
as the word “shall.” Unless the context requires otherwise (a) any reference
herein to any law shall be construed as referring to such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, (b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained herein),
(c) with respect to the determination of any time period, the word “from” means
“from and including” and the word “to” means “to and including.” No provision of
this Agreement or any other Loan Document shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.

          Section 1.6      Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Lenders hereunder shall be prepared, based on
the combined and consolidating financial statements of the Borrower in
accordance with GAAP, applied on a consistent basis.

ARTICLE II
THE LOAN FACILITY

          Section 2.1      Maximum Commitment; Development Plan.

                              (a)      Maximum Commitment. Each Lender severally
agrees, subject to the terms and conditions of this Agreement, prior to the
applicable Availability Termination Date to make available to Borrower (i) a
senior secured revolving loan (the “Revolving Loan”) and (ii) a senior
subordinated term loan (the “Term Loan”) in accordance with such Lender’s
Percentage Share for the purposes set forth in and in accordance with such
Lender’s Percentage Share not to exceed in the Maximum Commitment. Borrower
acknowledges that Lenders do not intend to advance Borrower any amount which
would at any point in time exceed the Maximum Commitment; provided, however, if
the obligations of Borrower under the Loan exceed the Maximum Commitment, all
obligations will nevertheless constitute Obligations under this Agreement and be
entitled to the benefit of all of the Administrative Agent’s Liens on the
Collateral. All monetary Obligations (other than Obligations that may continue
past the Maturity

23

--------------------------------------------------------------------------------

Date under the terms of a Swap Agreement) will be fully due and payable on the
Maturity Date. Amounts repaid in respect of the Term Loan may not be reborrowed.

                              (b)      Development Plan. Borrower shall submit
to Administrative Agent an initial Development Plan acceptable to Administrative
Agent, in Administrative Agent’s sole discretion, within one hundred twenty
(120) days following Closing.

          Section 2.2      Availability and Purpose of Revolving Loan Advances.
Beginning on the Closing Date and continuing through the Availability
Termination Date:

                              (a)      Revolving Loan .

          (i)      The initial Borrowing Base available under the Revolving Loan
is Two Million Five Hundred Thousand Dollars ($2,500,000) and may be used
exclusively to pay for a portion of the acquisition price of the Hanson
Properties, the payment of fees incurred pursuant to this Agreement and Related
Costs.

          (ii)      Notwithstanding any Borrowing Base availability, Borrower
shall not, without the prior written consent of the Administrative Agent, in its
sole and absolute discretion, be permitted to utilize any portion of the
Revolving Loan for any other purpose other than (A) with respect to the initial
Advance under the Revolving Loan as permitted by Section 2.2(a)(i), the
reimbursement of the Borrower for the acquisition price of the Hanson Properties
or (B) with respect to all subsequent Advances under the Revolving Loan, paying
down outstanding balances in Tranche B or funding costs and expenses associated
with activities set forth in the then current Development Plan and included in
an AFE, in each instance under the preceding clause (B) only to the extent such
costs and expenses are approved in writing by the Administrative Agent in its
sole and absolute discretion.

                         (b)      Borrowing Base.

          (i)      The initial Borrowing Base in effect as of the Closing Date
is as set forth in Section 2.2(a)(i) above.

          (ii)      Subject to Section 2.2(e) below, the Borrowing Base shall be
re-determined not less than every six (6) months (based upon the most recent
Reserve Report) pursuant to the following provisions of this Section 2.2(b).
However, if Borrower changes its fiscal year, then the next re-determination
date shall be no later than seventy-five (75) days following Borrower’s new
fiscal year end date. On or before each February 15 and August 15, until the
Maturity Date, the Borrower shall furnish to Administrative Agent a Reserve
Report (with “effective dates” of January 31 and July 31 respectively), which
shall set forth, effective as of the effective dates, as applicable, the Proved
Reserves attributable to the Properties. Each Reserve Report shall be a complete
report prepared by Engineers or, if agreed in writing by Administrative Agent,
by Borrower’s in-house engineers, relating to the Proved Reserves attributable
to the Properties in accordance with Section 5.6. For the avoidance of doubt,
within thirty (30) days following receipt of each such Reserve Report,
Administrative Agent shall, in its sole discretion, make a determination of the

24

--------------------------------------------------------------------------------

Borrowing Base which shall become effective upon written notification from
Administrative Agent to Borrower until the effective date of the next
redetermination as set forth in this Section 2.2(b).

          (iii)      Administrative Agent is not required to consider any Proved
Reserves attributable to the Properties for inclusion in the Borrowing Base if,
in Administrative Agent’s reasonable opinion, Administrative Agent, on behalf of
Lenders, does not have a first priority security interest or mortgage Lien on
such Properties. In no event will the Borrowing Base exceed Twenty-Five Million
Dollars ($25,000,000).

          (iv)      Subject to Section 2.2(e) below, Administrative Agent shall
determine the Borrowing Base in accordance with its customary lending practices
based on the maximum Revolving Loan amount that may be supported by the
Properties and Borrower acknowledge, for purposes of this Agreement, such
determination by Administrative Agent as being the maximum Revolving Loan amount
that may be supported by the Properties. In making any redetermination of the
Borrowing Base, Administrative Agent shall apply consistently the parameters and
other credit factors then generally being utilized by Administrative Agent for
Borrowing Base redeterminations for Lender’s similarly situated borrowers. The
Borrower and Administrative Agent acknowledge that (A) due to the uncertainties
of the Hydrocarbon extraction process, the Properties are not subject to
evaluation with a high degree of accuracy and are subject to potential rapid
deterioration in value, and (B) for this reason and the difficulties and
expenses involved in liquidating and collecting against the Properties,
Administrative Agent’s determination of the maximum Revolving Loan amount that
may be supported by the Properties contains an equity cushion, which equity
cushion is acknowledged by Borrower as essential for the adequate protection of
Administrative Agent and Lenders.

                         (c)      Unscheduled Redeterminations. In addition to
the redetermination of the Borrowing Base described in Section 2.2(b)(ii),
Borrower may initiate a redetermination of the Borrowing Base at any other time
as it so elects by specifying in writing to Administrative Agent the date by
which Borrower will furnish to Administrative Agent a Reserve Report in
accordance with Section 5.6 and the date by which such redetermination is
requested to occur and Lender may also initiate such a redetermination in its
sole discretion; provided, however, that Borrower and Lender may each initiate
only two such unscheduled redeterminations each between scheduled
redetermination dates.

                         (d)      Termination and Reduction of Commitment. Upon
at least five (5) Business Days prior written notice to Administrative Agent,
Borrower may at any time permanently terminate, or from time to time permanently
reduce, the Maximum Commitment; provided, however, that:

          (i)      each such reduction or termination must be in an amount equal
to an integral multiple of One Hundred Thousand Dollars ($100,000);

          (ii)      such reduction or termination may not cause the Maximum
Commitment to be less than the Obligations outstanding at such time;

25

--------------------------------------------------------------------------------

          (iii)      on the date of any termination or reduction of the Maximum
Commitment, Borrower shall prepay so much of the Obligations (up to the amount
by which the Maximum Commitment pertaining thereto is so terminated or reduced)
as shall be necessary in order that the sum of the principal amount of the
Obligations outstanding will not exceed the Maximum Commitment applicable
thereto following such termination or reduction, and

          (iv)      such reduction or termination may not thereafter be
increased or restored.

                         (e)      Notwithstanding anything in this Section 2.2
or elsewhere in this Agreement to the contrary, the Borrowing Base will be
increased to an amount in excess of the initial Borrowing Base set forth in
Section 2.2(a)(i) above only in the sole and absolute discretion of the
Administrative Agent and each of the Lenders.

          Section 2.3      Availability and Purposes of Term Loan Advances.
Beginning on the Closing Date and continuing through the applicable Availability
Termination Date, up to Twenty-Five Million Dollars ($25,000,000) of the Term
Loan (“Tranche B”) may be used as follows:

                         (a)      up to Two Million Eight Hundred Thousand
Dollars ($2,800,000) of Tranche B (“Tranche B-1”) shall be utilized to pay a
portion of the purchase price for the Hanson Properties, for the payment of fees
incurred pursuant to this Agreement and for general corporate purposes; and

                         (b)      up to Twenty-Two Million Two Hundred Thousand
Dollars ($22,200,000) of Tranche B (“Tranche B-2”) may be used, in Lender’s sole
discretion, to (i) satisfy a Borrowing Base Deficiency, (ii) for the development
of the Properties pursuant to the Development Plan or (iii) for the payment of
fees incurred pursuant to this Agreement..

          Section 2.4      Fees.

                         (a)      Arranger Fee. Borrower shall pay to MBL a
non-refundable fee equal to Fifty-Three Thousand Dollars ($53,000) (which
represents 1% of the initial Advance of $5,300,000), on the Closing Date, which
is fully earned on the date paid.

                         (b)      Advance Fee. In connection with each Advance
after the initial Advance, Borrower will pay to the Administrative Agent for the
benefit of the Lenders a non-refundable fee equal to one percent (1%) of any
such Advance. Notwithstanding the above, Borrower will not be required to pay
any Advance Fee on Advances (or portions of Advances) made to pay the Advance
Fee itself.

          Section 2.5      LIBOR Breakage Costs. Borrower shall pay to any
Lender all LIBOR Breakage Costs immediately upon demand by such Lender. LIBOR
Breakage costs shall be a part of the Obligations for all purposes.

          Section 2.6      Advance Procedure.

26

--------------------------------------------------------------------------------

                         (a)      Advance Requests. In connection with each
Advance under the Loan other than the initial Advance which shall be funded at
Closing, Borrower will submit to the Administrative Agent a single written
Advance Request substantially in the form of Exhibit C not later than 12:00 p.m.
Houston, Texas time, at least three (3) Business Days prior to the date on which
the Advance, if approved, is to be made; provided, however, that Lenders shall
have no obligation to make any Advance unless and until all of the conditions
set forth in this Article II and the applicable conditions in Article IX have
been satisfied or waived in writing by the Administrative Agent. Each Advance
Request must be accompanied by copies of all approved AFEs defined in the
Development Plan, and invoices or other supporting documentation reasonably
satisfactory to the Administrative Agent evidencing the amounts to be paid out
of the Advance. Each AFE delivered to the Administrative Agent will detail, on a
line item basis, all amounts Advanced to date by each Lender under that AFE and
the amount requested under the Advance Request. Unless the Administrative Agent
provides Borrower with written notice during such three (3) Business Day period
describing in detail objections to the Advance Request, then the Administrative
Agent will be deemed to have acknowledged such Advance Request and process the
Advance contained therein. Unless otherwise agreed to in writing by
Administrative Agent, all Advances to Borrower will be made to an account or
accounts specified in Schedule 4.42.

                         (b)      Approval of AFEs. Notwithstanding Section
2.6(a) above, as supporting documentation to the initial Development Plan or any
revised Development Plan, Borrower shall submit to the Administrative Agent an
AFE (including all supporting documentation) for written approval at least
fifteen (15) days in advance of the date it will be seeking to make the first
Advance with respect to that AFE. No Advance will be made for the development of
the Properties or the completion of any Well unless that Advance relates to an
AFE that has been approved in writing by the Administrative Agent in its sole
and absolute discretion; provided that, to the extent any AFE conforms to a
Development Plan approved in writing by the Administrative Agent in accordance
with this Agreement, the Administrative Agent’s approval of such AFE in
connection with a subsequent Advance Request will not be unreasonably withheld
or delayed. In no event will any Lender have any obligation to make an Advance
(i) in excess of one hundred ten percent (110%) of the AFE that was the subject
of the relevant Advance Request approved by the Administrative Agent or (ii) if
the making of the Advance (or any part of it) will result in the amount actually
Advanced under such AFE to exceed the overall availability cap under the
applicable tranche. Notwithstanding this Section 2.6(b), no Lender will have any
obligation to make any Advance unless and until all of the conditions set forth
in this Article II and the applicable conditions set forth in Article IX have
been satisfied.

                         (c)      Minimum Advance. The minimum amount of any
Advance will be One Hundred Thousand Dollars ($100,000) except to the extent a
lesser amount remains available under the Loan or under a particular tranche of
the Loan.

                         (d)      Authorized Signatories. Schedule 2.6(d) lists
the Persons authorized to make an Advance Request on behalf of Borrower and an
original signature of each Person. Unless specified on Schedule 2.6(d), only one
signature from a Person listed on Schedule 2.6(d) is required for an Advance
Request.

27

--------------------------------------------------------------------------------

          Section 2.7      Promissory Notes. Borrower’s obligation to repay the
Loan will be evidenced by Promissory Notes in favor of each Lender. The Advances
made by each Lender shall be evidenced by a single Promissory Note, dated, in
the case of (i) any Lender party hereto as of the date of this Agreement, or
(ii) any Lender that becomes a party hereto pursuant to an assignment, as of the
effective date of the assignment, payable to the order of such Lender in a
principal amount equal to its commitment as in effect on such date, and
otherwise duly completed. In the event that any Lender’s commitment increases or
decreases for any reason, the Borrower shall deliver or cause to be delivered on
the effective date of such increase or decrease (and upon the surrender of any
then existing Promissory Note evidencing the same obligation), a new Promissory
Note payable to the order of such Lender in a principal amount equal to its
commitment after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount, interest rate of each Advance made by each Lender,
and all payments made on account of the principal thereof, shall be recorded by
such Lender on its books for its Promissory Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Promissory Note or
any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or Borrower’s rights or obligations in respect of such Advances or
affect the validity of such transfer by any Lender of its Promissory Note.

          Section 2.8      Interest.

          (i)      The Advances comprising the Revolving Loan and Term Loan
shall bear interest at the applicable Contract Rate on the outstanding borrowed
and unpaid principal amount of the Loan for the period commencing on the date of
each Advance until all monetary Obligations are paid in full in accordance with
this Agreement. Upon the occurrence and during the continuation of an Event of
Default, the rate of interest applicable to the Promissory Note will be equal to
the lesser of (i) the Highest Lawful Rate and (ii) four percent (4.00%) over the
applicable Contract Rate (the “Default Rate”). In addition, if any principal of
or interest on any Advance, fee, Related Costs or other amount payable by
Borrower or any other obligor hereunder or under any other Loan Document is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to the Default Rate.

          (ii)      All interest will be computed on the actual number of days
elapsed over a year comprised of three hundred sixty (360) days. Interest will
be due and payable in immediately available funds monthly in arrears on the
Interest Payment Date and in full on the Facility Termination Date.

          (iii)      Borrower may select the Contract Rate by indicating such on
an applicable Advance Request or by delivering a selection notice substantially
in accordance with this section (the “Selection Notice”) to the Administrative
Agent at least three (3) Business Days prior to the end of the current Interest
Period. If Borrower elects the LIBOR Rate, then such Advance shall be considered
a “LIBOR Loan;” if Borrower selects the Prime Rate then such Advance shall be
considered a “Base Rate Loan.”

28

--------------------------------------------------------------------------------

          (iv)      An Interest Period shall not extend beyond the Maturity
Date.

          (v)      Each Interest Period shall start on the date of the Advance
or (if already made) on the last day of its preceding Interest Period.

          (vi)      Continuation Options. Subject to the provisions made in this
Section 2.8(vi) Borrower may elect to continue all or any part of any LIBOR Loan
beyond the expiration of the then current Interest Period relating thereto by
giving advance notice as provided in Section 2.8(iii) to Administrative Agent of
such election, specifying the amount of such LIBOR Loan to be continued. In the
absence of such a timely and proper election, Borrower shall be deemed to have
elected to convert such LIBOR Loan to a Base Rate Loan pursuant to Section
2.8(vii). All or any part of any LIBOR Loan may be continued as provided herein,
provided that (i) any continuation of any such LIBOR Loan shall be (as to each
LIBOR Loan as continued for an applicable Interest Period) in amounts of at
least One Hundred Thousand Dollars ($100,000) or any whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof.

          (vii)      Conversion Options. Borrower may elect to convert all or
any part of any LIBOR Loan on the last day of the then current Interest Period
relating thereto to a Base Rate Loan by giving advance notice to the
Administrative Agent of such election. Subject to the provisions made in this
Section 2.8(vii), Borrower may elect to convert all or any part of any Base Rate
Loan at any time and from time to time to a LIBOR Loan by giving advance notice
as provided in Section 2.8(iii) to Administrative Agent of such election. All or
any part of any outstanding LIBOR Loan or Base Rate Loan, as applicable, may be
converted as provided herein, provided that (i) any conversion of any Base Rate
Loan into a LIBOR Loan shall be (as to each such loan into which there is a
conversion for an applicable Interest Period) in amounts of at least One Hundred
Thousand Dollars ($100,000) or any whole multiple of One Hundred Thousand
Dollars ($100,000) in excess thereof.

          (viii)      There may be no more than six (6) LIBOR Loans outstanding
at any one time.

          (ix)      The applicable interest rate shall be determined by
Administrative Agent, and its determination shall be conclusive absent manifest
error and binding upon the parties hereto.

          Section 2.9      Repayment of Principal on Tranche B of the Loan and
Interest on the Loan.

                         (a)      On each Payment Date, commencing on September
20, 2008, Borrower will, subject to Section 2.11(a), pay to Administrative Agent
for the ratable benefit of each Lender, one hundred percent (100%) of the
positive Net Operating Cash Flow (if there is no Event of Default, less the G&A
Cap) to be applied as set forth in Section 2.9(d). All interest on the
outstanding principal balance of Tranche A and Tranche B from the Closing Date
through August 31, 2008 will be due and payable on September 20, 2008. On each
subsequent Payment Date, interest will be due and payable on the outstanding
principal balance of the Loan for the

29

--------------------------------------------------------------------------------

immediately preceding calendar month, and Borrower will pay to Lender one
hundred percent (100%) of the Net Operating Cash Flow (if there is no Event of
Default, less the G&A Cap) to be applied against the entire outstanding balance
of the Loan (including accrued interest on the Loan) in the order set forth in
Section 2.9(d). In no event shall payments made to Lender on any Payment Date be
less than the interest accrued and payable on the outstanding balance of the
Loan through the applicable Payment Date and the principal amounts due and
payable on the Term Loan.

                         (b)      Net Operating Cash Flow will be calculated by
Lender based on the Property Operating Statement. Borrower shall prepare and
deliver the Property Operating Statement to Lender no later than forty (40) days
after each month. The Property Operating Statement will be substantially in the
form of Exhibit D and will detail, without limitation, Borrower’s Production
Volumes revenue, lease operating expenses, production taxes and other state and
federal taxes paid, G&A Expenses (as limited by Section 7.20), cash payments
made with respect to any Hedging Agreements and any other cash receipts with
respect to each Property comprising the Properties relating to production and
operations for the month prior to the immediately preceding month. The first
Property Operating Statement is due on October 10, 2008 and will detail income
and expenses for the August production month commencing August 1, 2008 through
August 31, 2008.

                         (c)      All principal and accrued interest outstanding
on the Loan shall be due and payable on the Maturity Date.

                         (d)      Payments will be applied first to unpaid fees,
LIBOR Breakage Costs and Related Costs, which Borrower is obligated for under
the Loan Documents, second to accrued interest on the Loan, third to principal
on the Term Loan, and if there is a mandatory prepayment under Section 2.13, or
the receipt of insurance proceeds under Section 2.13(b)(v), fourth to principal
on the Revolving Loan. The amounts of any prepayments will be applied first to
principal on the Loan and second to accrued interest on the Loan.

          Section 2.10      Time and Place of Payments.

                         (a)      Project Account. To the extent not satisfied
by debits from the Borrower Sub-Account pursuant to Section 2.11(a), all
payments (whether of principal, interest, fees, Related Costs, indemnities or
otherwise) to be made by Borrower to the Administrative Agent, for the ratable
benefit of the Lenders, will be made by wire transfer in immediately available
funds not later than 11:00 a.m., Houston, Texas, time on each Payment Date to
Administrative Agent at:

Account:
Bank of New York
New York, NY 10004
ABA # 021000018

30

--------------------------------------------------------------------------------

Favour:
Macquarie Bank Limited – OBU Sydney
Sydney
A/C No.:           8900055375
Chips UID:       236386
Reference:         Doral Energy Corp.

(the “Project Account”) or to any other account the Administrative Agent may
designate in writing to Borrower from time to time.

                         (b)      Business Days. If any payment to be made under
this Agreement falls due on a day that is not a Business Day, the payment will
be payable on the next succeeding Business Day.

          Section 2.11      Borrower Sub-Account.

                         (a)      Collection of All Funds. Borrower shall direct
and cause all Purchasers of Hydrocarbons, Operators, all other obligors and, if
applicable, all payors of Royalty Interests, net profit interests and production
payment interests and any other customers of Borrower to deposit all payments of
any nature due and owing to Borrower directly into the Project Account, and, if
Borrower shall nonetheless receive any such funds, it shall promptly (but, in
any event, by the following Business Day) deposit them in the Project Account;
provided, however, that Purchasers of Hydrocarbons listed on Exhibit E or
Operators may make distributions directly to Royalty Interest owners and other
third party payees. The Administrative Agent will establish a sub-account (the
“Borrower Sub-Account”) on its internal books and records and credit to the
Borrower Sub-Account all collected funds which constitute payments referred to
in the preceding sentence at the time the amount to be credited has been
identified to the Administrative Agent’s reasonable satisfaction. Borrower
hereby irrevocably authorizes the Administrative Agent to debit the Borrower
Sub-Account for the payment of all Obligations when due in accordance with
Section 2.9.

                         (b)      Amounts Owed to Other Interest Owners; Taxes.
Notwithstanding anything to the contrary in this Section 2.11(b), any amounts
deposited into the Project Account owing to (i) third party Working Interest and
Royalty Interest holders; (ii) Governmental Authorities for taxes or payments
measured by production, and (iii) amounts specified as items (a) through (e) in
the definition of “Net Operating Cash Flow” will be released by the
Administrative Agent to Borrower upon receipt of a certificate from Borrower
detailing the amounts and the party to be paid so that Borrower may return those
amounts to the third party Working Interest and Royalty Interest holders and
Governmental Authorities (throughout this paragraph, all such interest holders
and Governmental Authorities are, collectively, the “Recipient Parties”) and pay
the amounts specified as items (a) through (e) in the definition of “Net
Operating Cash Flow”; provided, however, the Administrative Agent will, at its
option and upon notice to Borrower, have the right, but not the obligation, to
make payments directly to the Recipient Parties upon the occurrence and during
the continuation of an Event of Default; and provided, further, if the
Administrative Agent elects not to make these payments directly, the
Administrative Agent shall, upon the request of Borrower, release sufficient
funds to allow Borrower to make the payments described in Section 2.11(b) to the
Recipient Parties. Except as

31

--------------------------------------------------------------------------------

provided in the preceding sentence, the Administrative Agent may, upon the
occurrence and during the continuation of an Event of Default, apply all of
Borrower’s funds in the Borrower Sub-Account against all due and unpaid
Obligations. The Administrative Agent will have the right to undertake audit
procedures during normal business hours and upon prior notice to periodically
confirm that the payments described in this Section 2.11(b) have been made by
Borrower.

          Section 2.12      Optional Prepayment of the Loan. Borrower will have
the right to prepay the Loan, in whole or in part at any time without penalty or
premium, except for LIBOR Breakage Costs resulting from such prepayment. Any
such option and prepayment will not reduce or terminate the Maximum Commitment
unless Borrower gives notice of its election to do so pursuant to Section
2.2(d).

          Section 2.13      Mandatory Prepayment of the Loan.

                         (a)      Proceeds from Sale of Collateral. Unless the
Required Lenders otherwise consent in writing, Borrower shall promptly pay to
the Administrative Agent one hundred percent (100%) of all net proceeds from the
sale of any Collateral (excluding sales of Hydrocarbons in the ordinary course
of business and the sale of Equipment pursuant to the Security Agreement)
provided, however, so long as there is no Event of Default, Borrower may retain
up to Fifty Thousand Dollars ($50,000) per sale up to an aggregate of One
Hundred Thousand Dollars ($100,000) calculated on an annual calendar year basis.
The preceding sentence will not be deemed to be a consent by the Administrative
Agent or any Lender to any sale. All amounts paid by Borrower to the
Administrative Agent under this Section 2.13 will be immediately applied as a
prepayment of the Loans in accordance with Section 2.9(d).

                         (b)      Mandatory Payment due to Loan Excess. If at
any time a Borrowing Base Deficiency exists (whether as a result of a
redetermination of the amount of the Borrowing Base in accordance with Section
2.2(b) or otherwise), then Borrower shall be obligated within ten (10) Business
Days of receipt of written notice thereof by the Lender to the Borrower, to
deliver to the Administrative Agent a written response indicating which of the
following actions the Borrower intends to take to remedy the Borrowing Base
Deficiency (and the failure of Borrower to deliver such election notice within
such ten (10) Business Day-period or of the Borrower to perform the actions
chosen to remedy such Borrowing Base Deficiency within the time period therefore
shall constitute an Event of Default):

          (i)      within thirty (30) days of receipt by the Borrower of written
notice of the Borrowing Base Deficiency, prepay Advances in an aggregate
principal amount sufficient to eliminate such Borrowing Base Deficiency in cash
or, in the sole and absolute discretion of Administrative Agent, utilizing an
Advance under Tranche B;

          (ii)      prepay Advances in three (3) monthly installments each equal
to one-third of such Borrowing Base Deficiency (after taking into account any
properties pledged to the Administrative Agent, for the ratable benefit of
Lenders pursuant to subclause (iii) below), with the first such installment due
thirty (30) days after the date such Borrowing Base Deficiency notice is
received by the Borrower and each of the

32

--------------------------------------------------------------------------------

other two installments due thirty (30) days and sixty (60) days, respectively,
after payment of the first installment;

          (iii)      grant to the Administrative Agent for the ratable benefit
of Lenders a first priority Lien in additional collateral which, in the
Administrative Agent’s sole determination, have sufficient loan value to
eliminate such Borrowing Base Deficiency, or

          (iv)      eliminate the Borrowing Base Deficiency through a
combination of the actions described in subclauses (i), (ii) and (iii) above.

          (v)      Insurance Proceeds. Borrower will promptly pay to the
Administrative Agent, for the ratable benefit of each of the Lenders, any cash
amounts received as insurance proceeds under any property or casualty insurance
in relation to any portion of the Collateral to the extent not used, with prior
written consent of the Administrative Agent (not be unreasonably withheld or
delayed), to repair or replace such assets. All amounts paid by Borrower to the
Administrative Agent under this Section 2.13(b)(v) will be immediately applied
as a prepayment of the Loans in accordance with Section 2.9(d).

                         (c)      Proceeds from Sale Pursuant to Exercise of
Preferential Purchase Right. If the holder of any preferential purchase right
related to the Properties timely exercises such preferential purchase right,
Borrower shall promptly pay to Administrative Agent one hundred percent (100%)
of all proceeds received by Borrower from the sale of the Properties covered by
such preferential purchase right. All amounts paid by Borrower to the
Administrative Agent under this Section 2.13(c) will be immediately applied as a
prepayment of the Loans in accordance with Section 2.9(d).

          Section 2.14      Revenues Remaining in the Borrower Sub-Account. Upon
the discharge by Borrower of all Obligations owed by Borrower to the
Administrative Agent and each of the Lenders (other than indemnity and similar
obligations that survive the termination of this Agreement), the Administrative
Agent will pay promptly to Borrower all funds remaining, if any, in the Borrower
Sub-Account.

          Section 2.15      Taxes.

                         (a)      Taxes Not Deducted from Payments to Lender.
All payments made by Borrower under this Agreement will be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all similar liabilities
(collectively, “Taxes”); provided that, as used in this Section 2.15, the
defined term “Taxes” shall exclude, in the case of any Lender, taxes, levies,
imposts, deductions, charges or withholdings and all similar liabilities imposed
on its income, and franchise or similar taxes imposed on it, by any jurisdiction
(or political subdivision thereof) where such Lender or the Administrative Agent
is organized, conducts business or maintains its lending office and taxes,
levies, imposts, deductions, charges or withholdings and all similar liabilities
that would not have been imposed but for a connection (other than a connection
arising solely as a result of the transactions contemplated by this Agreement)
between such Lender and the jurisdiction

33

--------------------------------------------------------------------------------

imposing such tax, levy, impost, deduction, charge, withholding or similar
liability. If Borrower is required by law to deduct any Taxes from any sum
payable to any Lender, (i) the sum payable will be increased by an amount so
that, after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15(a)) such Lender will receive an
amount equal to the sum it would have received had no deductions been made, (ii)
Borrower will deduct from the sum payable to such Lender an amount sufficient to
pay the Taxes and pay the balance to such Lender, and (iii) Borrower will
promptly pay the full amount deducted to the relevant Taxing Authority or other
Governmental Authority in accordance with applicable law.

                         (b)      Other Taxes. In addition, and to the fullest
extent permitted by applicable law, Borrower agrees to pay any present or future
stamp, documentary, mortgage registration or similar taxes or any other excise
or property taxes, charges or similar levies that arise from any payment made or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement, or any other Loan Documents, (collectively, the “Other Taxes”).

                         (c)      INDEMNIFICATION. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EXCEPT AS PROVIDED IN CLAUSE (e) BELOW AND PROVIDED
THAT THERE IS NO DEFAULT OF SUCH ADMINISTRATIVE AGENT’S OR LENDER’S
REPRESENTATIONS CONTAINED IN THIS AGREEMENT, BORROWER WILL INDEMNIFY
ADMINISTRATIVE AGENT AND LENDERS FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES
(INCLUDING, BUT NOT LIMITED TO, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
GOVERNMENTAL AUTHORITY ON AMOUNTS PAYABLE UNDER THIS SECTION 2.15(C) AND PAID BY
ADMINISTRATIVE AGENT OR ANY LENDERS) PAID BY ADMINISTRATIVE AGENT OR ANY LENDERS
(ON BEHALF OF BORROWER), AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
REASONABLE EXPENSES) ARISING FROM OR WITH RESPECT TO THOSE AMOUNTS, WHETHER OR
NOT THE TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED. ANY PAYMENT
PURSUANT TO THE INDEMNIFICATION DESCRIBED IN THIS SECTION 2.15(C) WILL BE MADE
BY BORROWER WITHIN THIRTY (30) DAYS AFTER THE DATE ADMINISTRATIVE AGENT OR
LENDERS MAKE WRITTEN DEMAND FOR THOSE PAYMENTS. SUCH DEMAND BY THE
ADMINISTRATIVE AGENT OR LENDERS WILL STATE WITH SPECIFICITY THE BASIS FOR THE
TAX, IDENTIFY THE TAXING AUTHORITY ASSERTING THE TAX AND CERTIFY THAT
ADMINISTRATIVE AGENT OR LENDERS HAVE PAID THE TAX.

                         (d)      Certification of Tax Status By Lender. Each
Lender agrees that it will, not more than ten (10) Business Days after the date
of this Agreement, or, in the case of a Person that becomes a Lender pursuant to
Section 13.2, prior to the date such Person becomes a Lender (i) execute and
deliver to Borrower a duly completed copy of United States Internal Revenue
Service Form W 8BEN, W-81MY or W-8ECI (as applicable), certifying in either case
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and (ii)
deliver to Borrower a United States Internal Revenue Service Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Lender further agrees to deliver to Borrower
(x) renewals or additional copies of such forms (or any successor forms) on or
before the date that such forms expires or become obsolete, and (y) after the
occurrence of any event

34

--------------------------------------------------------------------------------

requiring a change in the most recent forms so delivered by it, such additional
forms or amendments thereto as may be reasonably requested by Borrower. All
forms or amendments described in the preceding sentence shall certify that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises Borrower, in writing, that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

                         (e)      Certain Events Not Entitled to
Indemnification. For any period during which a Lender has failed to provide
Borrower with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 2.15 with respect to Taxes imposed by the United States; provided that,
if such Lender becomes subject to Taxes because of its failure to deliver a form
required under clause (d) above, Borrower shall take such steps as such Lender
shall reasonably request to assist such Lender in recovering such Taxes.

                         (f)      Documentation of Exemptions. To the extent a
Lender is entitled to an exemption from or reduction of withholding tax with
respect to payments under this Agreement or any Promissory Note pursuant to the
law of any relevant jurisdiction or any treaty, such Lender shall deliver to
Borrower, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.

                         (g)      INDEMNIFICATION BY LENDER FOR CERTAIN TAX
CLAIMS. IF THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL AUTHORITY
ASSERTS A CLAIM THAT BORROWER DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO
OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED
OR PROPERLY COMPLETED, BECAUSE SUCH LENDER FAILED TO NOTIFY BORROWER OF A CHANGE
IN CIRCUMSTANCES WHICH RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR
FOR ANY OTHER REASON), SUCH LENDER (BUT NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OTHER LENDER) SHALL INDEMNIFY BORROWER FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR
INDIRECTLY, BY BORROWER AS TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING
PENALTIES AND INTEREST, AND INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON
AMOUNTS PAYABLE TO BORROWER UNDER THIS SUBSECTION, TOGETHER WITH ALL COSTS AND
EXPENSES RELATED THERETO (INCLUDING ATTORNEYS’ FEES). THE OBLIGATIONS OF ANY
INDEMNIFYING LENDER UNDER THIS SECTION 2.15(G) SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.

35

--------------------------------------------------------------------------------

                         (h)      Designation of Substitute Lending Office. Each
Lender agrees that, upon the occurrence of any event giving rise to the
operation of this section, it will, if requested by Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another applicable lending office, provided that such designation is made on
such terms that such Lender and its applicable lending office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of this section. Nothing
in this Section 2.15(h) shall affect or postpone any of the obligations of
Borrower or the rights of any Lender provided in this section.

                         (i)      Effect of Tax Refund. Each Lender shall use
its reasonable efforts to obtain in a timely fashion any refund, deduction or
credit of any Taxes or Other Taxes paid or reimbursed by the Borrower pursuant
to this Section 2.15. If a Lender receives a benefit in the nature of a refund,
deduction or credit (including a refund in the form of a deduction from or
credit against taxes that are otherwise payable by such Lender) of any Taxes or
Other Taxes with respect to which Borrower has made a payment under this Section
2.15, such Lender will notify Borrower and agrees to reimburse Borrower to the
extent of the benefit of such refund, deduction or credit, including any
interest paid by the relevant Governmental Authority, promptly after such Lender
reasonably determines that such refund, deduction or credit has become final;
provided that nothing contained in this Section 2.15(i) shall require any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems to be confidential) or to attempt to obtain any such
refund, deduction or credit (including any interest paid by the relevant
Governmental Authority and received by such Lender), which attempt would be
inconsistent with any reporting position otherwise taken by any Lender on its
applicable tax returns.

ARTICLE III
SECURITY

          Section 3.1      Grant of Security Interests.

                         (a)      Mortgage and Security Interest. As collateral
security for all of the Obligations to the Administrative Agent and each of the
Lenders under this Agreement and the other Loan Documents, Borrower shall and
hereby grants, assigns, transfers and conveys to the Administrative Agent, for
the ratable benefit of each of the Lenders, a first priority mortgage Lien on
and first priority and perfected security interest in the Collateral subject
only to the Permitted Encumbrances.

                         (b)      Notice of Assignment of Proceeds. All of
Borrower’s account debtors (including any Operators and Purchasers) relating to
Borrower’s Working Interest or Net Revenue Interest in the Properties will
receive notification from the Administrative Agent (as assignee) and Borrower,
substantially in the form of Exhibit H, that all proceeds from sales of all
production or transmission of Hydrocarbons from or allocable to Borrower’s Net
Revenue Interest in the Properties have been assigned to the Administrative
Agent and are to be paid into the Project Account. Borrower shall use
commercially reasonable efforts to cause all Purchasers to execute the
assignment notifications to confirm their agreement to remit all proceeds from
sales of all production from or allocable to Borrower’s Net Revenue Interest in
the Properties into the Project Account. Subject to applicable contractual
obligations and restrictions, the

36

--------------------------------------------------------------------------------

Administrative Agent will have the right to prohibit Borrower from selling any
Hydrocarbons from or allocable to the Properties to any Purchaser who refuses to
timely acknowledge and abide by the payment instructions set forth in any notice
under this Section 3.1(b).

                         (c)      Further Assurances. Borrower will, upon
request, execute and deliver to Administrative Agent for the benefit of Lenders,
any and all documents necessary, in the reasonable opinion of the Administrative
Agent, to create, perfect, maintain and preserve the priority of the
Administrative Agent’s Liens on the Collateral subject only to the Permitted
Encumbrances. Administrative Agent, at Borrower’s expense, will cause searches
of the Uniform Commercial Code filing records or similar public records to be
conducted from time to time in order to evidence, perfect, maintain or continue
perfection, or confirm the lien priority of the Administrative Agent in and to
the Collateral granted by Borrower, perfect those security interests in after
acquired property, continue the perfection of all security interests granted by
Borrower and file financing statements against Borrower relating to the security
interests securing any Obligations. Borrower irrevocably authorize the
Administrative Agent to prepare and file, at any time and from time-to-time, in
any filing office, initial financings statements, and amendments to them,
necessary or convenient to the perfection or continuation of the security
interests granted by Borrower.

                         (d)      Release of Financing Statements. Upon the
indefeasible payment in cash and performance in full of all Obligations
(including, without limitation, any Obligation relating to the Swap Agreement)
under this Agreement (other than indemnity obligations and similar obligations
that survive the termination of this Agreement), the Administrative Agent will
deliver to Borrower, at Borrower’s expense, releases of all financing statements
and all other Security Documents with an acknowledgment that the same have been
terminated, and Borrower shall deliver to the Administrative Agent a general
release of all of liabilities and obligations of the Administrative Agent and
each of the Lenders under this Agreement and the other Loan Documents. The
obligations of Borrower under the Net Profits Overriding Royalty Interest
Conveyance will survive the termination of this Agreement and the release of the
security interests.

          Section 3.2      Equipment.

                         (a)      Preservation of Equipment. All Equipment
currently owned or hereafter acquired by or on behalf of Borrower will be kept
at the applicable Property or other places of business of Borrower except as
permitted by this Agreement or the applicable Mortgage or except with the prior
written consent of Administrative Agent; provided, however, Borrower or the
Operators may dispose of Equipment in accordance with the terms of any
applicable Operating Agreement and may dispose of obsolete, broken or worn
Equipment without the Administrative Agent’s consent but, for any Equipment with
a salvage value in excess of Twenty-five Thousand Dollars ($25,000.00), upon
prompt notification to Administrative Agent. Borrower shall use reasonable
commercial efforts to cause each Operator at all times to (i) keep correct and
accurate records itemizing and describing the location, kind, type, age,
condition and cost of and accumulated depreciation on all Equipment relating to
the subject Operating Agreement and (ii) make those records available during the
Operator’s usual business hours upon prior written notice to any of the
officers, employees or agents of Borrower and Lender.

37

--------------------------------------------------------------------------------

                         (b)      Sale or Disposal of Equipment. Where Borrower
is permitted to dispose of any Equipment, it shall do so, or shall cause the
Operators to do so, at arm’s length, in good faith and by obtaining the maximum
amount of recovery practicable and without impairing the operating integrity of
the remaining Equipment.

          Section 3.3      Subordination Agreements. Borrower shall cause the
Affiliates of Borrower, and Borrower shall use commercially reasonable efforts
to cause any other Person designated by the Administrative Agent to, execute a
Subordination Agreement in favor of the Administrative Agent, for the benefit of
each of the Lenders, subordinating to the Obligations any existing or future
Debt owed by Borrower to such Person and subordinating any Lien in favor of such
Person to the Liens in favor of the Administrative Agent.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

          In order to induce each Lender to make the Loan, Borrower makes the
following representations and warranties to each Lender as of the Closing Date,
each and all of which will survive the execution and delivery of this Agreement
and continue until all Obligations (other than indemnity obligations and similar
obligations that survive the termination of this Agreement) have been satisfied
and no Lender has any further commitment to make any Advance under this
Agreement.

          Section 4.1      Formation and Existence. Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. Borrower is qualified to do business in every other
jurisdiction where the nature of its business or the ownership of its property
requires it to be so qualified and where failure to so qualify could reasonably
be expected to have a Material Adverse Effect.

          Section 4.2      Name; Executive Offices. The name of Borrower is as
listed in its Charter Documents on file in the public records of its
jurisdiction of organization and is “Doral Energy Corp.”. Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 13.3 (or as set forth in a notice delivered pursuant to
Section 13.3).

          Section 4.3      Capitalization; Ownership; Subsidiaries. The
outstanding Equity Interests of Borrower are as set forth on Schedule 4.3 as of
July 29, 2008. Except for the Equity Interests described in the preceding
sentence, there are no other classes, types or designations of Equity Interests
in Borrower. No other Person owns any interest in Borrower or is the holder of
any right that could result in the transfer or issuance of any interest in
Borrower. Borrower does not have any Subsidiaries other than those disclosed on
Schedule 4.3.

          Section 4.4      Authorization; Non-Contravention. The execution,
delivery and performance of Borrower’s obligations under the Loan Documents and
the creation of all Liens provided for in those agreements:

                         (a)      are within the corporate power and authority
of Borrower;

                         (b)      have been duly authorized by all necessary
corporate action of Borrower;

38

--------------------------------------------------------------------------------

                         (c)      are not in contravention of (i) any agreement
or indenture to which Borrower is a party or by which it or its property is
bound in any respect that would reasonably be expected to have a Material
Adverse Effect, (ii) the Charter Documents of Borrower, or (iii) to Borrower’s
knowledge any provision of law applicable to such Borrower in any respect that
would reasonably be expected to have a Material Adverse Effect;

                         (d)      do not require the consent or approval of any
Governmental Authority, or any other Person which has not been obtained (or is
not routinely granted and expected to be obtained in the ordinary course) and is
described on Schedule 4.4(d)) and a correct and complete copy of each of those
approvals has been furnished to Administrative Agent; and

                         (e)      are legal, valid and binding obligations of
Borrower, enforceable against such Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general equitable principles.

          Section 4.5      Solvency. Borrower is Solvent and will continue to be
Solvent after giving effect to the transactions contemplated by this Agreement.

          Section 4.6      Omissions and Misstatements. Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which they are subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The other reports, financial
statements, certificates or other information furnished in writing by or on
behalf of Borrower to the Administrative Agent or any Lender or any of its
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) taken as a whole, do
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time. To Borrower’s knowledge, after due inquiry, there is no fact peculiar
to Borrower which could reasonably be expected to have a Material Adverse Effect
or in the future is reasonably likely to have a Material Adverse Effect and
which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and written statements furnished to the
Administrative Agent or the Lenders by or on behalf of Borrower prior to, or on,
the date hereof in connection with the transactions contemplated hereby. To
Borrower’s knowledge, after due inquiry, there are no statements or conclusions
in any Reserve Report covering the Properties and delivered by Borrower to
Administrative Agent which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein.

          Section 4.7      Joint Venture. Borrower is not engaged in any joint
venture or partnership with any other Person.

          Section 4.8      Commissions; Expenses. Except for the commissions for
which Borrower is solely responsible (as set forth on Schedule 4.8), no broker’s
or finder’s fees or commissions

39

--------------------------------------------------------------------------------

have been paid or will be payable by Borrower or any of its Affiliates to any
Person in connection with the transactions contemplated by this Agreement.
BORROWER WILL INDEMNIFY ADMINISTRATIVE AGENT, LENDERS, AND THEIR RESPECTIVE
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM
AND AGAINST, AND HOLD EACH OF THOSE PARTIES HARMLESS ON DEMAND FROM, ALL
LIABILITIES, COSTS, DAMAGES AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS RELATING TO ANY THIRD PARTIES CONCERNING FINDER’S, BROKERAGE,
FINANCING OR SIMILAR FEES ARISING IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT.

          Section 4.9      Tax Returns. Borrower has filed all material tax
returns (foreign, federal, state and local) required to be filed (after giving
effect to any applicable extensions) and have either paid all taxes due
(including interest and penalties) or are contesting such taxes in good faith in
appropriate proceedings and has adequate reserves for such contested taxes. No
assessments have been made against Borrower by any Taxing Authority and not paid
by same (except for assessments that such entity timely protested in good faith
and through appropriate proceedings and against which Borrower has made and
maintain adequate reserves) nor has any penalty or deficiency been assessed by
any Taxing Authority. To Borrower’s knowledge and except in connection with such
examinations that have been previously disclosed to the Administrative Agent by
Borrower in writing and with respect to which Borrower has timely protested in
good faith through appropriate proceedings and against which Borrower has made
and maintain adequate reserves, no material federal or other income tax returns
of Borrower is presently being examined by the Internal Revenue Service or any
other Taxing Authority nor are the results of any prior examination by the
Internal Revenue Service or any Taxing Authority being contested by Borrower.
Other than in respect of taxes being contested as permitted under Section 6.29
below, no material tax Liens have been filed against Borrower.

          Section 4.10      Litigation; Governmental Proceedings. Except as set
forth on Schedule 4.10, no claim, action, suit or other proceeding is pending
or, to Borrower’s knowledge, has been threatened against Borrower or Borrower’s
predecessor in interest to the Properties with respect to the Properties or the
transactions contemplated by this Agreement, at law, in equity or otherwise,
before or involving any Governmental Authority, or before any arbitrator or
panel of arbitrators, and Borrower has not accepted liability for any action or
proceeding, in each case the effect of which could reasonably be expected to
have a Material Adverse Effect. There is no proceeding pending before any
Governmental Authority and, to Borrower’s knowledge, no investigation has been
commenced before any Governmental Authority the effect of which could reasonably
be expected to have a Material Adverse Effect.

          Section 4.11      Ownership of Collateral; Interests.

                         (a)      All Collateral is owned of record by Borrower
free and clear of any Lien other than the Permitted Encumbrances. Except for the
Permitted Encumbrances, Borrower has Defensible Title to the Properties,
including each Lease related to the Properties. Except for Permitted
Encumbrances or as otherwise consented to in writing by Administrative Agent,
Borrower’s interest in the Properties is not subject to any mineral reservations
or top leases of record. Except for Permitted Encumbrances and the Liens arising
under the Security

40

--------------------------------------------------------------------------------

Documents, to Borrower’s knowledge, there are no unrecorded documents or
agreements which may result in the impairment or loss of Borrower’s ability to
mortgage the Properties or of the Administrative Agent’s ability to enforce the
Mortgage and convey the Properties. Subject to the Permitted Encumbrances,
Borrower has all beneficial right, title and interest in and to the Net Revenue
Interest in all production from or allocable to Borrower’s interest in the
Properties (including each Lease) and have the exclusive right to sell or
mortgage the Properties subject to any right in the owners of Royalty Interests
to take their royalty interest in kind.

                         (b)      To Borrower’s knowledge, all Leases and
material agreements upon which the title examiner relied to determine Borrower’s
interest in the Properties s referenced in the title opinions and/or reports or
other title materials delivered in connection with the Closing are valid and
subsisting, in full force and effect and there exists no material default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a material default under any such lease or leases, which
would adversely affect in any material respect the conduct of the business of
Borrower. All of the assets of Borrower which are reasonably necessary for the
operation of their businesses are in good working condition (ordinary wear and
tear excepted) and are maintained in accordance with prudent business standards.

                         (c)      Except for the Properties on Exhibit A,
Borrower owns no other interest of any kind, including but not limited to direct
or indirect ownership, Equity Interests, or Equity Equivalents, in Hydrocarbons.
Borrower has no right to acquire any such interest or ownership. Borrower has no
call upon, option to purchase or similar rights under any agreement with respect
to an interest in Hydrocarbons. Except for the agreements listed on Schedule
4.11(c), there is no agreement in force and effect (including, without
limitation, letters of intent), whether written or oral, between Borrower or any
of its Affiliates and any other Person regarding the acquisition or financing of
any interest in Hydrocarbons.

          Section 4.12      Debt. Except as set forth on Schedule 4.12 hereof,
upon consummation of the transactions contemplated by this Agreement, Borrower
will have no Debt outstanding other than the Obligations.

          Section 4.13      Intellectual Property. Borrower possesses or will
possess all trademarks, trade names, trade styles, copyrights and patents
necessary to conduct its business as it is presently conducted or as Borrower
intends to conduct it in the future without any infringement or conflict with
the rights of any other Person with respect to trademarks, trade names, trade
styles, copyrights or patents, which failure could reasonably be expected to
have a Material Adverse Effect.

          Section 4.14      Other Leases. Borrower is not the lessor or lessee
under any material leases (including real property leases, equipment leases,
capital leases, etc.), other than Leases included in the Properties.

          Section 4.15      Investments. Borrower:

                         (a)      has not committed to make any Investment;

41

--------------------------------------------------------------------------------

                         (b)      is not a party to any indenture, agreement,
contract, instrument or lease or subject to any charter, by-law or other
restriction or any injunction, order, restriction or decree, which could
reasonably, materially and adversely affect its business, operations, Properties
or assets;

                         (c)      is not a party to any “take or pay” contract
or settlement or any other contract or agreement which (i) allows its Natural
Gas purchaser to take Natural Gas previously paid for out of future Natural Gas
production or (ii) provides for a cash rebate to the Natural Gas purchaser if
reimbursement of take or pay monies is not made through Natural Gas production;

                         (d)      to its knowledge, after due inquiry, has not
produced Hydrocarbons from the Properties in excess of the percentage to which
its ownership interest in the applicable Property would entitle it, pursuant to
balancing rights of third parties or pursuant to balancing duties under
Governmental Requirements; or

                         (e)      has no contingent or long term liability or
commitment that has had a Material Adverse Effect.

          Section 4.16 Environmental Matters. Except as disclosed on Schedule
4.16, to Borrower’s knowledge:

                         (a)      Neither any Property of Borrower nor any of
such Borrower’s Affiliates or the operations conducted thereon violate any order
or requirement of any Governmental Authority or any Environmental Laws;

                         (b)      Without limitation of clause (a) above, no
Property of Borrower or any of its Affiliates nor the operations currently
conducted thereon or by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any Governmental
Authority or to any remedial obligations under Environmental Laws;

                         (c)      All notices, permits, licenses or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of Borrower and each of its Affiliates,
including without limitation past or present treatment, storage, disposal or
release Hazardous Materials or solid waste into the environment, have been duly
obtained or filed, and Borrower and each such Affiliate are in compliance with
the terms and conditions of all such notices, permits, licenses and similar
authorizations;

                         (d)      All Hazardous Materials, solid waste, and oil
and gas exploration and production wastes, if any, generated at any and all
Property of Borrower or any of its Affiliates has in the past been transported
or treated or disposed of in accordance with Environmental Laws, and all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws, and are not the subject of any
existing, pending or threatened action, investigation or inquiry by any
Governmental Authority in connection with any Environmental Laws;

                         (e)      No Hazardous Materials, solid waste, or Crude
Oil and Natural Gas exploration and production wastes, have been disposed of or
otherwise released and there has

42

--------------------------------------------------------------------------------

been no threatened release of any Hazardous Materials on or to any Property of
Borrower or any of its Affiliates except in compliance with Environmental Laws;

                         (f)      To the extent applicable, all Property of
Borrower and each of its Affiliates currently satisfies, in all material
respects, all design, operation, and equipment requirements imposed by the OPA
(as defined in the definition of Environmental Laws), and Borrower does not have
any reason to believe that such Property, to the extent subject to OPA, will not
be able to maintain compliance with the OPA requirements during the term of this
Agreement; and

                         (g)      Neither Borrower nor any of Borrower’s
Affiliates have any known contingent liability in connection with any release or
threatened release of any Crude Oil, Hazardous Material or solid waste into the
environment.

          Section 4.17      Operating Permits and Licenses. Borrower has
fulfilled all requirements for obtaining and has obtained and maintained all
licenses, permits, operating authorities and other authorizations necessary for
the conduct of the business of Borrower or for Borrower or Operators to operate
or maintain each of the Properties which the failure to obtain and maintain
could reasonably be expected to have a Material Adverse Effect, and Borrower or
Operators is and will be fully qualified to own and hold such Properties and to
exercise in all material respects the rights under all leases, contracts or
other documents governing the operation or maintenance of the Properties. There
are no material pending fees, assessments or penalties relating to such permits,
licenses and operating authorities other than those payable in the ordinary
course of business and not yet delinquent and listed on Schedule 4.17 (including
such updates to Schedule 4.17 that are prepared by Borrower and approved by the
Administrative Agent in writing (such approval not to be unreasonably withheld
or delayed) from time to time). The continuation, validity and effectiveness of
each such license, permit and other authorization are not and will in no way be
adversely affected by the transactions contemplated by this Agreement or the
Security Documents. Borrower is not in breach of, or in default under the terms
of, and has not engaged in any activity which would cause revocation or
suspension of, any such licenses, permits or authorizations which could
reasonably be expected to have a Material Adverse Effect and no action or
proceeding looking to or contemplating the revocation or suspension of any of
them is pending or, to the best of Borrower’s knowledge, threatened against
Borrower or Operators. Borrower is not in violation of any Governmental
Requirement relating to any of the Properties or otherwise applicable to
Borrower which could reasonably be expected to have a Material Adverse Effect.
No suspension of production on the Properties is in effect.

          Section 4.18      Maintenance of Properties. Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, to the best of Borrower’s knowledge, the Properties (together with any
other properties unitized with any of the Properties) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Properties and
other contracts and agreements forming a part of the Properties. Except to the
extent it could not reasonably be expected to have a Material Adverse Effect, to
the extent applicable, and to Borrower’s knowledge, (a) no Property is subject
to having allowable production reduced below the full and

43

--------------------------------------------------------------------------------

regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time); (b) none
of the wellbores of the Wells comprising a part of the Properties (or properties
unitized with any of the Properties) deviates more than the maximum permitted by
Governmental Requirements, and such Wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Properties (or in the
case of Wells located on properties unitized with any of the Properties, such
unitized properties); and (c) Borrower, and to Borrower’s knowledge, any other
Operator are not in violation of, or in default under, any material agreement
affecting any Lease or any other contract or agreement to which either Borrower
and/or any other Operator is a party or is bound or its property is bound,
except to the extent that such violation or default could not reasonably be
expected to have a Material Adverse Effect.

          Section 4.19      USA PATRIOT Act Representation. Neither Borrower nor
any of its Affiliates is a country, individual or entity named on the
Specifically Designated National and Blocked Persons list issued by the Office
of Foreign Asset Control of the Department of the Treasury of the United States
of America.

          Section 4.20      Contingent Liabilities. Except for obligations
arising under surety bonds required by Governmental Authorities and which are
detailed in Schedule 4.20, indemnity, cleanup and other obligations of a
customary nature assumed or incurred (excluding Debt for borrowed money) in
favor of any seller of the Leases or related property, and Debt permitted by
Section 7.1, Borrower has not assumed, guaranteed, endorsed or otherwise become
directly, indirectly or contingently liable in connection with any liability of
any other Person, except for the endorsement of checks and other negotiable
instruments for collection in the ordinary course of business, or as may be
required under the Operating Agreements or the Security Documents or other
documents executed in connection with the Security Documents.

          Section 4.21      Restrictions on Equipment. Except for the Permitted
Encumbrances, there is no restriction or other limitation on the Administrative
Agent’s right to obtain or exercise its security interests in the Equipment,
including the right to foreclose on and sell the Equipment or to exercise all
other rights and remedies of a secured party under the laws of each jurisdiction
applicable to the Collateral but subject to Debtor Relief Laws, laws related to
the rights of co-owners of property and laws related to the enforcement of
security interests on personal property.

          Section 4.22      Unpaid Bills. Except as set forth on Schedule 4.22,
Borrower has no past due bills for improvements to the Collateral that could
give rise to mechanics’, materialmen’s or other similar Liens arising by
operation of applicable law that could rank in priority ahead of any of the
Liens arising under the Security Documents, except for such bills (a) that have
(to the extent such bill arose after Closing) been disclosed to the
Administrative Agent in writing, (b) that are being diligently contested in good
faith and (c) for which Borrower has made and maintain adequate reserves.
Schedule 4.22 also lists any vendors that have provided goods or services to the
Borrower for the Properties for the six (6) months prior to the date of this
Agreement.

          Section 4.23      Taxpayer Identification. Borrower’s federal taxpayer
identification number is 98-0555508.

44

--------------------------------------------------------------------------------

          Section 4.24      Investment Company. Borrower is not an “investment
company” within the meaning of the Investment Company Act of 2005, as amended.

          Section 4.25      Borrower a Public Company. Borrower’s Equity
Interests are registered under federal securities laws. Borrower is in material
compliance with all Governmental Requirements in connection with the
registration of its Equity Interests.

          Section 4.26      Other Agreements. Except as set forth on Schedule
4.26, there is no agreement in force and effect (including, without limitation,
letters of intent), whether written or oral, between Borrower or any of its
Affiliates and any other Person regarding the acquisition or financing of any of
the Properties or the purchase and sale of production from or allocable to the
Properties other than pursuant to Hydrocarbon purchase and sale agreements
disclosed to and approved in writing by the Administrative Agent. Except for
rights set forth in the Permitted Encumbrances, no Person has any call upon,
option to purchase or similar rights under any agreement with respect to
Borrower’s Working Interest or Net Revenue Interest in the Properties or to
Borrower’s production from the Properties other than pursuant to Hydrocarbon
purchase and sale agreements satisfactory to the Administrative Agent and
Persons who have waived such rights in writing with respect to the Properties.

          Section 4.27      Basic Documents. With respect to the Basic
Documents:

                         (a)      all are in full force and effect in accordance
with their terms and in all material respects constitute valid and binding
obligations, except as limited by applicable Debtor Relief Laws and by general
equitable principles;

                         (b)      no other party to any Basic Document (or any
successor in interest to that party) is in breach or default with respect to any
of its obligations under the Basic Documents which could reasonably be expected
to have a Material Adverse Effect;

                         (c)      no party to any Basic Document has given or
has threatened to give notice of any action to terminate, cancel, rescind or
procure a judicial reformation of any Basic Document or any of their provisions
the termination, cancellation, rescission or reformation of which could
reasonably be expected to have a Material Adverse Effect; and

                         (d)      the execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in a breach of, a default under, or other violation of the provisions of
any Basic Document.

          Section 4.28      Farmout Agreements and Subject Contracts, Etc. With
respect to the Properties and the unit agreements, pooling agreements,
communization agreements and other Basic Documents creating the interests
constituting the Properties, and except as expressly set forth on Exhibit A and
as set forth in any title opinions and/or reports or other title materials
provided by Borrower to the Administrative Agent upon which the Administrative
Agent and each of the Lenders are expressly entitled to rely, to Borrower’s
knowledge after due inquiry:

                         (a)      there are no outstanding farmout agreements,
obligations to drill additional Wells or agreements to engage in other
development operations, except for obligations arising under offset Well
provisions, obligations arising under provisions of any Operating Agreement

45

--------------------------------------------------------------------------------

which allow the parties to elect whether or not they will participate in
development activities other than as specified in those leases, contracts and
other agreements;

                         (b)      there are no limitations as to the depths
covered or substances to which such interests purport to apply other than as
specified in those leases, contracts and other agreements; and

                         (c)      there are no royalty provisions (other than
those allowing a lessor or other royalty owners the right to take in kind)
requiring the payment of royalties on any basis other than as specified in those
Leases, contracts and other agreements.

          Section 4.29      Operating Agreements. With respect to the Operating
Agreements relating to Borrower’s Working Interest and Net Revenue Interest in
the Properties:

                         (a)      Schedule 4.29 lists all Operating Agreements
to which the Properties are subject and the Operator for each of the Properties
which Operators are hereby approved by the Administrative Agent;

                         (b)      there are no outstanding calls for payments
against Borrower under any AFE or payments which are past due or which Borrower
or, to Borrower’s knowledge, any predecessor of Borrower has committed to make
which have not been or are not being paid within the terms required; and

                         (c)      there are no operations under any of the
Operating Agreements with respect to which Borrower has become a non consenting
party nor are there any non consenting penalties binding or that will become
binding upon Borrower that are not reflected in the Net Revenue Interest or
Working Interest as set forth on Exhibit A.

          Section 4.30      No Unusual Agreements. All agreements applicable to
Borrower’s Working Interest and Net Revenue Interest in the Properties are of
the type generally found in the oil and gas industry and the gathering and
transmission industry, as applicable, and do not (individually or in the
aggregate) contain any unusual provisions which could reasonably be expected to
have a Material Adverse Effect.

          Section 4.31      Suspense of Proceeds. All proceeds from the sale of
Hydrocarbons from Borrower’s Working Interest or Net Revenue Interest in the
Properties are being received by Borrower in a timely manner and are not being
held in suspense for any reason except to the extent that such suspense has been
disclosed to the Administrative Agent in writing and all such amounts in
suspense, taken together, could not reasonably be expected to have a Material
Adverse Effect.

          Section 4.32      Employee Plans. Except as provided in Schedule 4.32,
Borrower has no Employee Plans.

          Section 4.33      Use of Proceeds. Borrower has used and will use all
Advances under the Loan solely for the purposes described in this Agreement and
in a manner consistent with the AFEs and other supporting documentation provided
to the Administrative Agent in connection with each Advance Request. Borrower is
not engaged principally, or as one of its important

46

--------------------------------------------------------------------------------

activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board of Governors of the Federal
Reserve System (the “Board”)). No part of the proceeds of any Advance will be
used for any purpose which violates the provisions of Regulations T, U or X of
the Board.

          Section 4.34      Borrower’s Interests in the Properties. Borrower’s
Working Interest is not more than, and the Net Revenue Interest is not less
than, the percentages set forth on Exhibit A for each of the Properties.

          Section 4.35      Insurance. Prior to the making of the initial
Advance, Borrower will obtain and will maintain for as long as any Obligations
remain owing to any Lender insurance coverage of the types and in the amounts
specified in Section 6.9. Prior to the making of the initial Advance, one or
more policies providing that coverage will be in full force and effect, and
Borrower has not received from any insurer a notice of termination or
non-renewal. Borrower has provided and will continue to timely provide true,
correct and complete copies of all of the insurance policies, certificates and
other documentation to be provided to Administrative Agent under Section 6.9.
Such insurance policies are sufficient for the compliance by Borrower with all
Governmental Requirements and all material agreements and such insurance
coverage is in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of Borrower. Administrative Agent, for the ratable benefit of
Lenders, has been named as an additional insured in respect of such liability
insurance policies and has been named as loss payee with respect to property
loss insurance.

          Section 4.36      No Material Adverse Effect. No material adverse
change in the business, operations or condition (financial or otherwise) of
Borrower has occurred.

          Section 4.37      No Other Interest in the Properties. Neither
Borrower, nor to Borrower’s knowledge after due inquiry, any of its Affiliates
(including any Person owning any Equity Interest or any other security that
could be exchanged for or converted into an Equity Interest in Borrower) owns or
is the beneficiary of any direct or indirect interest in any of the Collateral
other than through one of the Borrower.

          Section 4.38      Conduct of Business Since Formation. Since its
formation, Borrower has conducted no business or operations of any kind in any
jurisdiction other than British Columbia, Nevada, California and New Mexico.

          Section 4.39      Restriction on Liens. Borrower is not party to any
agreement or arrangement, or subject to any known order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to Administrative Agent on or in respect of its Properties to secure the
Obligations.

          Section 4.40      Hedging Agreements. Schedule 4.40 sets forth, as of
the date of this Agreement (and after the date of this Agreement, each report
required to be delivered by Borrower pursuant to Section 5.2 will set forth) a
true and complete list of all Hedging Agreements of Borrower, the material terms
thereof (including the type, term, effective date,

47

--------------------------------------------------------------------------------

termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied) and the counterparty to each such agreement.

          Section 4.41      Marketing of Production. Except for contracts listed
on Schedule 4.41 and in effect on the date of this Agreement, and thereafter
either disclosed in writing to the Administrative Agent (with respect to all of
which contracts Borrower represents that it is receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and is not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on sixty (60) days notice or less
without penalty or detriment for the sale of production from Borrower’s
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

          Section 4.42      Deposit Accounts. Except as set forth on Schedule
4.42, Borrower does not maintain any deposit accounts (as defined in the UCC).

          Section 4.43      Labor Matters. Neither Borrower nor any of its
Affiliates are in violation of any Governmental Requirement dealing with labor
matters and all payments due from Borrower or any Affiliate for employee health
and welfare insurance have been paid or accrued as a liability on its books,
other than any such violation or non-payments that could not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

          Section 4.44      Vendor Liens. There are no other Liens or inchoate
Liens which, with notice, the passage of time or both could be validly asserted
and attached to the Properties related to the provision of goods or services to
Borrower for which payment is outstanding more than sixty (60) days.

          Section 4.45      Eligible Contract Participant. Borrower is an
“eligible participant” as that term is defined in the Commodities Futures
Modernization Act of 2000 17 C.F.R. § 35.1(b)(2)(2006), as amended or
supplemented from time-to-time, and the rules and regulations promulgated
thereunder.

          Section 4.46      Choice of Law. The choice of governing law of the
Loan Documents to which Borrower is a party is a valid choice of law and should
be recognized and enforced by the courts located in the jurisdiction of
incorporation of Borrower. Any judgment obtained in relation to a Loan Document
to which Borrower is a party in the jurisdiction of the governing law of that
Loan Document will be recognized and enforced in the jurisdiction of
incorporation of Borrower.

          Section 4.47      No Default. No Event of Default, and on the date of
this Agreement and the Closing Date, no Default, is continuing or is reasonably
likely to result from the making of any Advance or the entry into, the
performance of, or any transaction contemplated by, any Loan Document. No other
event or circumstance is outstanding which constitutes (or, with the expiry of a
grace period, the giving of notice, the making of any determination or any
combination of

48

--------------------------------------------------------------------------------

any of the foregoing, would constitute) a default or termination event (however
described) under any other agreement or instrument which is binding on Borrower
or any of its Affiliates or to which its (or any of its Affiliates’) assets are
subject which has or is reasonably likely to have a Material Adverse Effect.

          Section 4.48      Financial Statements. The most recent financial
statements delivered pursuant to Section 9.2(y): (a) have been prepared in
accordance with GAAP, and (b) give a true and fair view (if audited) or fairly
present (if unaudited) of its consolidated financial condition as at the end of,
and consolidated results of operations for, the period to which they relate.

          Section 4.49      Priority. Subject to Permitted Encumbrances, the
Security Documents have or will have first ranking priority and none is subject
to any prior ranking or pari passu ranking Lien.

          Section 4.50      Terms and Conditions. Borrower has received and read
the Terms and Conditions of Investment Business of MBL attached hereto as
Exhibit J.

          Section 4.51      PSA. The PSA is in full force and effect. Borrower
has not breached, and, to the knowledge of Borrower, the Seller under the PSA is
not in breach of the terms of the PSA. To Borrower’s knowledge, all
representations and warranties by Borrower and Hanson Energy contained in the
PSA are true and correct in all material respects.

ARTICLE V
FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER

          So long as there are any Obligations owed to the Administrative Agent
or any Lender under this Agreement or to MBL or its Affiliates under the Swap
Agreement other than indemnity obligations that survive the termination of this
Agreement, and unless the Administrative Agent has previously consented in
writing to Borrower’s non-compliance, Borrower shall deliver to the
Administrative Agent the following items:

          Section 5.1      Property Operating Statement. No later than forty
(40) days after the end of each calendar month a Property Operating Statement:

                         (a)      concurrent with the delivery of each Property
Operating Statement, statements for such calendar month detailing, as an
attachment to such Property Operating Statement, (i) Borrower’s consolidated
Cash Position, on a cash basis, as of the last day of the immediately preceding
month, and (ii) Borrower’s aged accounts payable, in each instance presented in
a format substantially similar to Exhibit D and each prepared by Borrower and
accompanied by a certification of an authorized representative of Borrower
acceptable to the Administrative Agent (an “Authorized Officer”), dated the date
of the delivery of the statement to Administrative Agent, and further certifying
that to the knowledge of the Authorized Officer no Default exists under any
provision of this Agreement or any of the other Loan Documents; and

                         (b)      concurrent with the delivery of each Property
Operating Statement, a list of all payments made by Borrower to any Person
(other than Administrative Agent) during the

49

--------------------------------------------------------------------------------

calendar month preceding the Payment Date and indicating whether the payment was
(i) for expenses of a type described in clauses (a)–(e) of the definition of
“Net Operating Cash Flow,” or (ii) authorized under an AFE approved by the
Administrative Agent.

          Section 5.2      Reports. Beginning with the fiscal year ending July
31, 2008, and every year thereafter, within one hundred twenty (120) days after
the close of each fiscal year, a copy of the annual consolidated and
consolidating financial statements (including all notes) of Borrower, consisting
of a balance sheet, income statement and statement showing changes in financial
position, all audited by independent certified public accountants retained by
Borrower and reasonably acceptable to the Administrative Agent (it being
understood that Malone & Baliey, LLP is acceptable to the Administrative Agent)
and accompanied by the accountants’ certification that, in the normal course of
their audit, they have not become aware of any circumstances constituting an
Event of Default. The first audited financial statement will be delivered on or
before November 28, 2009. The fees and expenses actually paid by Borrower to the
certified public accountants retained by Borrower to prepare the audited
financial statements required by this Section 5.2 will be accounted for as a
lease operating expense for purposes of calculating Net Operating Cash Flow.

          Section 5.3      Quarterly Financial Reports. Within forty-five (45)
days after the end of each fiscal quarter, a balance sheet, income statement and
statement of cash flows of Borrower (including all notes thereto) for the period
from the beginning of the then current calendar year to the end of such calendar
quarter, prepared by Borrower.

          Section 5.4      Certificate of Financial Officer; Compliance.
Concurrently with any delivery of financial statements under Section 5.2 or
Section 5.3 above, a certificate of an Authorized Officer of Borrower in form
and substance satisfactory to the Administrative Agent (a) certifying as to
whether such Authorized Officer has knowledge of whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (b) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.26 and (c) stating
whether any material change in GAAP, or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 5.2
and, if any such material change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, and (d)
stating that such financial statements present fairly in all material respects
the consolidated financial position and results of operations of Borrower on a
consolidated basis in accordance with GAAP, subject to normal year-end
adjustments and the absences of footnotes (other than those required to explain
financial data).

          Section 5.5      Default Notices. Promptly (but, in any event, within
the time periods indicated below) after becoming aware of the existence of any
Default under this Agreement or any of the Loan Documents or a material default
by Borrower under any Operating Agreement or any farmout agreement or after
becoming aware of any developments or other information peculiar to Borrower
which might reasonably be believed to have a Material Adverse Effect, including,
without limitation, the following:

50

--------------------------------------------------------------------------------

                         (a)      within ten (10) days of obtaining knowledge
thereof, any material dispute (including tax liability disputes) that may arise
between Borrower and any Governmental Authority;

                         (b)      within ten (10) days of obtaining knowledge
thereof, the commencement of any litigation or proceeding involving amounts in
dispute in excess of Fifty Thousand Dollars ($50,000) affecting Borrower or any
of the Properties;

                         (c)      within ten (10) days of obtaining knowledge
thereof, any labor dispute or controversy resulting in or threatening to result
in a general strike or work stoppage against Borrower;

                         (d)      within ten (10) days of obtaining knowledge
thereof, any proposal by any Governmental Authority to acquire any of the assets
or business of Borrower by condemnation or eminent domain;

                         (e)      within ten (10) days of the occurrence
thereof, any change in (i) Borrower’s company name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties; (ii) the location of Borrower’s chief executive office or principal
place of business; (iii) Borrower’s identity or company structure or in the
jurisdiction in which such Person is formed; (iv) Borrower’s jurisdiction of
organization or its organizational identification number in such jurisdiction of
organization; or (v) Borrower’s federal taxpayer identification number;

                         (f)      within ten (10) days of obtaining knowledge
thereof, the loss of, suspension, termination or material adverse change to any
of the permits, licenses, operating authorities and other authorizations
referred to in Section 4.17 and Section 4.18;

                         (g)      within three (3) days of obtaining knowledge
thereof, any material loss or damage to any of the Collateral, or Borrower’s
business or operations;

                         (h)      Borrower’s failure to make any payment when
due with respect to any Debt or Borrower’s failure to comply with any material
terms of any other agreement (including, without limitation, any Hedging
Agreement or Swap Agreement) to which Borrower is party;

                         (i)      any proposed sale, transfer, assignment or
other disposition of any Properties permitted prior written notice of such
disposition, the price thereof and the anticipated date of closing;

                         (j)      the occurrence of any loss, casualty or other
insured damage to, or any nationalization, taking under power of eminent domain
or by condemnation or similar proceeding of, any Property of Borrower having a
fair market value in excess of Fifty Thousand Dollars ($50,000); and

                         (k)      any other development peculiar to Borrower
that results in, or could reasonably be expected to result in a Material Adverse
Effect;

51

--------------------------------------------------------------------------------

in each case Borrower shall provide the Administrative Agent with telephonic
facsimile or email notice specifying and describing the nature of the Default,
development or information, and the anticipated effect. Any notice delivered by
telephone or e-mail will be confirmed in writing (or, with respect to e mail
notices, physically delivered to the Administrative Agent) within five (5) days.

          Section 5.6      Reserve Reports.

                         (a)      Timing of Reports. Beginning on the First
Reserve Report Effective Date and continuing semi-annually (July 31 and January
31) throughout the term of this Agreement and as set forth in Section
2.2(b)(ii), Borrower shall, at its sole expense (to be accounted for as a lease
operating expense in the calculation of Net Operating Cash Flow), cause to be
prepared either by the Engineers or, if agreed in writing by Administrative
Agent, by Borrower’s in-house engineers, and delivered to the Administrative
Agent, an engineering reserve report (the “Reserve Report”) relating to the
Properties. The Reserve Reports will set forth, without limitation, the
projected recoverable reserves attributable to the Working Interests and Net
Revenue Interests of Borrower. Borrower shall deliver each Reserve Report to the
Administrative Agent within forty-five (45) days of its effective date.

                         (b)      Preparation of Reports. Borrower shall cause
each Reserve Report to be prepared in a manner acceptable to the Administrative
Agent in all respects. For the avoidance of all doubt, each such acceptable
Reserve Report will be prepared in accordance with at least the following
assumptions:

          (i)      reserves shall be adjusted for cumulative production since
the effective date of the most recent Reserve Report;

          (ii)      (A) for all Natural Gas to be sold by Borrower other than
Natural Gas described in Section 5.6(b)(ii)(B) below, the purchase price for
each calendar year will be the average of the monthly prices provided to
Borrower by Administrative Agent for that year for Natural Gas as reflected in
the New York Mercantile Exchange, as determined by Administrative Agent in its
sole discretion, Borrower as of the settlement of the last trading day for the
contract month coincident with the effective date of the Reserve Report (as
adjusted for appropriate quality, transportation and location differentials
approved by Administrative Agent), using price escalators or de escalators
existing in the market as reasonably determined by the Administrative Agent and
notified to Borrower at the time the Reserve Report is being prepared, for the
remaining life of the Properties;

          (B)      for all Natural Gas to be sold by Borrower on a fixed price
basis pursuant to any bona fide contract or with respect to which the price has
been hedged pursuant to any New York Mercantile Exchange contract or bona fide
price swap agreement or arrangement, the purchase price will be the fixed price
(as adjusted for appropriate quality, transportation and location differentials
reasonably approved by the Administrative Agent) for the volumes indicated in
the contract, agreement or arrangement;

52

--------------------------------------------------------------------------------

          (C)      for Crude Oil to be sold by Borrower other than Crude Oil
described in Section 5.6(b)(ii)(D) below, the purchase price for each calendar
year shall be the average of the monthly prices provided to Borrower by
Administrative Agent for that year for Crude Oil as reflected in the New York
Mercantile Exchange as of the settlement on the last trading day for the
contract month coincident with the effective date of the Reserve Report (as
adjusted for appropriate quality, transportation and location differentials
reasonably approved by the Administrative Agent), using price escalators or de
escalators existing in the market as reasonably determined by the Administrative
Agent and notified to Borrower at the time the Reserve Report is being prepared,
for the remaining life of the Properties;

          (D)      for Crude Oil to be sold by Borrower on a fixed price basis
pursuant to any bona fide contract or for which the price has been hedged
pursuant to any New York Mercantile Exchange contract or bona fide price swap
agreement or arrangement, the purchase price will be the fixed price (as
adjusted for appropriate quality, transportation and location differentials
reasonably approved by the Administrative Agent) for the volumes indicated in
the contract, agreement or arrangement.

          (iii)      reserves will be adjusted to reflect revisions to volume
estimates of reserves since the effective date of the last Reserve Report;

          (iv)      projected operating expenses and capital expenditures will
be adjusted to reflect (A) actual expense levels incurred since the effective
date of the last Reserve Report and (B) projected increases or decreases in
anticipated operating expenses and capital expenditure levels;

          (v)      each Reserve Report will separately report on PDP Reserves,
PDNP Reserves and PUD Reserves and will utilize any other assumptions that the
Administrative Agent may reasonably request from time to time; and

          (vi)      each Reserve Report shall be accompanied with any updates to
the then existing Development Plan.

                         (c)      Preparation of Additional Reserve Reports.
Borrower or the Administrative Agent, at the sole option of either of them so
long as there are any Obligations owing to the Administrative Agent or any
Lender under this Agreement, may cause additional Reserve Reports meeting the
requirements of the preceding paragraph to be prepared by any of the Engineers
to be delivered to the other party. Except for the two (2) Reserve Reports each
year required in this Section 5.6(c) which will be paid for by Borrower (and
accounted for as lease operating expenses in the calculation of Net Operating
Cash Flow), the costs and expenses of any additional reports will be borne by
the party requesting the report. Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, then the Administrative Agent may
request an additional Reserve Report to be prepared at the sole expense of
Borrower.

53

--------------------------------------------------------------------------------

          Section 5.7      Other Information. Borrower shall provide the
Administrative Agent and the Lenders copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the
Administrative Agent pursuant to any other provision of this Agreement. Borrower
shall provide any other information concerning the financial condition of
Borrower and any property of Borrower as the Administrative Agent may reasonably
request from time to time.

          Section 5.8      Weekly Field Reports and Daily Drilling Reports.
Borrower shall, on a weekly basis, send reports on active field operations to
the Administrative Agent reported on a daily basis, in form and substance
satisfactory to Administrative Agent. Administrative Agent reserves the right to
increase the frequency of such reports at its sole discretion. Such reports will
be sent by e-mail to designated representatives of the Administrative Agent on
each Friday of every week. Active field operations include, but are not limited
to: location work, drilling, completions, Well workovers, installation,
modification or repair of surface facilities and flowlines, and pipeline
hookups.

          Section 5.9      Weekly Production Reports. Borrower will maintain a
table of all daily production data (current and historical) for all existing and
future Well completions by Borrower in a form acceptable to Administrative
Agent. Such table will be supplied in a digital format to the Administrative
Agent at least once per week by email. Natural Gas, Crude Oil, and water
production volumes will be reported, as well as choke sizes, wellhead pressures,
hours produced and notes relating to downtime or other factors affecting
production. The daily production volumes will be based on field estimates on as
accurate a basis as practical given the production equipment and metering
devices in place. For situations where production from multiple completions are
combined upstream of measurement equipment, production volumes for the
individual completions should be estimated based on appropriate allocations
acceptable to Administrative Agent. The raw metered data, explanatory notes and
formulas related to the allocation methodology, and the resulting allocated
volumes should be included in the table supplied.

          Section 5.10      Monthly Field Activity Reports. Borrower shall
maintain a table of all monthly Natural Gas and Crude Oil production volumes
(historical and current) for all existing and future Well completions by
Borrower. Such table will be supplied by electronic mail to Administrative
Agent, in a digital format acceptable to Administrative Agent, within twenty-one
(21) days following the end of each production month. In the case of Natural
Gas, the monthly production volumes should be based on the integration of the
charts recorded by the lease “check” meter located downstream of the processing
equipment and immediately upstream of the sales delivery point. Any allocation
of production amongst completions should be documented as described above for
the daily production table. Borrower shall also supply a report reconciling
Hydrocarbon Production Volumes (as measured by the lease equipment) to sales
volumes (reported by the Purchasers) for each of Borrower’s existing and future
Well or Lease. Such table will be supplied by e-mail Administrative Agent, in a
format acceptable to Administrative Agent, within twenty-one (21) days following
the end of each production month.

          Section 5.11      AFEs. Borrower shall provide the Administrative
Agent for the Administrative Agent’s written approval a true and complete copy
of each AFE supported by

54

--------------------------------------------------------------------------------

appropriate invoices, bids, estimates, contracts or other documentation prior to
commencing the activity contemplated by the AFE. Borrower shall promptly notify
the Administrative Agent in writing if the anticipated expenditures contemplated
by any approved AFE exceed one hundred ten percent (110%) of the amount Advanced
by the Lenders in connection with that AFE.

          Section 5.12      Test Results; Core Analyses; Surveys and Logs. Upon
the request of any Lender, Borrower shall promptly provide the Administrative
Agent with true and complete copies of all test results, fluid analyses,
pressure surveys and core analyses related to the Properties. As soon as such
data are available, Borrower shall promptly provide the Administrative Agent
with true and correct copies of all electrical surveys, radioactivity logs,
temperature surveys, deviation or directional surveys, caliper logs and all
other logs and surveys obtained during the drilling of any Well. In addition,
promptly upon the completion of any Well, Borrower will provide the
Administrative Agent with a composite of all electrical-type logs to the extent
reasonable and customary.

          Section 5.13      Advance Notice of Operations. To the extent
practical, Borrower will use commercially reasonable efforts to give the
Administrative Agent twenty-four (24) hours advance notice of and access to all
logging, coring, and testing operations.

          Section 5.14      Reports Made to a Governmental Authority.
Concurrently with the delivery of any such report or application to the
applicable Governmental Authority, Borrower shall provide the Administrative
Agent a copy of each material report made and application submitted to a
Governmental Authority having jurisdiction over any of the Properties.

          Section 5.15      Charter Documents. Borrower shall provide the
Administrative Agent copies of all amendments or modifications to any of its
Charter Documents.

          Section 5.16      Certificate of Authorized Officer; Hedging
Agreements. Concurrently with the delivery of each Reserve Report hereunder, a
certificate of an Authorized Officer of Borrower, in form and substance
satisfactory to the Administrative Agent, setting forth as of the effective date
of the Reserve Report, a true and complete list of all Hedging Agreements of
Borrower, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor, credit support agreements not previously disclosed to the
Administrative Agent and each of the Lenders in writing, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

          Section 5.17      Certificate of Insurer; Insurance Coverage.
Concurrently with any delivery of financial statements under Section 5.2 (to the
extent not previously provided to the Administrative Agent), a certificate of
insurance coverage from each insurer (or from Borrower’s insurance broker) with
respect to the insurance required by Section 6.9 in a customary form of the type
contemplated by Section 6.9 and otherwise reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies required by Section 6.9.

          Section 5.18      Updated Development Plan. Contemporaneous with the
delivery of each Reserve Report, Borrower will prepare and deliver to the
Administrative Agent a revised,

55

--------------------------------------------------------------------------------

proposed Development Plan covering at least the next twelve (12) months and
setting forth all capital expenditure development projects proposed for that
period, the anticipated timing of those projects, the net cost of each of those
projects to Borrower and such other information as the Administrative Agent may
require. Each proposed Development Plan will be subject to the written approval
of the Administrative Agent in its sole and absolute discretion, and Borrower
agrees and acknowledges that the Administrative Agent has no obligation to
approve any revised Development Plan. If and when approved by Lender, each
revised Development Plan will supersede the previously approved Development
Plan. Until the Administrative Agent has approved a revised Development Plan,
the then current, approved Development Plan shall remain in effect (together
with all AFEs approved in connection therewith).

ARTICLE VI
AFFIRMATIVE COVENANTS

          Borrower covenants and agrees that, so long as there are any
Obligations owing to the Administrative Agent or any Lender under this Agreement
or under the Swap Agreement (other than indemnity obligations and similar
obligations that survive the termination of this Agreement), or any Lender has
any commitment to make further Advances under this Agreement, and unless the
Administrative Agent has previously consented in writing to Borrower’s
non-compliance, Borrower will comply with the following covenants:

          Section 6.1 Preservation of Existence. Borrower shall preserve and
maintain its existence and current form of organization under the laws of the
State of Nevada and all related rights, privileges and franchises.

          Section 6.2      Affiliate Transactions. Borrower shall not enter into
any transaction with any Affiliates without the prior written consent of
Administrative Agent unless such Affiliate has executed a Subordination
Agreement with Administrative Agent, in which case, Borrower must give no less
than ten (10) days written notice to Administrative Agent in advance of such
transaction, and, if approved by Administrative Agent, Borrower shall conduct
those transactions on an arm’s length basis.

          Section 6.3      Compliance with Law. Borrower shall:

                         (a)      comply, and use commercially reasonable
efforts to cause the Operators to comply, in all material respects with all
Governmental Authorities and Governmental Requirements regarding the collection,
payment and deposit of employees’ income, unemployment and Social Security taxes
and use commercially reasonable efforts to cause the Operators to properly and
timely make all royalty or overriding royalty payments and payments to all other
interest owners in the Properties which it operates;

                         (b)      duly observe and conform with all laws, rules
and regulations made by any Governmental Authority, and all valid requirements
of any Governmental Authority which may acquire jurisdiction, which apply or
relate to ownership and operation of any or all of the Properties, including,
without limitation, compliance with all obligations under the Environmental and
Safety Regulations, except to the extent that any such non-compliance could not
reasonably be expected to have a Material Adverse Effect;

56

--------------------------------------------------------------------------------

                         (c)      operate or cause any Property to be operated
(whether or not such Property constitutes a “facility” as defined by CERCLA) so
that no cleanup or other obligation is required under CERCLA or other applicable
Governmental Requirement (including, without limitation, Hazardous Substance
Laws), designed to protect the environment or relating to the disposition,
generation or transportation of hazardous waste, which would constitute a Lien
or charge on any property of Borrower prior in right to that of the
Administrative Agent or the Lenders. If any claim of prior Lien or charge is
made or any similar obligation arises, Borrower will, at its own expense, (a)
immediately cure or cause a third party to immediately cure the same except for
claims, Liens or charges being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP, and
(b) INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT, EACH OF THE LENDERS AND
THEIR RESPECTIVE RELATED PARTIES FROM ANY RELATED LIABILITY, RESPONSIBILITY OR
OBLIGATION IN CONNECTION WITH ANY CLEANUP OR OTHER LIABILITY AS SUCCESSOR,
SECURED PARTY OR OTHERWISE (REGARDLESS OF WHETHER OR NOT THE ADMINISTRATIVE
AGENT OR ANY LENDER MAY BE DEEMED TO BE AN “OWNER OR OPERATOR” UNDER CERCLA) FOR
ANY REASON INCLUDING, WITHOUT LIMITATION, THE ENFORCEMENT OF THE ADMINISTRATIVE
AGENT’S RIGHTS AS A SECURED PARTY UNDER THE LOAN DOCUMENTS OR BY OPERATION OF
LAW;

                         (d)      comply and use all commercially reasonable
efforts to cause any Operators, agents and invitees to comply, in all material
respects, with all Environmental and Safety Regulations with respect to
Hazardous Materials, and keep all of the Properties free and clear of any Liens
imposed by those regulations except for claims, Liens or charges being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP. If Borrower receives any notice from any
Person with regard to the Release of Hazardous Materials on or from any of the
Properties, Borrower shall promptly (and, in any event, prior to the expiration
of any period in which to respond to such notice under any applicable
Environmental and Safety Regulation) send a copy of the notice to the
Administrative Agent;

                         (e)      use all commercially reasonable efforts to
cause any Operator to do or cause to be done all things reasonably necessary to
preserve and keep in good repair, working order and efficiency (excepting
ordinary wear and tear) all of its Properties including, without limitation, all
Equipment, machinery and facilities, and from time to time will make all the
reasonably necessary repairs, renewals and replacements so that at all times the
state and condition of its Properties will be fully preserved and maintained,
except to the extent a portion of such Properties is no longer capable of
producing in paying quantities; and

                         (f)      promptly (i) pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses, severance taxes and other taxes and indebtedness
accruing under the Leases or other agreements affecting or pertaining to its
Properties, (ii) perform or make reasonable and customary efforts to cause to be
performed in all material respects, in accordance with industry standards, the
obligations required by each and all of the assignments, deeds, Leases,
sub-leases, contracts and agreements affecting its interests in its Properties
and (iii) use commercially reasonable efforts to cause the Operators to do all
other things necessary to keep unimpaired, except for Liens described in

57

--------------------------------------------------------------------------------

Section 7.5 below, all rights with respect to the Properties and prevent any
forfeiture thereof or a material default thereunder, except to the extent a
portion of such Properties are no longer capable of producing in paying
quantities.

          Section 6.4      Environmental Matters.

                         (a)      Borrower shall, at its expense: (i) comply,
and shall cause its Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, any Crude
Oil, Crude Oil and Natural Gas waste, Hazardous Material, or solid waste on,
under, about or from any of Borrower’s Properties or any other property to the
extent caused by Borrower’s operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of Borrower’s
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future disposal or other release of any Crude Oil,
Crude Oil and Natural Gas waste, hazardous substance or solid waste on, under,
about or from any of Borrower’s Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement such procedures as may
be necessary to continuously determine and assure that Borrower’s obligations
under this clause (a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

                         (b)      Borrower will promptly, but in no event later
ten (10) days of the occurrence of a triggering event, notify the Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against Borrower or the Properties of which
Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if Borrower reasonably anticipate that
such action will result in liability (whether individually or in the aggregate)
in excess of Fifty Thousand Dollars ($50,000), not fully covered by insurance,
subject to normal deductibles.

                         (c)      Borrower will provide environmental audits and
tests in accordance with applicable American Society of Testing Materials
standards upon request by the Administrative Agent and the Lenders and no more
than once per year in the absence of any Event of Default (or as otherwise
required to be obtained by the Administrative Agent or the Lenders by any
Governmental Authority), in connection with any future acquisitions of any other
Properties.

          Section 6.5      Records. Borrower shall keep adequate records and
books of account with respect to its business activities and the Properties in
which proper entries are made in accordance with GAAP, reflecting all financial
transactions of Borrower. Borrower shall keep

58

--------------------------------------------------------------------------------

separate books and records than its Affiliates and shall conduct its business
separately from the business of its Affiliates.

          Section 6.6      Litigation. Borrower shall give the Administrative
Agent prompt written notice of any suit at law or in equity or any investigation
or proceeding before or by any Governmental Authority arising after the date
hereof and known to Borrower that could:

                         (a)      limit, prohibit or restrict in any material
respect the manner in which Borrower presently conduct business; or

                         (b)      declare any substance contained in any product
used, sold or distributed by Borrower to be a Hazardous Material in violation of
Hazardous Substance Laws.

          Section 6.7      Damage to Collateral. Upon obtaining knowledge
thereof, Borrower shall give the Administrative Agent prompt written notice of:

                         (a)      damage to any of the Collateral causing a loss
in excess of Fifty Thousand Dollars ($50,000); and

                         (b)      the occurrence of any condition or event which
has caused or may reasonably be expected to cause loss or depreciation in excess
of Fifty Thousand Dollars ($50,000) with respect to any of the Collateral
excluding changes in market conditions such as market fluctuation for the price
paid for Hydrocarbons.

          Section 6.8      Solvency. Borrower shall conduct all operations in a
manner as is necessary to remain Solvent.

          Section 6.9      Insurance. Borrower shall:

                         (a)      continuously keep all Personal Property
together with all improvements on real property insured for replacement value of
like kind and quality with insurance companies licensed or approved to do
business in the jurisdictions in which the Properties are located with a Best’s
Rating of A or better, or as otherwise reasonably satisfactory to the
Administrative Agent, against loss or damage by fire or other risk usually
insured against by other prudent owners in similar businesses similarly situated
under extended coverage endorsement and against theft, burglary, and pilferage
together with other insurance covering any other hazards as the Administrative
Agent may from time to time reasonably request;

                         (b)      deliver certificates of insurance and copies
of insurance policies as required under Section 5.17 above. All such insurance
shall contain endorsements in form satisfactory to the Administrative Agent
showing the Administrative Agent as a loss payee and additional insured as its
interest may appear. Subject to Section 2.13(b)(v) above, all casualty and
property damage insurance proceeds received by the Administrative Agent will be
retained (or, if Borrower receives any such insurance proceeds, it shall
promptly deposit such insurance proceeds into the Project Account to be
retained) by the Administrative Agent at its option, for application to the
payment of such portion of the Obligations as the Administrative Agent may
determine in its reasonable discretion or shall be applied to repair, restore or
replace any such insurable loss or damage, provided that the proceeds of the
insurance shall be deposited in the

59

--------------------------------------------------------------------------------

Borrower Sub-Account and, so long as no Event of Default shall have occurred and
be continuing, at the request of Borrower, such proceeds shall be disbursed to
Borrower upon such terms and conditions as the Administrative Agent may deem
appropriate for its protection to pay the cost of repairing, replacing or
restoring Collateral or purchasing replacement Collateral;

                         (c)      promptly, upon becoming aware thereof, notify
the Administrative Agent of the occurrence or existence of an event justifying a
material claim under any insurance and the estimated amount thereof. In
furtherance, but not in limitation of the requirements of the preceding
sentence, Borrower shall continuously keep and maintain in full force and effect
during the term of this Agreement, at Borrower’s sole cost and expense, original
insurance policies for which the payment of premiums are current containing
waivers of subrogation by the respective insurers and non contributory standard
mortgagee clauses or their equivalent or a satisfactory mortgagee loss payable
endorsement in favor of the Administrative Agent providing the types of
insurance covering each of the Properties and the interest and liabilities
incident to the ownership, possession and operation thereof as specified on
Schedule 6.9(c), in each case to the extent such insurance is available on
commercially reasonable terms;

                         (d)      deliver to the Administrative Agent all
certificates of insurance (and if requested by Administrative Agent, copies of
all insurance policies and endorsements) which are required to be obtained and
maintained by Borrower. Such certificates shall show that (i) such insurance is
in full force and effect in accordance with the provisions of this Agreement,
(ii) such insurance is non cancelable without at least fifteen (15) days prior
written notice to the Administrative Agent sent by United States registered or
certified mail, return receipt requested, and (iii) written notice shall be sent
to the Administrative Agent in the same manner at least fifteen (15) days prior
to any non renewal of such policies;

                         (e)      to the extent available on commercially
reasonable terms, obtain at least fifteen (15) days prior to the expiration date
of each policy maintained pursuant to this Section 6.9(e) hereof, a renewal or
replacement thereof and deliver to the Administrative Agent a certificate of
such renewal or replacement policy; and

                         (f)      notwithstanding the foregoing, Borrower shall
at all times employ industry standard practices for insurance coverages to
include, but not limited to, drilling, workovers, flowline repairs, rig work and
facilities work. Borrower will exercise commercially reasonable efforts to
ensure that third-party operators also carry such insurance coverages. To the
extent Borrower’s existing coverage is not in compliance or falls below those
standard for the industry as determined by Administrative Agent, Borrower shall
promptly act to increase, if necessary, insurance coverages and coverage amounts
to come into compliance with industry standards, in each case to the extent such
insurance is available on commercially reasonable terms.

          Section 6.10      Delivery of Instruments. Borrower shall deliver to
the Administrative Agent upon its request copies of all contracts, statements,
invoices, notices, receipts and vouchers under which Borrower has incurred or
are to incur costs in excess of Twenty-Five Thousand Dollars ($25,000), and
deliver to the Administrative Agent all other data or documents in connection
with Borrower’s operations as the Administrative Agent may from time to time
reasonably request.

60

--------------------------------------------------------------------------------

          Section 6.11      Consultants. Borrower shall accord to the
Administrative Agent, to be exercised in the reasonable discretion of the
Administrative Agent, with prior written notice to Borrower (except upon the
occurrence and during the continuation of an Event of Default, in which case no
prior written notice is required), from time to time to select and retain
consultants, including engineers and public accountants, to advise the
Administrative Agent and the Lenders as to technical and financial matters
pertaining to Borrower’s operations relating to the Properties and Borrower’s
financial records. Upon Borrower’s receipt of verifying invoices therefor, the
reasonable fees and costs charged by the Administrative Agent’s consultants will
be paid by Borrower, which may be paid out of Net Operating Cash Flow as lease
operating expense. Borrower shall allow such consultants access (at such
consultant’s risk) during normal business hours and, if no Event of Default
exists, upon three (3) Business Days notice, to the Properties and all other
facilities owned, operated or used by Borrower in connection with the Properties
or the conduct of Borrower’s business and to Borrower’s records (financial or
otherwise) relating to the operation of the Properties, subject to such
consultants following Borrower’s reasonable safety policies and prudent operator
standards and agreeing to maintain the confidentiality of all such records and
the information acquired as a result of such access. The access granted to the
Administrative Agent, the Lenders and their consultants under this Section 6.11
will not unreasonably disrupt the business of Borrower or the operation of the
Properties.

          Section 6.12      Creditors. Borrower shall promptly, upon the
Administrative Agent’s request, provide the Administrative Agent with a
statement showing the identity of Borrower’s creditors, the amount due to each,
and the date each payment is due. Borrower shall notify the Administrative Agent
immediately if Borrower fails to make any payment (other than a contested
payment) in accordance with required terms to lessors, suppliers, vendors,
owners of Royalty Interests, third party Working Interest owners, Taxing
Authorities or others relating to the Properties, including, without limitation,
owners or holders of net profits interests, production payments, or any other
Liens or burdens on or relating to the Properties, where non payment would
create any Lien rights against any item of Collateral or otherwise interfere
with or jeopardize performance by Borrower under this Agreement. Upon the
Administrative Agent’s receipt of a notice of non-payment from Borrower, Lenders
may, but need not, make any payments or agree to pay any persons as are
required, in the reasonable opinion of the Administrative Agent, to enable such
Borrower to complete performance under this Agreement or to protect the
interests of Lenders in production from or allocable to Borrower’s Net Revenue
Interest in the Properties or other Collateral, and those payments will be
immediately reimbursed to the Administrative Agent, for the ratable benefit of
the Lenders, by Borrower on demand. Borrower’s obligation to reimburse any such
payments will be secured by the security interests and the Liens granted under
the Security Documents.

          Section 6.13      Inspection. Borrower shall, so long as any
Obligation remains owing to the Administrative Agent or any Lender or any
Collateral remains located at any of the Properties or other facilities owned or
leased by Borrower, accord the Administrative Agent and each of the Lenders or
their respective agents full and unrestricted access (at the Administrative
Agent’s or such Lender’s risk, as applicable) upon the giving of reasonable
notice under the circumstances (subject to reasonable safety restrictions and in
accordance with prudent operator standards and subject to the Administrative
Agent’s and Lenders’ obligations under Section 13.5 below to maintain the
confidentiality of information obtained thereby) during normal business

61

--------------------------------------------------------------------------------

hours to the Properties and such other facilities to permit the Administrative
Agent and each of the Lenders or their respective agents to, among other things,
witness drilling, workovers and other field activities and inspect production.
Borrower shall give the Administrative Agent and each of the Lenders or their
respective agents due notice of drilling, workovers and other field activities
to permit the Administrative Agent and each of the Lenders or their respective
agents to exercise its rights under this Section 6.13. The access granted to the
Administrative Agent and each of the Lenders and their respective agents under
this Section 6.13 will not unreasonably disrupt the business of Borrower or the
operation of the Properties.

          Section 6.14      Compliance Opinions and Reports. Borrower shall,
upon the Administrative Agent’s reasonable request (and not more than once each
calendar year unless an Event of Default exists, in which case the
Administrative Agent may request such opinions and/or reports as it may
reasonably determine), obtain opinions and/or reports, as designated by the
Administrative Agent, from counsel or other consultants reasonably satisfactory
to the Administrative Agent that Borrower has all permits, licenses and other
approvals required by all applicable Governmental Authorities, and the current
and planned operation of the Properties is in compliance with all Governmental
Requirements. The cost and expense of preparation of such opinions and reports
shall be accounted for as a lease operating expense in the calculation of Net
Operating Cash Flow.

          Section 6.15      Operators. To the extent Borrower has the legal
right to do so (or to cause or require any other Person to do so) Borrower
shall, in the event of a material breach by any Operator under the respective
Operating Agreement that is not timely cured in accordance with the terms of
that Operating Agreement or upon the occurrence of an Event of Default under
this Agreement:

                         (a)      immediately, upon the request of the
Administrative Agent, vote to remove the Operator or to commence any proceedings
necessary under the applicable Operating Agreement to remove the Operator or
assign to the Administrative Agent its right to vote to remove the Operator with
respect to the Properties,

                         (b)      seek indemnification or damages from the
Operator and its successors or assigns for any loss or liability incurred by
Borrower,

                         (c)      pay the owners of Royalty Interests directly,

                         (d)      deliver or use all commercially reasonable
efforts to cause the Operator to deliver to any successor Operator all books,
agreements, contracts, papers, records (including but not limited to royalty
payment records, computerized tapes and other royalty payment information),
division orders, farm in and farmout agreements, and all other records,
contracts, agreements, papers or documents, written, printed or computerized,
which may be pertinent in any way to the operations to be conducted by the
successor Operator or which may have been conducted by the former Operator,

                         (e)      cooperate, and use all commercially reasonable
efforts to cause the Operator to fully cooperate with the successor Operator to
ensure that the Leases are not terminated or the value of the Properties
diminished by virtue of the resignation or removal, and

62

--------------------------------------------------------------------------------

                         (f)      take all other actions and use all
commercially reasonable efforts to cause the Operator to take all other actions
necessary to ensure an orderly transition of all operations to the successor
Operator. Borrower shall promptly reimburse the Administrative Agent, for the
ratable benefit of the Lenders, for any payments made by the Administrative
Agent or Lenders pursuant to this Section 6.15. The rights and remedies of the
Administrative Agent and the Lenders under this Section 6.15 are in addition to
any other rights or remedies available under Article XI or elsewhere in this
Agreement.

          Section 6.16      Purchasers of Hydrocarbons. Borrower shall:

                         (a)      in the event that any Purchaser of
Hydrocarbons is, in the Administrative Agent’s reasonable judgment, not
creditworthy, upon the request of the Administrative Agent, (i) cause the
Purchaser to provide one or more letters of credit, in form and substance and
from a bank satisfactory to the Administrative Agent in connection with its
purchase of Hydrocarbons from the Properties, (ii) sell Hydrocarbons only to
Purchasers who are creditworthy in the Administrative Agent’s reasonable
judgment or who prepay, or (iii) exercise its right to take the Hydrocarbons in
kind and sell to Purchasers of Hydrocarbons who are creditworthy in the
Administrative Agent’s reasonable judgment; to the extent Borrower is legally
entitled to take such action;

                         (b)      after the date of this Agreement, give the
Administrative Agent thirty (30) days prior written notice if a Person listed on
Exhibit E will become a Purchaser of Hydrocarbons. The notice will contain the
Person’s name and address (including contact person) and specify the Property or
Properties to which the purchases relate.

          Section 6.17      Access to Officers, Employees and Agents. Borrower
shall allow the Administrative Agent and each of the Lenders reasonable access
to appropriate officers, employees and agents of Borrower to discuss the
affairs, finances and accounts of Borrower at all reasonable times and as often
as the Administrative Agent or any of the Lenders may reasonably request.

          Section 6.18      Use of Proceeds; Development of Properties. Borrower
shall use all amounts Advanced under the Loan solely for the purposes described
in this Agreement and as included on any AFEs and other supporting documentation
provided to the Administrative Agent in connection with each Advance Request.
Borrower shall diligently develop the Properties in accordance with the
applicable AFE.

          Section 6.19      Bonds. Borrower shall maintain in full force and
effect all qualifications, bonds, permits and approvals required by any
Governmental Authority necessary to own and operate the Properties, and deliver
to the Administrative Agent certificates evidencing any bonds and copies of any
bonds in place (including renewals) as well as all bonds required by any
applicable Governmental Authority. Schedule 6.19 identifies (a) each of the
bonds, permits and qualifications maintained by Borrower or Operator in
connection with the ownership and operation of the Properties and compliance
with Governmental Requirements and (b) all payment obligations of Borrower to
applicable bonding agent(s).

63

--------------------------------------------------------------------------------

          Section 6.20      Hedging Hydrocarbon Production. Borrower shall, at
the request of the Administrative Agent, enter into a Swap Agreement or Hedging
Agreement in form and substance approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) such that a percentage (not
to exceed eighty-five percent (85%)) of the volume of PDP Reserves volumes
projected to be produced prior to the Maturity Date are dedicated to a price
risk management program approved by the Administrative Agent. Any gain or loss
for volume adjustments will be for Borrower’s account. The Administrative Agent
may review the adequacy of Borrower’s price hedge position at any time to
determine if it is in compliance with this Section 6.20. Notwithstanding the
foregoing, within thirty (30) days of Closing, Borrower shall have entered into
a Swap Agreement or Hedging Agreement, in form and substance approved by
Administrative Agent, for fifty percent (50%) of Borrower’s PDP Reserves at an
average price of US $120/bbl for a period of thirty-six (36) months.

          To the extent Borrower enters into any hedging agreements pursuant to
the Swap Agreement which extend beyond the Maturity Date, the Obligations under
the Swap Agreement shall continue to be secured by the Security Documents
notwithstanding payment of the Loan.

          Section 6.21      Minimum Payments. Borrower shall pay to the
Administrative Agent, for the ratable benefit of each of the Lenders, interest
at the rate specified in this Agreement on all Obligations (including
Obligations which are for fees or to reimburse Related Costs or indemnify the
Administrative Agent or the Lenders) on each Payment Date.

          Section 6.22      Post-Closing Title Opinions.

                         (a)      Within thirty (30) days after Closing,
Borrower will deliver to the Administrative Agent updated title opinions and
title information covering the Properties in accordance with Section 6.22(b)
below. Notwithstanding the previous sentence, however, no Advance will be made
by the Lenders with respect to any Well or proposed Well that is not the subject
of an updated title opinion reasonably satisfactory to the Administrative Agent.

                         (b)      The opinions to be delivered under this
Section 6.22 will show Defensible Title in the Properties vested in Borrower
subject only to (i) the Permitted Encumbrances and (ii) the Mortgages in favor
of the Administrative Agent as first and prior mortgage Liens subject only to
the Permitted Encumbrances and will otherwise be satisfactory to the
Administrative Agent and its counsel.

          Section 6.23      Continuing Enterprise. Borrower shall continue to
conduct operations on such a scale and in such a manner as is necessary to (a)
perform the obligations under this Agreement, the other Loan Documents and the
Basic Documents, and (b) preserve all rights to the Properties and all rights
under the Basic Documents unless a prudent operator would not do so.

          Section 6.24      Venue for Debtor Relief Proceedings. In the event
Borrower voluntarily commences any proceeding under any Debtor Relief Law, such
Borrower shall initiate and maintain the proceeding in a court within the
Southern District of Texas.

          Section 6.25      Access to Seismic and Geophysical Data. To the
maximum extent allowed under applicable seismic licenses and without substantial
additional expense to

64

--------------------------------------------------------------------------------

Borrower, Borrower shall provide the Administrative Agent, the Lenders and their
respective engineering consultants with access to all engineering, seismic,
geological and geophysical data, studies and evaluations which Borrower or any
of its Affiliates possess or to which any of them has access. The Administrative
Agent and Lenders will, upon reasonable notice to Borrower, have access to these
records during Borrower’s regular business hours; provided, however, to the
extent the information to be made available to the Administrative Agent and
Lenders under this Section 6.25 is subject to a confidentiality agreement,
Borrower may require the Administrative Agent and Lenders to execute and deliver
to it a mutually acceptable confidentiality agreement prior to being allowed
access to the confidential information.

          Section 6.26      Financial Ratios.

                         (a)      Interest Coverage Ratio. Beginning January 31,
2009, Borrower shall maintain an Interest Coverage Ratio of at least 2.50 to
1.00, and commencing with the fiscal quarter ending July 31, 2009 and every
fiscal quarter thereafter Borrower shall maintain an Interest Coverage Ratio of
at least 3.00 to 1.00.

                         (b)      Current Ratio. Beginning with the fiscal
quarter ending October 31, 2008, Borrower shall at all times maintain a Current
Ratio of at least 1.00 to 1.00.

                         (c)      Adjusted PV Ratio. Beginning on the First
Reserve Report Effective Date Borrower shall maintain an Adjusted PV Ratio of
not less than 1.5 to 1.0 and commencing on July 31, 2009 and thereafter Borrower
shall maintain an Adjusted PV Ratio of not less then 2.0 to 1.

          Section 6.27      Liens on Collateral. Borrower will at all times
cause all Collateral (whether real, personal or mixed, tangible or intangible)
of Borrower to be subject to a first-priority perfected Lien, subject only to
Permitted Encumbrances, in favor of or for the benefit of the Administrative
Agent on behalf of Lenders pursuant to the Security Documents. In the event
Borrower acquires Property after the Closing Date, Borrower shall promptly
notify Lenders of such acquisition and execute appropriate Security Documents to
grant Lenders a lien and security interest in such Property.

          Section 6.28      Use of Additional Equity. In the event that Borrower
receives any additional capital contributions or other infusions of equity,
Borrower will only use the proceeds of such capital contributions or equity
infusions (a) to repay the Obligations, (b) to pay the amounts described in
clauses (a)-(e) of the definition of Net Operating Cash Flow, (c) to fund
capital expenditures of the Borrower to the extent not funded by an Advance
under the Loan, (d) to repay Subordinated Debt so long as no default or Event of
Default then exists or would be caused thereby and otherwise to the extent
permitted under the Subordination Agreement or (e) for such other uses approved
by the Administrative Agent in writing.

          Section 6.29      Payment of Taxes, Etc. Borrower shall pay all costs
to be paid on taxes, assessments, governmental charges or private encumbrances
levied, assessed, imposed or payable upon or with respect to any of the
Collateral except for taxes, assessments, charges or encumbrances being
contested in good faith by appropriate action and for which adequate reserves
are maintained in accordance with GAAP.

65

--------------------------------------------------------------------------------

          Section 6.30      Equipment.

                         (a)      Preservation of Equipment. All Equipment
currently owned or hereafter acquired by or on behalf of Borrower will be kept
at the applicable Property or other places of business of Borrower in the State
of New Mexico except as permitted by this Agreement or the applicable Mortgage
or except with the prior written consent of Administrative agent, provided,
however, Borrower or the Operator may dispose of Equipment in accordance with
the terms of any applicable Operating Agreement and may dispose of obsolete,
broken or worn Equipment without Administrative Agent’s consent but upon prompt
notification to Administrative Agent. Borrower shall use reasonable commercial
efforts to cause the Operator at all times to (i) keep correct and accurate
records itemizing and describing the location, kind, type, age, condition and
cost of and accumulated depreciation on all Equipment relating to the subject
Operating Agreement and (ii) make those records available during the Operator’s
usual business hours upon prior written notice to any of the officers, employees
or agents of Borrower and Administrative Agent.

                         (b)      Sale or Disposal of Equipment. Where Borrower
is permitted to dispose of any Equipment, it shall do so or shall cause the
Operator to do so, at arm’s-length, in good faith and by obtaining the maximum
amount of recovery practicable and without impairing the operating integrity of
the remaining Equipment.

          Section 6.31      Deposit Account. Within thirty (30) days of Closing,
Borrower shall have established a deposit account at Citibank (Midland, Texas)
and a Deposit Account Control Agreement, in form and substance satisfactory to
Administrative Agent, shall have been executed and delivered to Administrative
Agent.

ARTICLE VII
NEGATIVE COVENANTS

          So long as there are any Obligations owing to the Administrative Agent
or any Lender under this Agreement or the Swap Agreement (other than indemnity
obligations and similar obligations that survive the termination of this
Agreement), and unless the Administrative Agent has previously consented in
writing to Borrower’s non-compliance, Borrower shall not:

          Section 7.1      Debt. Create, incur, assume or suffer to exist any
Debt, except:

                         (a)      the Obligations to the Administrative Agent
and the Lenders;

                         (b)      Capital Leases which do not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate, each of which is identified on
Schedule 7.1(b) (including such updates to Schedule 7.1(b) that are prepared by
Borrower from time to time);

                         (c)      obligations secured by Permitted Encumbrances;

                         (d)      Debt in connection with a Hedging Agreement
permitted or required in accordance with this Agreement;

66

--------------------------------------------------------------------------------

                         (e)      accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of property
or services, from time to time incurred in the ordinary course of business which
are (a) not delinquent or otherwise greater than sixty (60) days past due and do
not exceed One Hundred Thousand Dollars ($100,000) in the aggregate or (b) being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

                         (f)      letters of credit, surety or other bonds
incurred in the ordinary course of business approved in writing by
Administrative Agent;

                         (g)      endorsements of negotiable instruments for
collection in the ordinary course of business; or

                         (h)      the Subordinated Debt and other Debt incurred
with the prior written consent of the Administrative Agent, such consent not to
be unreasonably withheld or delayed, and fully subordinated to the Obligations
pursuant to a Subordination Agreement.

          Section 7.2      Accounts. Sell, discount or factor its accounts,
instruments, intangibles, Leases or chattel paper, except for accounts that are
settled for less than the amount thereof, discounted or extended in each case in
the ordinary course of business so long as no Default or Event of Default has
occurred and is continuing.

          Section 7.3      Guaranties. Other than Debt permitted by Section 7.1
and indemnity, cleanup and other obligations of a customary nature assumed or
incurred (excluding Debt for Borrowed money) in favor of any seller of the
Leases or related property, assume, guaranty or endorse or otherwise become
directly or contingently liable for any liability of any other Person except for
the indemnification obligations contained in this Agreement and the Security
Documents. The preceding sentence will not prohibit the endorsement of
negotiable instruments for deposit or collection or the incurrence of
obligations under the Operating Agreements and similar transactions in the
ordinary course of business. For purposes of this Section 7.3, the term
“guaranty” includes any agreement, whether contingent or otherwise, to purchase,
repurchase or otherwise acquire any obligation or liability of any other Person,
or to purchase, sell or lease, as lessee or lessor, property or services, in any
case primarily for the purpose of enabling another Person to make payment of any
debt or liability, or to make any payment (whether as a capital contribution,
purchase of an equity interest or otherwise) to assure a minimum equity, asset
base, working capital or other balance sheet or financial condition, in
connection with a debt or liability of another Person, or to supply funds to or
in any manner invest in another Person in connection with that Person’s debts or
liabilities.

          Section 7.4      Ownership and Business Operations.

                         (a)      without the prior written consent of
Administrative Agent, suffer any Change of Control or merge into or consolidate
with any other Person;

                         (b)      acquire or agree to acquire all or any
material portion of the Equity Interests or assets of any other Person;

67

--------------------------------------------------------------------------------

                         (c)      sell, transfer, assign, or grant any Person an
option to acquire, any of its assets (as that term is defined in accordance with
GAAP) having a fair market value, individually or in the aggregate, greater than
Two Hundred Thousand Dollars ($200,000), in any six (6) month period, or take
any similar action except for the sale of production or inventory or of worn-out
or obsolete equipment or assets in the ordinary course of Borrower’s business;

                         (d)      cancel any claim or Debt during the term of
the Loan, except for consideration and in the ordinary course of its business;

                         (e)      except as expressly permitted by this
Agreement, prepay any Debt other than the Obligations owing to the
Administrative Agent and the Lenders hereunder;

                         (f)      cause or suffer to exist a default by Borrower
under any of the Basic Documents if such default could reasonably be expected to
have a Material Adverse Effect;

                         (g)      make any loan or advance or extend any credit
during the term of the Loan (except in the ordinary course of business) to any
Person, whether or not an Affiliate of Borrower;

                         (h)      transfer executive offices, change its company
name or reorganize as an entity other than its current form of organization in a
jurisdiction other than the jurisdiction under which Borrower is organized on
the date of this Agreement except upon at least thirty (30) days prior written
notice to the Administrative Agent;

                         (i)      change its fiscal year;

                         (j)      to the extent within Borrower’s capabilities
to do so using commercially reasonable efforts, allow (i) the abandonment of any
Well capable of commercial production, or the release or abandonment of all or
any part of Borrower’s Working Interest or Net Revenue Interest in any of the
Properties capable of commercial production, or release or abandon all or any
portion of the Properties except in accordance with prudent operator standards;
(ii) Borrower’s Net Revenue Interest in the Properties to be developed,
maintained or operated in a manner less favorable than prudent operator
standards taken as a whole; and (iii) without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld or delayed,
make any material alterations in the Basic Documents except as made by an
Operator on behalf of Borrower pursuant to the terms of an Operating Agreement
or to the extent that such alteration could not be expected to cause a Material
Adverse Effect;

                         (k)      except in the ordinary course of business or
as otherwise permitted under this Agreement, without the prior written consent
of the Administrative Agent (such consent not to be unreasonably withheld or
delayed), enter into any new agreement or contract with any Person relating to
or affecting any of the Properties that could reasonably be expected to be
material in the context of any particular Lease;

                         (l)      enter into any farmout agreements with any
Person relating to the Properties without the written consent of Administrative
Agent, which consent shall not be unreasonably withheld;

68

--------------------------------------------------------------------------------

                    (m)      to the extent within its capabilities to do so
using commercially reasonable efforts, allow the commencement of any operation
other than pursuant to an AFE approved in writing by the Administrative Agent
excluding emergency operations, operations required under presently existing
contractual obligations, operations necessary to ensure compliance with any
governmental safety and environmental regulations and under any applicable
Governmental Requirement; or

                         (n)      to the extent of its rights to do so and
subject to Section 6.15, permit, or fail or refuse to prohibit, a change in
Operator with respect to any of the Properties.

          Section 7.5      Liens and Encumbrances. Except as set forth on
Schedule 7.5:

                         (a)      suffer to exist any Lien or consent to the
filing of any financing statement on any of its property (including Borrower’s
Working Interest or Net Revenue Interest in the Properties) other than

          (i)      the Liens created by and granted to or for the benefit of the
Lenders under this Agreement and the Security Documents;

          (ii)      the Permitted Encumbrances;

          (iii)      Liens being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP; or

          (iv)      Liens securing Capital Leases permitted by Section 7.1(b)
and identified on Schedule 7.1(b).

                         (b)      dedicate, sell, encumber or dispose of, or
suffer to exist any agreement for the sale, disposition or encumbrance of,
Borrower’s Working Interest and/or Net Revenue Interest in the Properties or of
any Hydrocarbon production attributable to Borrower’s Working Interest or Net
Revenue Interest in the Properties except in the ordinary course of business; or

                         (c)      reserve any recorded or unrecorded executory
rights in Borrower’s Working Interest or Net Revenue Interest in the Properties
except as consented to in writing by the Administrative Agent.

          Section 7.6      Investments. Make or suffer to exist, any Investment
except Investments in certificates of deposit or other obligations issued by an
Acceptable Bank or obligations of the United States government or any agency
thereof.

          Section 7.7      Subsidiaries and Divestitures. Create any direct or
indirect Subsidiary or divest any material assets by (a) transferring them to
any future Subsidiary or (b) by entering into a partnership, joint venture, or
similar arrangement. Borrower shall not make any material change in capital
structure or enter into any management contract permitting a third party to
exercise management rights with respect to Borrower’s business, other than
pursuant to the Operating Agreements, without the written consent of
Administrative Agent, which consent shall not be unreasonably withheld.

69

--------------------------------------------------------------------------------

          Section 7.8      Compliance with Laws. Borrower shall not (a) violate
any Environmental and Safety Regulation in any manner which could reasonably be
expected to have Material Adverse Effect; or (b) use or permit the use of any of
the Properties to generate, treat, store, handle, transport or dispose of
Hazardous Materials except in compliance in all material respects with all
applicable Environmental and Safety Regulations, and which the failure to so
comply could reasonably be expected to have a Material Adverse Effect. Upon the
occurrence of any Release of Hazardous Materials, Borrower shall promptly
commence and perform, or cause to be promptly commenced and performed, without
cost to Administrative Agent, all investigations, studies, sampling and testing,
and all remedial, removal and other actions reasonably necessary to clean up and
remove all Hazardous Materials to comply with the requirements of all applicable
Environmental and Safety Regulations.

          Section 7.9      Dividends and Distributions.

                         (a)      declare or pay any cash dividends or
distributions;

                         (b)      declare or make any non-cash distribution;

                         (c)      purchase or redeem any of its Equity Interests
or other securities;

                         (d)      take any other action that has substantially
the same effect as any of the actions prohibited under items (a)-(c) above.

          Section 7.10      Modifications. Borrower shall not alter, amend or
cause the alteration or amendment of any of the Loan Documents, any Operating
Agreement, any Hedging Agreement or any material Basic Document without the
prior written consent of Administrative Agent.

          Section 7.11      Development Expenditures. In connection with the
development of the Properties, Borrower shall not expend any proceeds of the
Loan for activities not expressly provided for herein or included on an AFE
approved in writing by Administrative Agent as provided herein.

          Section 7.12      Quarterly Minimum Cumulative Net Operating Cash
Flow. Allow the Net Operating Cash Flow during any applicable period to fall
below the amounts set forth on Schedule 7.12 for the periods of time set forth
therein.

          Section 7.13      Quarterly Minimum Cumulative Production Volumes.
Allow its Production Volumes sold and attributable to the Properties to fall
below the amounts set forth on Schedule 7.13, as measured on a MBOE basis, for
the periods of time set forth therein.

          Section 7.14      Other.

                         (a)      fail to observe all of the provisions of
Article V and VI of this Agreement after the Closing, to the extent not already
subsumed in this Article VII;

                         (b)      declare an “Early Termination Date” (as that
term may be defined in the Swap Agreement) or any similar action pursuant to any
Hedging Agreement without the prior written consent of the Administrative Agent,
such consent not to be unreasonably withheld or

70

--------------------------------------------------------------------------------

delayed; provided that Borrower may declare an Early Termination Date or any
similar action under and in accordance with the terms of any Hedging Agreement
(i) in respect of any “Event of Default” (as defined in such Hedging Agreement)
by the counterparty to such Hedging Agreement or (ii) in order to close out any
transactions then outstanding under such Hedging Agreement and pay all amounts
due in connection with the close out of such transactions coincident with the
full and final repayment or prepayment of all of the Obligations;

                         (c)      enter into any Hedging Agreement not approved
in writing by the Administrative Agent such approval not to be unreasonably
withheld or delayed;

                         (d)      enter into a unit operating agreement relating
to the Properties outside the ordinary course of business without the written
consent of the Administrative Agent such consent not to be unreasonably withheld
or delayed;

                         (e)      except as authorized in this Agreement or
pursuant to any Operating Agreement now existing or hereafter approved in
writing by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) for which Borrower has no election or as permitted by
Section 6.28 above, make expenditures on capital projects in excess of One
Hundred Thousand ($100,000) that have not been approved in writing by the
Administrative Agent; or

                         (f)      adopt any Employee Plan without written
approval of Administrative Agent.

          Section 7.15      Proceeds of Notes. Permit the proceeds of the Notes
to be used for any purpose other than those permitted by Section 2.2. Neither
Borrower nor any Person acting on behalf of Borrower has taken or will take any
action which might cause any of the Loan Documents to violate Regulations T, U
or X or any other regulation of the Board or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

          Section 7.16      Limitation on Leases. Create, incur, assume or
suffer to exist any obligation for the payment of rent or hire of property of
any kind whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by Borrower pursuant to all such leases or
lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed Seventy-five Thousand Dollars ($75,000) in any
period of twelve consecutive calendar months during the life of such leases.

          Section 7.17      Nature of Business. Allow any material change to be
made in the character of Borrower’s business as an independent Hydrocarbon
exploration and production company. Borrower will not acquire or make any other
expenditure (whether such expenditure

71

--------------------------------------------------------------------------------

is capital, operating or otherwise) in or related to, any oil and gas properties
not located within the geographical boundaries of the United States.

          Section 7.18      Deposit Accounts. Except for those identified on
Schedule 4.42, maintain any additional deposit accounts (as defined in the UCC)
without the prior written approval of Administrative Agent.

          Section 7.19      No Severance Agreements. Without the prior written
approval of Administrative Agent, enter into or become bound by or cause or
allow any of the Collateral to become subject to any agreement under which
Borrower could become obligated to pay any amounts or make the accommodations to
any Person, in connection with that Person’s resignation, termination or any
similar occurrence.

          Section 7.20      G&A Expenses. Allow G&A Expenses to exceed the G&A
Cap.

          Section 7.21      Commodity Deliveries. Enter into obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business.

ARTICLE VIII
FURTHER RIGHTS OF LENDERS

          Section 8.1      Delivery of Additional Documents. Until the
Obligations are repaid in full, (other than indemnity obligations and similar
obligations that survive the termination of this Agreement), Borrower, at its
expense, shall do all things and shall deliver all instruments requested by the
Administrative Agent to create, perfect, protect or continue any security
interest, mortgage or Lien granted or created under this Agreement or any of the
Security Documents. The Administrative Agent or any of the Lenders may examine,
inspect and copy or make extracts from all books and records of Borrower at any
time during regular business hours upon prior written notice to Borrower.
Borrower authorizes the Administrative Agent to execute alone any other
instruments that the Administrative Agent may require to establish, perfect,
protect or establish any Lien or security interest under this Agreement or any
of the Security Documents and further authorize the Administrative Agent to sign
Borrower’s name on any of those instruments. In accordance with Section 13.12,
Borrower authorizes, during the continuance of an Event of Default, the
Administrative Agent to appoint any Person or Persons as the Administrative
Agent may designate as its agent and attorney in fact to endorse, for deposit
into the Project Account, the name of Borrower on any checks, notes, drafts or
other forms of payment or security that may come into the possession of the
Administrative Agent, any Lender or any of their respective Affiliates, to sign
Borrower’s name on invoices or bills of lading, drafts against customers,
notices of assignment, verifications and schedules and, generally, to do all
things necessary to carry out this Agreement and the Security Documents. The
powers granted in this Section 8.1 are coupled with an interest and are,
therefore, irrevocable. Neither the Administrative Agent, any Lender, any of
their respective Affiliates nor any agent or attorney in fact of any of them
will be liable to any Person for any act or omission, error in judgment or
mistake of law that is not intentional, willful or grossly negligent. Upon
payment and performance of all Obligations of Borrower (other than indemnity
obligations and

72

--------------------------------------------------------------------------------

similar obligations that survive the termination of this Agreement), to the
Administrative Agent and the Lenders, this power of attorney will become null
and void.

          Section 8.2      Payments by Lenders. If Borrower fails to purchase or
maintain insurance in accordance with this Agreement, or to pay any tax,
assessment, government charge or levy in accordance with this Agreement, or in
the event that any prohibited Lien, encumbrance or security interest is not
discharged in accordance with this Agreement, or in the event that Borrower
materially fails to perform or comply with any other covenant, promise or
Obligation under any Loan Document and such failure gives rise to a Default that
is continuing, Administrative Agent or Lenders may, but will not be required to,
perform, pay, satisfy, discharge or bond the same for the account of Borrower,
and all amounts paid by Administrative Agent or Lenders, including reasonable
attorneys’ fees and disbursements, will be deemed to be additional Obligations
owing by Borrower to the Administrative Agent and the Lenders under this
Agreement; provided, however, that Administrative Agent and Lenders will not
make any payments on behalf of Borrower without providing Borrower prior written
notice of at least three (3) Business Days.

          Section 8.3      Possession. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent may (a) enter
Borrower’s premises at any time, and (b) until it completes the enforcement of
their rights in the Equipment or other Collateral subject to its Liens under the
Security Documents and the sale or other disposition of any property subject to
those documents, take possession of those premises without charge, rent or
payment, or place custodians in control of any of the premises, remain on and
use the premises and any of Borrower’s Equipment and other Collateral for the
purpose of completing any work in progress, preparing any Collateral for
disposition or collecting any Collateral.

          Section 8.4      Indemnification.

                              (a)      BORROWER WILL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, INDEMNIFY THE ADMINISTRATIVE AGENT, EACH OF THE
LENDERS AND THEIR RESPECTIVE RELATED PARTIES (collectively, the “Indemnified
Parties”) AND HOLD EACH OF THEM HARMLESS FROM AND AGAINST ANY AND ALL INJURIES,
CLAIMS, DAMAGES, JUDGMENTS, LIABILITIES, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL), CHARGES AND
ENCUMBRANCES WHICH MAY BE INCURRED BY OR ASSERTED AGAINST ANY OF THE INDEMNIFIED
PARTIES IN CONNECTION WITH OR ARISING OUT OF ANY ASSERTION, DECLARATION OR
DEFENSE OF LENDERS’ RIGHTS OR SECURITY INTERESTS UNDER THE PROVISIONS OF THIS
AGREEMENT, ANY SECURITY DOCUMENT OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION
WITH:

          (i)      THE ACQUISITION OR OPERATION OF THE COLLATERAL;

          (ii)      THE REALIZATION, REPOSSESSION, SAFEGUARDING, INSURING OR
OTHER PROTECTION OF THE COLLATERAL WHILE AN EVENT OF DEFAULT IS CONTINUING;

73

--------------------------------------------------------------------------------

     (iii)      THE COLLECTING, PERFECTING OR PROTECTING OF LENDER’S LIENS AND
SECURITY INTERESTS UNDER THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS; AND

     (iv)      ANY INVESTIGATION, LITIGATION, OR PROCEEDING RELATED TO ANY
PRESENT OR FUTURE ACQUISITION OR PROPOSED ACQUISITION BY BORROWER. BORROWER
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHTS IT MIGHT
HAVE IN CONNECTION WITH ANY SUIT OR ACTION AGAINST LENDER TO CLAIM SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES TO IT, ITS BUSINESSES OR PROSPECTS.
BORROWER HAS CONSULTED WITH ITS COUNSEL WITH RESPECT TO THE PROVISIONS OF THIS
SECTION 8.4(a)(iv) AND UNDERSTANDS THAT IT IS TO BE INTERPRETED BROADLY AGAINST
BORROWER;

PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY. FOR THE AVOIDANCE OF ALL DOUBT, TO THE
EXTENT THE PHRASE “RELATED EXPENSES,” WHEN USED IN THIS SECTION 8.4, REFERS TO
EXPENSES THAT CONSTITUTE RELATED COSTS, SUCH EXPENSES WILL BE DEEMED TO BE
LIMITED TO SUCH EXPENSES OF THE ADMINISTRATIVE AGENT (BUT NOT THE LENDERS) IN
ACCORDANCE WITH THE DEFINITION OF “RELATED COSTS” IN SECTION 1.1 ABOVE.

                         (b)      BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF BORROWER OR ANY OTHER
PERSON TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT,
OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION
OR ANY BREACH OF ANY WARRANTY OR COVENANT OF BORROWER SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR ADVANCE OR THE USE OF THE

74

--------------------------------------------------------------------------------

PROCEEDS THEREFROM, (v) THE OPERATIONS OF THE BUSINESS OF BORROWER AND ITS
AFFILIATES BY BORROWER AND ITS AFFILIATES, (vi) ANY ASSERTION THAT THE LENDERS
WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS (AFTER GIVING EFFECT TO THE PERMITTED ENCUMBRANCES), (vii) ANY
ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR ANY AFFILIATE OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (viii) THE BREACH OR NON-COMPLIANCE BY BORROWER OR ANY
AFFILIATE WITH ANY ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR ANY AFFILIATE,
(ix) THE PAST OWNERSHIP BY BORROWER OR ANY AFFILIATE OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (x) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND
GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY BORROWER OR ANY AFFILIATE OR ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
BORROWER OR ANY OF ITS AFFILIATES, (xi) ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO BORROWER OR ANY OF ITS AFFILIATES, (xii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. AS USED IN THIS SECTION THE
TERM “LENDERS” SHALL REFER NOT ONLY TO THE PERSONS DESIGNATED AS SUCH IN SECTION
1.1 BUT ALSO TO EACH DIRECTOR, OFFICER, AGENT, ATTORNEY, EMPLOYEE,
REPRESENTATIVE AND AFFILIATE OF SUCH PERSONS.

                         (c)      All amounts due under this Section 8.4 shall
be payable not later than ten (10) days after written demand therefor.

75

--------------------------------------------------------------------------------

          Section 8.5      Removal and Appointment of Operator. The
Administrative Agent will, in its reasonable discretion, have the right to
approve or disapprove any action taken by Borrower to appoint, remove or replace
the Operator of any of the Properties.

ARTICLE IX
CLOSING; CONDITIONS PRECEDENT TO CLOSING

          Section 9.1      Closing. Subject to the conditions stated in this
Agreement, Closing of the Loan will occur at a mutually agreeable time on or
before July 30, 2008. The dates on which the Loan Documents are executed and
each of the conditions in Section 9.2 are satisfied will be known as the
“Closing Date.” Closing will occur at the offices of Greenberg Traurig, LLP,
1000 Louisiana Street, 17th Floor, Houston, Texas 77002, at 10:00 a.m. on the
Closing Date, or at any other place and time as Borrower and Administrative
Agents may agree in writing or electronic mail.

          Section 9.2      Conditions to Making the Initial Advance. As
conditions to the making of the initial Advance in the amount of Five Million
Three Hundred Thousand and No/100 Dollars ($5,300,000.00) under the Loan:

                         (a)      Borrower will execute and deliver to the
Administrative Agent and the Lenders, respectively, or their designee each of
the Loan Documents to which Borrower is a party, each in form and substance
satisfactory to Administrative Agent;

                         (b)      Borrower will cause each Person designated by
the Administrative Agent to execute and deliver to the Administrative Agent the
Subordination Agreements;

                         (c)      Borrower will have obtained all permits,
licenses and bonds required to own and operate the Properties under any
applicable Governmental Requirements, and such permits, licenses and bonds are
set forth in Schedule 6.19 attached hereto;

                         (d)      the Administrative Agent is satisfied, in its
sole and absolute discretion, with all business, financial, legal, title,
engineering and environmental due diligence with respect to Borrower and the
Properties;

                         (e)      Borrower will confirm, to the satisfaction of
the Administrative Agent, the location premium and transport costs for
Hydrocarbons produced by the Wells within the Properties;

                         (f)      Borrower will deliver to the Administrative
Agent its pro forma financial statement and balance sheet prepared in accordance
with GAAP, except for the omission of the notes required by GAAP, and subject to
the assumptions stated and normal “year end adjustments” and certified as of the
Closing Date by Borrower’s Authorized Officer as accurately showing the
financial position of Borrower after giving effect to this Agreement (including
the payment of all fees and expenses to be paid or payable in connection with
this Agreement and the initial Advance to be requested by Borrower under the
Loan, if such an Advance is to be requested at Closing); in addition, Borrower
will have no contingent liabilities, liabilities for taxes, unusual forward or
long term commitments or unrealized or unanticipated losses from any unfavorable
commitments that are not disclosed in the financial statements;

76

--------------------------------------------------------------------------------

                         (g)      An environmental consultant satisfactory to
the Administrative Agent will inspect the Properties and deliver to the
Administrative Agent an environmental site assessment satisfactory in form and
substance to the Administrative Agent;

                         (h)      Borrower will deliver to the Administrative
Agent (i) title opinions or other evidence of title relating to an agreed upon
percentage of the Properties (current to the interests owned by Borrower and the
security interests and Liens being granted under the Mortgage or otherwise
satisfactory in form and substance to Lender) showing Defensible Title to the
Properties vested in Borrower’s Seller, Hanson Energy, subject only to the
Permitted Encumbrances and otherwise satisfactory in form and substance to
Lender; (ii) a map indicating the location of each Lease comprising the
Properties and identifying each PDP well, each PDNP well and each PUD location
on the Properties; and (iii) a list of all Leases comprising the Properties
together with the expiration dates of each Lease and a summary of any
affirmative drilling obligations or other mandatory capital expenditures
required to maintain each Lease in force and effect;

                         (i)      any necessary Governmental Authority will have
approved in writing the transfer of the Properties to Borrower, and that written
approval will be satisfactory in form and substance to the Administrative Agent
in its sole and absolute discretion;

                         (j)      Borrower will deliver to the Administrative
Agent the Basic Documents and all other documents and instruments as the
Administrative Agent may reasonably request, all of which will be satisfactory,
in form and substance, to the Administrative Agent;

                         (k)      Borrower will deliver to the Administrative
Agent satisfactory legal opinions, including usury opinions, in form and
substance satisfactory to Administrative Agent in its sole and absolute
discretion;

                         (l)      Borrower will deliver to the Administrative
Agent or cause to be delivered to the Administrative Agent:

          (i)      a copy of resolutions, in form and substance satisfactory to
the Administrative Agent, authorizing (1) the execution, delivery and
performance by Borrower of the Loan Documents to which it is or will be a party,
(2) the borrowings contemplated by this Agreement, (3) the granting of the Liens
contemplated by the Mortgages and the other Security Documents, certified as
true and correct by an officer of Borrower as of the Closing Date and certifying
that the resolutions have not been amended, modified, revoked or rescinded as of
the Closing Date;

          (ii)      a certificate of the Secretary or other Authorized Officer
of Borrower dated the Closing Date, certifying the Authorized Officer’s
signature on behalf of Borrower executing the Loan Documents to which such
Borrower is a party and any certificate or other documents to be delivered in
connection with any of the Loan Documents; and

          (iii)      (1) a copy of the Charter Documents of Borrower, certified
as of a date not more than thirty (30) Business Days prior to the Closing Date
by the Nevada Secretary of State (2) a certificate as of a date not more than
thirty (30) Business Days

77

--------------------------------------------------------------------------------

prior to the Closing Date from the Nevada Secretary of State as to the existence
and good standing of Borrower as corporation, and (3) a certificate dated the
Closing Date from an Authorized Officer of Borrower to the effect that the
documents delivered pursuant to items (1)–(2) are true and correct copies and,
with regard to item (1) as on file with the Nevada Secretary of State, no action
has been taken to amend, modify or repeal that document and it remains in full
force and effect in that same form on the Closing Date.

                         (m)      the Administrative Agent will have reviewed
and found acceptable Borrower’s accounting and business systems (including
“back-office” and administrative functions);

                         (n)      Borrower will have identified to the
Administrative Agent independent public accountants Borrower will retain, which
independent public accountants shall be satisfactory to Borrower and the
Administrative Agent;

                         (o)      Borrower will execute and deliver to MBL or
its designated Affiliate the Swap Agreement;

                         (p)      Borrower will deliver to the Administrative
Agent copies of all insurance certificates required under this Agreement listing
the Administrative Agent as a loss payee or additional insured or as otherwise
required by Administrative Agent, each certified as true and correct by an
Authorized Officer of Borrower and acceptable to the Administrative Agent in its
sole and absolute discretion (provided, however, Borrower shall provide copies
of any such insurance policy upon the Administrative Agent’s request);

                         (q)      Borrower has provided any other information
required by Section 326 of the USA PATRIOT Act or deemed necessary in the
opinion of each Lender to enable such Lender to verify the identities of
Borrower as required by Section 326 of the USA PATRIOT Act;

                         (r)      No Material Adverse Effect has occurred;

                         (s)      Except as disclosed in this Agreement, there
are no past due bills for improvements or services to the Properties that could
give rise to mechanic’s or materialmen’s Liens or any other similar encumbrance
arising by operation of applicable law that are not subject to a Subordination
Agreement in favor of Lender;

                         (t)      the Administrative Agent is satisfied with the
management of Borrower;

                         (u)      The representations in each of the Loan
Documents of Borrower and each other Person party thereto are true, complete and
correct in all material respects;

                         (v)      the Administrative Agent is satisfied, in its
sole and absolute discretion, with the results of its due diligence examination
of Borrower and the Properties, including Borrower’s proposed development of the
Properties, satisfactory information regarding existing Crude Oil and Natural
Gas sales, and all aspects of Borrower’s existing and contemplated Crude Oil and
Natural Gas marketing activities;

78

--------------------------------------------------------------------------------

                         (w)      No suit or other proceeding is pending or
threatened before any Governmental Authority seeking to restrain, enjoin or
prohibit or declare illegal, or seeking damages from Borrower in connection with
the transactions contemplated in this Agreement or alleging the breach of any
material contract;

                         (x)      Borrower has reimbursed, or will concurrently
with the first Advance reimburse, Administrative Agent and Lenders for all
Related Costs for which invoices have been presented;

                         (y)      Borrower has paid the fees set forth in
Section 2.4;

                         (z)      Borrower will have delivered to the
Administrative Agent such financial statements as the Administrative Agent may
request and such financial statements will be acceptable to the Administrative
Agent in its sole and absolute discretion;

                         (aa)      Borrower will have on hand capital sufficient
to conduct the operations contemplated by this Agreement as determined by the
Administrative Agent in its sole and absolute discretion;

                         (bb)      All Operating Agreements (inclusive of all
COPAS provisions) with respect to the Properties will be in form and substance
satisfactory to the Administrative Agent in its sole and absolute discretion;

                         (cc)      The transactions contemplated by this
Agreement are not prohibited by law or regulations applicable to Borrower,
Administrative Agent or any Lender, including, but not limited to, the USA
PATRIOT Act;

                         (dd)      Borrower has received, read and executed, as
applicable, the Client Registration Form (Corporate Account) and Terms and
Conditions of Investment Business of MBL attached hereto as Exhibit J;

                         (ee)      Borrower has delivered to the Administrative
Agent releases of all existing Liens (except for Liens that are Permitted
Encumbrances) on the Properties, each of which will be satisfactory to the
Administrative Agent; and

                         (ff)      No amendments to the PSA have been made other
than amendments which have been previously approved in writing by Administrative
Agent, and all conditions precedent to closing pursuant to the PSA have been
fully satisfied.

          Section 9.3      Additional Conditions Precedent. In addition to the
conditions set forth in Article II and Section 9.2 above, the following
additional conditions apply to the making of each subsequent Advance under the
Loan:

                         (a)      Borrower will deliver to the Administrative
Agent an Advance Request substantially in the form of Exhibit C;

                         (b)      if applicable, any necessary Governmental
Authority will have consented in writing to the granting of the Liens and other
rights contemplated by the Mortgages, and that

79

--------------------------------------------------------------------------------

written consent will be reasonably satisfactory in form and substance to the
Administrative Agent;

                         (c)      Upon the Administrative Agent’s reasonable
request and to the extent not previously provided, Borrower will obtain and
deliver to the Administrative Agent any other documents, including Lien waivers,
additional Subordination Agreements, certificates, consents and other approvals
required from third parties, all in form and substance acceptable to the
Administrative Agent, necessary to the preservation of the Administrative
Agent’s first-priority Lien on all of the Borrower’s assets;

                         (d)      For each Well for which Borrower is the
Operator, Borrower and Operator will execute and deliver to the Administrative
Agent the Operating Agreements for each Well that is the subject of any pending
Advance, and each of those agreements (including the COPAS provisions) will be
in form and substance reasonably satisfactory to the Administrative Agent;

                         (e)      To the extent not previously delivered to the
Administrative Agent, including in connection with any additional Properties
acquired by Borrower after the Closing Date, Borrower will deliver to the
Administrative Agent such documents as the Administrative Agent may reasonably
request, including supplemental or additional title opinions, permits or
consents required by any Governmental Authority;

                         (f)      To the extent not previously delivered to the
Administrative Agent or its designee and acknowledged in writing by the
Administrative Agent, Borrower will have provided evidence satisfactory to the
Administrative Agent that all seismic and other geological, geophysical,
engineering and well data relating to the Properties and owned by Borrower and
has been or will be assigned to Borrower free of any encumbrance except for
existing third party agreements;

                         (g)      To the extent not previously delivered to the
Administrative Agent, Borrower will deliver to the Administrative Agent an
opinion or opinions of counsel to Borrower covering any Loan Document executed
and delivered to the Administrative Agent after the Closing Date, and each such
opinion will be satisfactory to the Administrative Agent and its counsel and
will provide that the Administrative Agent, each of the Lenders and their
respective lenders or assignees will be entitled to rely upon it;

                         (h)      To the extent not previously delivered to
Administrative Agent, Mortgages on any Properties of Borrower that constitute
real property or, to the extent the Properties are comprised of Leases that are
not deemed to be real property by the applicable jurisdiction, appropriate
documentation granting Lender a security interest in all rights of Borrower to
such Leases;

                         (i)      At the time of and immediately after giving
effect to such Advance, no Default shall have occurred and be continuing;

                         (j)      At the time of and immediately after giving
effect to such Advance, no Material Adverse Effect shall have occurred;

80

--------------------------------------------------------------------------------

                         (k)      The representations and warranties of Borrower
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such borrowing, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such borrowing, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date;

                         (l)      The making of such Advances would not conflict
with, or cause Administrative Agent or any Lender to violate or exceed, any
applicable Governmental Requirement, and no change in law shall have occurred,
and no litigation shall be pending or threatened, which does or, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Advance or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document;

                         (m)      Borrower will deliver to the Administrative
Agent a certificate from an authorized officer of Borrower representing and
warranting that the matters specified in Section 9.3(i)-(l) are true and correct
as of the date of the certification;

                         (n)      Borrower has implemented a commodity price
risk management program as required by Section 6.20 above; and

                         (o)      To the extent the scope of insurance required
by Section 6.9 above has changed since the Closing Date as a result of the
approval of a revised Development Plan by the Administrative Agent, the
Administrative Agent has approved Borrower’s insurance coverage and determined
that it is satisfactory for Borrower’s operations as contemplated by the then
applicable Development Plan.

ARTICLE X
EVENTS OF DEFAULT

          Section 10.1      Events of Default. The occurrence and continuance of
any of the following at any time during the term of this Agreement will be an
“Event of Default” hereunder:

                         (a)      Borrower shall default in the payment when due
of any amount payable by it under this Agreement, the Promissory Notes or any
Security Document and such default shall continue for more than two (2) Business
Days after the date due; or

                         (b)      Borrower or any other Obligor fails to comply
with any material term, condition, or covenant of this Agreement (other than a
payment Obligation under Section 10.1(a) or Section 6.21), the Promissory Note,
any Security Document, the Subordination Agreement or any other Loan Document,
whether or not related to any payment Obligation and, with respect to any
Obligor only, such failure shall continue unremedied for a period of thirty (30)
days after Borrower becomes aware of its occurrence, provided, however, if
Borrower promptly initiates and diligently pursues efforts to remedy such
default, Borrower shall have a period of ninety (90) days after Borrower becomes
aware of such occurrence to cure such default; or

                         (c)      Borrower (i) executes an assignment for the
benefit of its creditors, (ii) becomes or is adjudicated bankrupt or insolvent,
(iii) admits in writing its inability to pay its

81

--------------------------------------------------------------------------------

debts generally as they become due, (iv) applies for or consents to the
appointment of a conservator, receiver, trustee, or liquidator of Borrower or of
all or any substantial part of its assets, (v) files a voluntary petition
seeking reorganization or an arrangement with creditors, or to take advantage of
or seek any other relief under any Debtor Relief Laws, (vi) files an answer
admitting the material allegations of or consenting to, or defaults in, a
petition filed against it in any proceeding under any Debtor Relief Laws, or
(vii) institutes or voluntarily becomes a party to any other judicial
proceedings intended to effect a discharge of its debts, in whole or in part, or
seeking to postpone the maturity or the collection of any of its debts or to
suspend any of the rights of the Administrative Agent, any of the Lenders or any
of their respective Affiliates under any of the Loan Documents; or

                         (d)      an order, judgment, or decree is entered by
any court of competent jurisdiction approving a petition seeking reorganization
of Borrower or appointing a conservator, receiver, trustee, or liquidator of
Borrower, or of all or any substantial part of its assets, and the order,
judgment, or decree is not permanently stayed or reversed within sixty (60) days
after its entry, or a petition is filed against Borrower seeking reorganization,
an arrangement with creditors, or any other relief under any Debtor Relief Laws,
and the petition is not discharged within ninety (90) days after its filing; or

                         (e)      if any statement or representation of the
Borrower or any other party (other than the Administrative Agent or any Lender)
contained in this Agreement, any Security Document, any other Loan Document, any
financial statement or any certificate delivered by Borrower to the
Administrative Agent or any of the Lenders shall be discovered to have been
materially false when made or deemed made; or

                         (f)      if any federal tax Lien or any other Liens
totaling One Hundred Thousand Dollars ($100,000) or more are filed of record
against Borrower, Operator or the Properties and not bonded or discharged within
thirty (30) days after Borrower receives actual or constructive notice of its
filing unless Borrower promptly initiates and diligently pursues efforts
(including legal proceedings) in good faith to discharge such Liens; provided
that in no event will the period permitted for the bonding or discharge of such
federal tax Lien(s) exceed sixty (60) days; or

                         (g)      if a judgment (i) for more than One Hundred
Thousand Dollars ($100,000) or (ii) for any amount if the execution and
enforcement of such judgment could reasonably be expected to adversely affect
Borrower’s or Operator’s ability to operate the Properties is entered against
Borrower or Operator and not appealed and bonded or stayed, vacated, paid, or
discharged within thirty (30) days of its entry, except a judgment where the
claim is fully covered by insurance and the insurance company has accepted
liability for the claim or for which Borrower has adequate reserves under GAAP;
or

                         (h)      unless Borrower provides written notice to the
Administrative Agent (prior to the date on which such Debt becomes due)
detailing to the satisfaction of the Administrative Agent the basis upon which
Borrower intends to dispute the obligation, Borrower fails to pay any Debt in
excess of One Hundred Thousand Dollars ($100,000) (other than Debt under this
Agreement) or any related interest or premium, when due (whether at scheduled
maturity or by acceleration, demand or otherwise) and the failure continues
after the applicable grace period, if any, specified in the agreement or
instrument relating to the Debt, or any other

82

--------------------------------------------------------------------------------

event occurs and continues after the applicable grace period, if any, specified
in the applicable agreement or instrument, if the effect of the default or event
is to accelerate or to permit the acceleration of the maturity of the Debt or
permit the Debt to be declared to be due and payable prior to the stated
maturity; or

                         (i)      this Agreement, the Promissory Notes, any
Security Document, or any other Loan Document ceases to be in full force and
effect (except in accordance with its terms) or is declared null and void or the
validity or enforceability is contested or challenged by Borrower, any Affiliate
of Borrower or any of their respective members, partners or shareholders; (ii)
Borrower deny that they have any further liability or obligation under this
Agreement, the Promissory Note or any of the Security Documents; or (iii) any of
the Liens granted to the Administrative Agent of any of the Lenders under the
Security Documents cease to be valid or perfected or cease to have the priority
required hereby or under the Security Documents; or

                         (j)      Borrower fails to provide satisfactory
evidence to Lender, within thirty (30) days of Closing, that any Lien (other
than Permitted Encumbrances) against the Properties in favor of a third-party
has been released or subordinated to Lender; or

                         (k)      Borrower or Operator fail to comply with any
Governmental Requirements pertaining in any way to Borrower, the Properties, the
Hydrocarbons or any of the other Collateral and such failure could reasonably be
expected to have a Material Adverse Effect; or

                         (l)      any Operator is removed or withdraws and the
replacement Operator is not acceptable to the Administrative Agent in the
Administrative Agent’s reasonable discretion; or

                         (m)      except in connection with such Borrower’s
acquisition of an additional Working Interest in the Properties pursuant to
which such Borrower also realizes a proportionately higher Net Revenue Interest
in the Properties (and such Net Revenue Interest is not subject to reduction at
any time following the closing of such acquisition), any Borrower’s Working
Interest is increased or Net Revenue Interest is decreased from those set forth
in Exhibit A without the prior written consent of the Administrative Agent; or

                         (n)      Borrower causes or suffers to exist a default
of any material obligation of Borrower under any Hedging Agreement that
continues beyond the applicable cure period and such default could reasonably be
expected to have a Material Adverse Effect; or

                         (o)      Borrower modifies or amends any of its Charter
Documents in any material manner without the Administrative Agent’s prior
written consent; or

                         (p)      a Change of Control occurs without the
Administrative Agent’s prior written consent; or

                         (q)      a Material Adverse Effect occurs; or

                         (r)      provided, however, that the events described
in any of Section 10.1(b), (e), (h), (i), (j), (k) and (l) will constitute an
Event of Default only if the event described is not

83

--------------------------------------------------------------------------------

remedied by Borrower within thirty (30) days after the earlier of (i) any
officer of Borrower (or, in the case of any other Obligor, any officer of that
obligor) becoming aware of the occurrence of the event and (ii) Borrower’s
receipt of a notice from the Administrative Agent on behalf of the Lenders of
the occurrence of the event.

ARTICLE XI
REMEDIES OF LENDERS

          Section 11.1      Remedies. Upon the occurrence of any Event of
Default other than under Section 10.1(c) or 10.1(d), the Administrative Agent
shall, by written notice to Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the commitments and
thereupon the commitments shall terminate immediately and (ii) declare the
Promissory Notes and the Loan due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loan so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of Borrower accrued hereunder and under the
Promissory Notes and the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by Borrower. Upon the occurrence of an Event of Default described
in Section 10.1(c) or Section 10.1(d), the commitments to make additional
Advances shall automatically terminate and the Promissory Notes and the
principal of the Loan then outstanding, together with accrued interest thereon
and all fees and the other obligations of Borrower accrued hereunder and under
the Promissory Notes and the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower. Upon a termination of the
Lenders’ commitments following an Event of Default, the Administrative Agent (on
behalf of each of the Lenders) will have, in addition to all other rights
arising under any of the Loan Documents or by operation of law or otherwise
(which rights shall be cumulative), all of the rights and remedies of a secured
party under the Uniform Commercial Code and will have the right to enter upon
any premises where the Collateral is kept and peacefully retake possession.

          Section 11.2      Collateral. Neither the Administrative Agent nor any
of the Lenders will have any obligation to preserve rights to any Collateral
against prior parties or to proceed first against any Collateral or to marshal
any Collateral of any kind for the benefit of any other creditor of Borrower or
any other Person. Borrower grants to the Administrative Agent and the Lenders a
license or other right to use, at any time that after the occurrence and during
the continuance of an Event of Default exists, without charge, Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks and advertising matter, or any property of a similar nature
related to the Collateral and necessary or convenient in connection with the
Administrative Agent completing production of, advertising for sale and selling
any Collateral, and Borrower’s rights under all licenses and any franchise,
sales or distribution agreements will inure to the Administrative Agent’s
benefit (for the benefit of each of the Lenders).

          Section 11.3      Set-Off Rights. Upon the occurrence and during the
continuation of an Event of Default, Lenders or the Administrative Agent on
behalf of the Lenders will have the right, at any time and from time to time, to
set off and apply against the Obligations, in any

84

--------------------------------------------------------------------------------

manner Lenders may determine, any and all deposits (general or special, time or
demand, provisional or final) or other amounts at any time credited by or owing
from Lenders or any depositary to Borrower whether or not the Obligations are
then due; provided, however, that this sentence will not apply to any amounts
owing to third party Working Interest and Royalty Interest previously identified
in writing to Lenders. Lenders will provide notice to Borrower not later than
ten (10) days following the application of any funds under this Section 11.3. As
further security for the Obligations, Borrower grants to Lenders a security
interest in and Lien on all money, instruments, and other property of Borrower
now or at any time held by Lenders, including property held in safekeeping. In
addition to Lenders’ right of set off and as further security for the
Obligations, Borrower grants to Lenders a security interest in and Lien on all
deposits (general or special, time or demand, provisional or final) and other
accounts of Borrower now or at any time on deposit with or held by Lenders or
any depositary together with all other amounts at any time credited by or owing
from Lenders or any depositary to Borrower. The rights and remedies of Lenders
under this Section 11.3 are in addition to other rights and remedies (including
other rights of set off) that Lenders may have.

          Section 11.4      Rights Under Operating Agreements. Upon the
occurrence and during the continuation of an Event of Default and after notice
to Borrower of its intent to exercise the same, the Administrative Agent will
have the right to exercise Borrower’s rights under any Operating Agreement or
any other Basic Document.

ARTICLE XII
ADMINISTRATIVE AGENT

          Section 12.1      Appointment and Authorization of Administrative
Agent. Subject to Section 12.19 below, each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to act as its agent under
this Agreement and Loan Documents and to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement, or any other Loan Document, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere herein or in any Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
out herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement, or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “Administrative Agent” herein and in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an Administrative relationship between
independent contracting parties.

          Section 12.2      Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement, or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be

85

--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct on the
part of the Administrative Agent.

          Section 12.3      Liability of Administrative Agent. No Administrative
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement, or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set out
herein), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by Borrower or any
officer thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement, or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, or any other Loan
Document, or for any failure of Borrower or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Administrative
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or any other Loan
Document, or to inspect the properties, books or records of Borrower or any
Affiliate thereof.

     Section 12.4      Reliance by Administrative Agent.

                         (a)      The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement, or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

                         (b)      For purposes of determining compliance with
the conditions specified in Article IX, each Lender shall, where applicable, be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Closing Date or Advance date,
as applicable, specifying its objection thereto.

          Section 12.5      Notice of Default. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to

86

--------------------------------------------------------------------------------

defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to the Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

          Section 12.6      Credit Decision; Disclosure of Information by
Administrative Agent. Each Lender acknowledges that no Administrative
Agent-Related Person has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Administrative Agent-Related Person to any Lender as to any matter,
including whether Administrative Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Administrative
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Affiliates, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower under the Agreement. Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of Borrower or any of its Affiliates which
may come into the possession of any Administrative Agent-Related Person.

          Section 12.7      INDEMNIFICATION OF ADMINISTRATIVE AGENT. WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL
INDEMNIFY UPON DEMAND EACH ADMINISTRATIVE AGENT-RELATED PERSON (TO THE EXTENT
NOT REIMBURSED BY OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION
OF BORROWER TO DO SO), PRO RATA, AND HOLD HARMLESS EACH ADMINISTRATIVE
AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL LIABILITIES AND COSTS INCURRED
BY IT; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY
ADMINISTRATIVE AGENT-RELATED PERSON OF ANY PORTION OF SUCH LIABILITIES AND COSTS
TO THE EXTENT DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH ADMINISTRATIVE AGENT-RELATED
PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED FURTHER THAT NO

87

--------------------------------------------------------------------------------

ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE REQUIRED LENDERS SHALL BE
DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS
SECTION 12.7. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER SHALL REIMBURSE
THE ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE
BORROWER. THE UNDERTAKING IN THIS SECTION 12.7 SHALL SURVIVE TERMINATION OF THE
MAXIMUM COMMITMENTS, THE PAYMENT OF ALL OTHER OBLIGATIONS AND THE RESIGNATION OF
THE ADMINISTRATIVE AGENT.

          Section 12.8      Administrative Agent in its Individual Capacity. MBL
and its Affiliates may make loans to, acquire Equity Interests in and generally
engage in any kind of financial advisory, underwriting or other business with
the Borrower and its Affiliates as though MBL were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, MBL or its Affiliates may receive
information regarding Borrower or its Affiliates (including information that may
be subject to confidentiality obligations in favor of Borrower or such
Affiliate), and the Lenders further acknowledge that the Administrative Agent
shall be under no obligation to provide such information to any of them. With
respect to its Advances, MBL, in its individual capacity as a Lender, shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include MBL in its individual capacity.

          Section 12.9      Successor Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 12.9, the Administrative Agent may resign as Administrative Agent
upon thirty (30) days notice to the Lenders and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders. If the
Administrative Agent resigns or is removed under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor Administrative Agent
for the Lenders. Such appointment will be made with the consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed) unless an
Event of Default exists, in which case Borrower’s consent will not be required.
If no successor Administrative Agent is appointed prior to the effective date of
the resignation or retirement of the Administrative Agent, the Administrative
Agent may appoint, after consulting with the Lenders and the Borrower, a
successor Administrative Agent from among the Lenders. Upon the acceptance of
its appointment as successor Administrative Agent hereunder, the Person acting
as such successor Administrative Agent shall succeed to all the rights, powers
and duties of the retiring or removed Administrative Agent and the term
“Administrative Agent” shall mean such successor Administrative Agent and the
retiring or removed Administrative Agent’s appointment, powers

88

--------------------------------------------------------------------------------

and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring or removed
Administrative Agent’s resignation or removal shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.

          Section 12.10      Administrative Agent May File Proofs of Claim. In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower, the Administrative Agent (irrespective of
whether the principal of Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on Borrower) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

                         (a)      to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loan, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective Administrative Agents and counsel and all other amounts due
the Lenders and the Administrative Agent under Section 2.13 and Section 13.10
allowed in such judicial proceeding; and

                         (b)      to collect and receive any monies or other
property payable or deliverable in respect of any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Administrative Agents and counsel, and any other
amounts due the Administrative Agent under Section 2.13 and Section 13.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

          Section 12.11      Collateral Matters.

                         (a)      Collateral Matters.

89

--------------------------------------------------------------------------------

          (i)      Each Lender authorizes and directs Administrative Agent to
enter into the Security Documents for the ratable benefit of Lenders. Each
Lender agrees that (A) any action taken by Administrative Agent in respect of
any Collateral in accordance with the provisions of this Agreement or the
Security Documents and (B) the exercise by Administrative Agent of powers in
respect of the Collateral set out in any Security Documents, together with other
reasonably incidental powers, shall be authorized by and binding upon all
Lenders.

          (ii)      In the event any Lien under any Security Document is, on its
face, granted to a Lender rather than to Administrative Agent (for the ratable
benefit of all Lenders), the Administrative Agent, Lenders, and Borrower confirm
that it is their intent that all such Liens shall be granted (or deemed granted)
to Administrative Agent for the ratable benefit of all Lenders. All such
Security Documents are hereby amended to the extent necessary to reflect that
the Liens granted under those Security Documents are granted to Administrative
Agent (for the ratable benefit of all Lenders), and Borrower hereby grant all
Liens under all Security Documents to Administrative Agent, for the ratable
benefit of Lenders.

          (iii)      Administrative Agent is authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time while no Default or Event of Default exists, to take
any action with respect to any Collateral or Security Documents that may be
necessary to perfect and maintain the perfection of the Liens upon the
Collateral granted by the Security Documents.

          (iv)      Administrative Agent has no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by the party pledging the Collateral or is cared for, protected or insured or
has been encumbered or that the Liens granted to Administrative Agent for the
benefit of Lenders under the Security Documents have been properly or
sufficiently or lawfully created, perfected, protected or enforced, or are
entitled to any particular priority.

          (v)      Administrative Agent shall exercise the same care and prudent
judgment with respect to the Collateral and the Security Documents as it
normally and customarily exercises in respect of similar collateral and security
documents.

                         (b)      Release Collateral. Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien or encumbrance on any property granted to or held by the
Administrative Agent under any Loan Document or Security Document (i) upon
termination of the Maximum Commitments and payment in full of all Obligations
(other than contingent indemnification obligations), (ii) that is sold or to be
sold as part of or in connection with any sale permitted under the Agreement or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders.

                         (c)      Subordinate Liens. Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
subordinate any Lien or encumbrance on any property granted to or held by the
Administrative Agent under any Loan Document or Security Document

90

--------------------------------------------------------------------------------

to the holder of any Lien or encumbrance on such property that constitutes a
purchase money lien or a capital lease.

                         (d)      Confirm Authority. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property.

          Section 12.12      Advance Procedure.

                         (a)      Subject to compliance with Section 2.6 and
Article IX, Borrower may request the Advance of the Loan by submitting an
Advance Request to Administrative Agent, and Administrative Agent shall promptly
notify each Lender of the Advance Request and its contents. An Advance Request
is irrevocable and binding on Borrower. Each Advance Request must be received by
Administrative Agent no later than 12:00 p.m. Houston, Texas, Time on the third
(3rd) Business Day preceding the proposed Advance date.

                         (b)      By 11:00 a.m. Houston, Texas, time on the
Advance date, each Lender shall remit its Percentage Share of each requested
Advance by wire transfer to Administrative Agent pursuant to Administrative
Agent’s wire transfer instructions on Annex I (or as otherwise directed by
Administrative Agent) in funds that are available for immediate use by
Administrative Agent. Subject to receipt of such funds, Administrative Agent
shall make such funds available to Borrower as directed in the Advance Request
(unless it has actual knowledge that any applicable condition precedent has not
been satisfied by Borrower).

                         (c)      Absent contrary written notice from a Lender,
Administrative Agent may assume that each Lender has made its Percentage Share
of the requested Advance available to Administrative Agent on the applicable
Advance date, and Administrative Agent may, in reliance upon such assumption
(but is not required to), make available to Borrower a corresponding amount. If
a Lender fails to make its Percentage Share of any requested Advance available
to Administrative Agent on the applicable Advance date, Administrative Agent may
(to the extent such amount was actually advanced to Borrower) recover the
applicable amount on demand from that Lender, together with interest at the
Federal Funds Rate for the period commencing on the date the amount was made
available to Borrower by Administrative Agent and ending on (but excluding) the
date Administrative Agent recovers the amount from that Lender.

          Section 12.13      Payments. Borrower shall make each payment on the
Obligations as provided in this Agreement, provided that all such payments shall
be paid to Administrative Agent and shall be without offset, counterclaim or
deduction. Any payment of the Obligations from Borrower or any of its Affiliates
which is received by any Lender (including under Section 11.4), shall be
promptly forwarded to Administrative Agent. Payments received after the
designated time will be deemed received on the next Business Day. Administrative
Agent shall pay each Lender any payment to which that Lender is entitled on the
Business Day following the day Administrative Agent receives the funds from
Borrower. If and to the extent that Administrative Agent does not make a payment
to Lenders when due, the unpaid amounts shall accrue interest at the Federal
Funds Rate from the due date until (but not including) the date paid.

91

--------------------------------------------------------------------------------

          Section 12.14      Application of Payments.

                         (a)      If no Default or Event of Default then exists,
all scheduled payments shall be applied ratably in accordance with Section
2.9(d) above.

                         (b)      If no Default or Event of Default then exists,
all prepayments shall be applied ratably in accordance with Section 2.9(d)
above.

                         (c)      All proceeds realized from the liquidation or
other disposition of Collateral or otherwise received after maturity of the
Promissory Notes, whether by acceleration or otherwise, shall be applied: first,
to reimbursement of expenses and indemnities provided for in this Agreement and
the Security Documents; second, to accrued interest on the Promissory Notes;
third, to fees; fourth, pro rata to principal outstanding on the Promissory
Notes and Obligations in respect of the Swap Agreement; fifth, to any other
Obligations; and any excess shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

          Section 12.15      Liens. The Liens granted by Borrower under the Loan
Documents are granted to the Administrative Agent for the ratable benefit of the
Lenders. It is the intent of the Lenders that they share an equal priority Lien
in all of the Collateral, regardless of any previous recordations or filings,
the name of the grantee or secured party in the applicable Security Document,
and regardless of the timing of any additional recordations or filings, and that
the enforcement of all of their respective rights and remedies under the Loan
Documents is subject to the terms and provisions of this Agreement. ALL LIENS OF
ANY LENDER (ACTING IN ANY CAPACITY UNDER ANY OF THE LOAN DOCUMENTS) IN ANY OF
THE COLLATERAL SHALL BE PARI PASSU WITH ALL LIENS OF THE OTHER LENDERS IN SUCH
COLLATERAL AND ALL SUCH LIENS SHALL HAVE EQUAL PRIORITY.

          Section 12.16      Payment Priority. The right of each Lender to
receive any payments or prepayments under or in respect of the Agreement, any
Loan Document, or any Collateral shall be pari passu with the payment rights of
all other Lenders acting in their capacity as a Lender pursuant to this
Agreement, provided that payments of principal and interest will be allocated to
each Lender in accordance with its Pro Rata Share of such payment or prepayment.

          Section 12.17      Sharing of Payments by Lenders. If any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Advances or
fees resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Advances or fees and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Advances or fees of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances; provided that (a) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (b) the provisions of this Section 12.17 shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Advances to

92

--------------------------------------------------------------------------------

any assignee or participant, other than to the Borrower or any Affiliate thereof
(as to which the provisions of this Section 12.17 shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

          Section 12.18      Relationship of Lenders. This Agreement, and the
documents delivered in connection herewith, does not create a partnership or
joint venture among Administrative Agent and Lenders or among the Lenders.

          Section 12.19      Actions by Administrative Agent. Notwithstanding
Section 12.1 above, the Administrative Agent shall not take any of the following
actions (collectively, the “Material Changes”):

                         (a)      increase the Commitment of any Lender without
the written consent of such Lender;

                         (b)      reduce the principal amount of any Advance or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Obligations hereunder or under any other Loan Document, without
the written consent of each Lender affected thereby;

                         (c)      postpone the scheduled date of payment of the
principal amount of any Advance, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Availability Termination Date without the written consent of each Lender
affected thereby;

                         (d)      change this Agreement in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender;

                         (e)      release any of the Collateral (except as
expressly provided in Section 12.11(b) above);

                         (f)      change Section 6.26, without the written
consent of each Lender; or

                         (g)      change (A) any of the provisions of this
Section 12.19, (B) the definition of “Required Lenders” or (C) any other
provision hereof specifying the number or percentage of Lenders required to (1)
waive, amend or modify any rights hereunder or under any other Loan Documents or
(2) make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender.

ARTICLE XIII
MISCELLANEOUS

          Section 13.1      Remedies Cumulative. The rights and remedies of the
Administrative Agent and the Lenders under this Agreement are cumulative and non
exclusive of any other

93

--------------------------------------------------------------------------------

rights or remedies it may have under any other agreement or instrument, or by
operation of law or otherwise.

          Section 13.2      Assignment. This Agreement is entered into for the
benefit of Borrower and Lenders and their respective successors and assigns. It
will be binding upon and inure to the benefit of those parties and their
respective successors and assigns. The rights and obligations of Borrower under
this Agreement, the Promissory Notes, the other Security Documents, the Swap
Agreement, any Hedging Agreement or any other Loan Document to which Borrower is
a party may not be assigned without Lenders’ prior written consent. Each of the
Lenders may assign, transfer or otherwise dispose of any of its rights or
obligations under this Agreement or any of the other Loan Documents upon the
prior written consent of Borrower, such consent to not be unreasonably withheld,
conditioned or delayed. However, upon the occurrence and during the continuance
of an Event of Default, any Lender may assign, transfer or otherwise dispose of
any of its rights and obligations under this Agreement or any of the other Loan
Documents without the consent of Borrower. To the extent any Lender assigns to
any other Person an interest in the Promissory Note pursuant to one or more
Lender Participation Transactions, Borrower shall execute and deliver to the
Administrative Agent and such Lender any Lender Participation Documents
reasonably necessary in connection with such transaction, including the issuance
by Borrower of one or more replacement Promissory Notes. Additionally, so long
as Borrower’s rights and obligations hereunder are not adversely affected,
Lenders will be entitled to grant and assign a security interest in its right,
title and interest in and to the Promissory Note, the Security Documents and all
other Loan Documents to its lender or lenders as security for indebtedness of
the Lenders. Any Person that becomes a Lender pursuant to this Section 13.2
shall deliver to Borrower and the Administrative Agent the applicable forms
described in Section 2.15.

          Section 13.3      Notices. Any notice, demand or document which either
party is required or may desire to give to the other will be in writing and,
except as otherwise provided in this Agreement, given by messenger, nationally
recognized courier, overnight delivery, facsimile or other electronic
transmission, or United States certified mail, postage prepaid, return receipt
requested, addressed to the recipient at the location shown below, or at any
other address as either party may furnish to the other by notice given in
accordance with this provision.

If to Administrative Agent, to:

Macquarie Bank Limited, Administrative Agent
Houston Representative Office
500 Dallas Street, Suite 3100
Houston, Texas 77002
Attention:      Michael Sextro
Telephone:     (713) 275-6207
Facsimile:        (713) 275-6222
E-Mail:            michael.sextro@macquarie.com

with a copy to:

Macquarie Bank Limited, Administrative Agent
Houston Representative Office

94

--------------------------------------------------------------------------------

500 Dallas Street, Suite 3100
Houston, Texas 77002
Attention:      Linda Cox
Telephone:     (713) 275-6221
Facsimile:        (713) 275-6222
E-Mail:             linda.cox@macquarie.com

and

Macquarie Bank Limited, Administrative Agent
Executive Director – Metals and Energy Capital
Level 15, No. 1 Martin Place
Sydney
New South Wales 2000
Australia
Attention:      Executive Director
Telephone:     +61 2 8232 3333
Facsimile:        +61 2 8232 3590
E-Mail:             katie.choi@macquarie.com

If to Borrower, to:

Doral Energy Corp.
111 N. Sepulveda Blvd., Suite 250
Manhattan Beach, California 90266
Attention:      Mr. Paul Kirkitelos
Telephone:     (310) 990-8708
Facsimile:        (253) 541-7833
E-Mail:             paulk@doralenergy.com

with a copy to:

Doral Energy Corp.
3000 N. Garfield, Suite 210
Midland, Texas 79705
Attention:      Pat Seale
Telephone:     (713) 899-1712
Facsimile:        (432) 505-9746
E-Mail:             pats@doralenergy.com

          If to any other Obligor party, the notice will be sent to the Borrower
and to the address set forth in the Security Document or other Loan Document to
which the recipient is a party.

          Any notice delivered or made by messenger, telecopy, electronic mail
or United States mail will be deemed to be given on the date of actual delivery
as shown by messenger receipt, the sender’s facsimile machine confirmation or
other verifiable electronic receipt, or the registry or certification receipt.
Notwithstanding the previous sentence, if either party receives from the

95

--------------------------------------------------------------------------------

other any message via electronic mail that purports to be a notice under this
Agreement but that contains information that is syntactically incorrect, garbled
or otherwise unintelligible, the recipient will notify the sender and the
message containing the unintelligible information will not be deemed to be given
until it is successfully delivered (including redelivery by electronic mail)
pursuant to this Section 13.3. If the Administrative Agent or any Lender
receives oral notice of any event from an authorized officer of Borrower, it
will not be required to delay the exercise of any rights arising from the
occurrence of that event until it receives written confirmation of the oral
notice. In the event that a discrepancy exists between any notice received
orally and such written confirmation, or in the absence of a written
confirmation, the oral notice, as understood by the Administrative Agent will be
deemed the controlling and proper notice.

          Section 13.4      Waivers; Amendments.

                         (a)      No failure on the part of the Administrative
Agent or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 13.4(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of an Advance shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

                         (b)      No Material Change can be made except pursuant
to an agreement or agreements in writing entered into by the Borrower and each
of the Lenders or by the Borrower and the Administrative Agent with the consent
of each of the Lenders, nor can the rights or duties of the Administrative Agent
be modified without the prior written consent of the Administrative Agent.

          Section 13.5      Confidentiality. Except as may be required by Debtor
Relief Laws or by law or in response to or in connection with arbitration
proceedings or legal process or in any legal proceeding to enforce or interpret
the Security Documents (including a sale by foreclosure) or any other document
or instrument executed in connection with the Security Documents, and in any
filings necessary or appropriate to create, maintain and perfect Liens and
security interests contemplated by this Agreement, neither party will release
this Agreement or any other document, agreement or instrument relating to or
executed in conjunction with this Agreement, or disclose the substantive terms
of any of them except to its attorneys, accountants or engineers on a need to
know basis, without the prior written consent of the other party; and the
Administrative Agent and each of the Lenders shall maintain the confidentiality
of all documents, certificates, reports, and agreements provided by or obtained
from Borrower or pursuant to this Loan Agreement or any other Loan Document.
Notwithstanding the previous

96

--------------------------------------------------------------------------------

sentence, Lenders may disclose the substantive terms of or furnish its Lenders
and potential Lenders and investment bankers and their respective attorneys,
accountants or engineers with copies of this Agreement or any Security Document
or any other Loan Document or instrument relating to or executed or delivered to
any Lender in conjunction with this Agreement without the consent of Borrower.
Neither party or any of their respective Affiliates will issue any press release
or make any other public announcement relating to this Agreement without the
prior written consent of the other party; provided, however, Lenders and
Borrower may each publish a “tombstone” announcement regarding this Agreement.
Notwithstanding anything herein to the contrary, the information protected by
this Section 13.5 will not include, and Lenders may disclose to any and all
Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 -4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to Lenders relating to such tax treatment and tax structure; that,
with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate.

          Section 13.6      Final Agreement. This Agreement and the other
agreements to which this Agreement refers, together with all exhibits, schedules
and annexes attached to any of them, constitute the final, entire agreement
among the parties and supersede any prior oral or written and all
contemporaneous oral proposals, commitments, promises, agreements and
understandings between the parties with respect to the subject matter of this
Agreement and the other Loan Documents, all of which are merged into and
replaced by the Loan Documents.

          Section 13.7      WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.. EACH
OF BORROWER AND LENDERS KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
(a) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, OR
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED OR ASSOCIATED WITH ANY OF
THEM, BEFORE OR AFTER MATURITY; (b) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
“SPECIAL DAMAGES,” AS DEFINED BELOW; (c) CERTIFIES THAT NEITHER IT NOR ANY OF
ITS REPRESENTATIVES, AGENTS OR COUNSELORS HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT THE CERTIFYING PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND (d) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREBY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES”
INCLUDES ALL SPECIAL, CONSEQUENTIAL, INDIRECT, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY
PARTY HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY.

97

--------------------------------------------------------------------------------

          Section 13.8      GOVERNING LAW. THIS AGREEMENT, THE PROMISSORY NOTES,
THE SWAP AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (OTHER THAN THE SECURITY
DOCUMENTS TO THE EXTENT THEY MAY BE MANDATORILY GOVERNED BY LAWS OF ANOTHER
JURISDICTION) ARE TO BE PERFORMED IN THE STATE OF TEXAS. EXCEPT TO THE EXTENT
THAT THE LAWS OF ANOTHER JURISDICTION ARE MANDATORILY APPLICABLE, THIS
AGREEMENT, THE PROMISSORY NOTE AND ALL OF THE OTHER LOAN DOCUMENTS (EXCEPT FOR
THE SWAP AGREEMENT WHICH WILL BE GOVERNED BY, INTERPRETED AND CONSTRUED UNDER
AND ENFORCED PURSUANT TO THE LAWS OF THE STATE OF NEW YORK) TOGETHER WITH ALL
TRANSACTIONS PROVIDED FOR IN THEM WILL BE GOVERNED BY, INTERPRETED AND CONSTRUED
UNDER AND ENFORCED PURSUANT TO THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
ITS CONFLICTS OF LAWS PROVISIONS.

          Section 13.9      No Third-Party Beneficiaries. Subject to Article XI,
the benefits of this Agreement will not inure to any third party.
Notwithstanding anything contained in this Agreement or the other Loan
Documents, or any conduct or course of conduct by the parties, before or after
signing this Agreement or the Loan Documents, this Agreement will not be
construed as creating any rights, claims or causes of action against
Administrative Agent, or any of their respective Related Parties by any Person
other than Borrower.

          Section 13.10      Fees, Costs and Expenses. Whether or not the
transactions contemplated by this Agreement are consummated, Borrower will
promptly (and in any event, within thirty (30) days after any invoice or other
statement or notice) pay all Related Costs. Additionally, except as otherwise
provided herein, Borrower will promptly pay (within thirty (30) days after
receipt of invoice or other statement or notice) (a) all transfer, stamp,
mortgage, documentary or other similar taxes, assessments or charges levied by
any Taxing Authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein, (b) all
reasonable costs and expenses incurred by or on behalf of Administrative Agent
(including attorneys’ fees, consultants’ fees and engineering fees, travel costs
and miscellaneous expenses) in connection with (i) the negotiation, preparation,
execution and delivery of any and all consents, waivers and amendments to any of
the Loan Documents, (ii) the filing, recording, refiling and re recording of any
Loan Documents and any other documents or instruments or further assurances
required to be filed or recorded or refiled or re-recorded by the terms of any
Loan Document, (iii) the borrowings hereunder and other action reasonably
required in the course of administration hereof, and (iv) monitoring or
confirming (or preparation or negotiation of any documents related to)
Borrower’s compliance with any covenants or conditions contained in this
Agreement or in any other Loan Document, and (c) all reasonable costs and
expenses incurred by or on behalf of Administrative Agent and Lenders (including
attorneys’ fees, consultants’ fees and accounting fees) in connection with the
defense or enforcement of any of the Loan Documents (including this section) or
the defense of Administrative Agent’s and Lenders’ exercise of rights
thereunder. In addition, except as otherwise provided herein, until all
Obligations are paid in full, Borrower shall also pay or reimburse Lenders for
all reasonable out-of-pocket costs and expenses of Administrative Agent and
Lenders or its agents or employees in connection with the continuing
administration of the Loan and the related due diligence of Administrative Agent
and Lenders, including travel and miscellaneous expenses and fees and

98

--------------------------------------------------------------------------------

expenses of Administrative Agent’s and Lenders’ outside counsel, reserve
engineers and consultants engaged in connection with the Loan Documents.

          Section 13.11      Compliance with Law. It is the intention of the
parties to comply with applicable usury laws (now or later enacted).
Accordingly, and notwithstanding any provision to the contrary in this
Agreement, the other Security Documents or any other Loan Document, in no event
will this Agreement or any other Loan Document require the payment or permit the
collection of interest in excess of the maximum amount permitted by those laws.
If, under any circumstances, the fulfillment of any provision of this Agreement
or of any other Loan Document will involve exceeding the limit prescribed by
applicable law for the contracting for or charging or collecting interest, then
the obligation to be fulfilled will, ipso facto, be reduced to the allowable
limit, and if, under any circumstances, any Lender ever receives pursuant to any
of the Loan Documents anything of value as interest or that is deemed to be
interest under applicable law that would exceed the highest lawful rate, the
amount that would otherwise be excessive interest will be applied to the
reduction of the principal amount owing under the Promissory Note or on account
of any other indebtedness owed by Borrower to Lender, and not to the payment of
interest; or, if any portion of the excessive interest exceeds the unpaid
balance of principal of that indebtedness, then the excess amount will be
refunded to Borrower. In determining whether or not the interest paid or payable
with respect to any indebtedness owed by Borrower to any Lender exceeds the
highest lawful rate, Borrower and such Lender will, to the maximum extent
permitted by applicable law, (a) characterize any non principal payment as an
expense, fee or premium rather than as interest, (b) exclude voluntary
prepayments and the effects of them, (c) amortize, prorate, allocate and spread
the total amount of interest throughout the full term of the indebtedness so
that the actual rate of interest on account of the indebtedness does not exceed
the maximum amount permitted by applicable law, and (d) allocate interest
between portions of the indebtedness so that no portion will bear interest at a
rate greater than that permitted by applicable law.

          Section 13.12      Power of Attorney; Etc. Borrower grants to
Administrative Agent a power of attorney for the purpose of executing on behalf
of Borrower, at any time that an Event of Default exists, documents related to
the enforcement of Administrative Agent’s the Lenders’ rights under the Security
Documents, including but not limited to the execution of any instrument to be
filed with or approved by any applicable Governmental Authority in the event of
a foreclosure on any of the Property. The power of attorney granted to
Administrative Agent by Borrower under this Section 13.12 is a right coupled
with an interest and will be irrevocable for as long as any of the Obligations
remain outstanding provided, however that Administrative Agent and the Lenders
agree not to exercise the power of attorney described in this Section 13.12
prior to the occurrence of an Event of Default.

          Section 13.13      Obligations are Non-Recourse to Members. Neither
the Administrative Agent nor any Lender nor their respective successors or
assigns, nor any holder or holders of the Promissory Notes will have any claim,
remedy, or right to proceed (at law or in equity) against any of members,
shareholders or partners, as applicable, of Borrower or its respective officers,
directors, employees or agents for the payment or performance of any of the
Obligations. Notwithstanding the previous sentence, however, nothing contained
in this section will limit, restrict, or impair the rights of the holders of the
Promissory Note to (a) accelerate the maturity of the Promissory Note during the
continuation of an Event of Default, (b) bring suit and obtain a

99

--------------------------------------------------------------------------------

judgment against Borrower on the Promissory Note, (c) exercise all of the
Administrative Agent’s rights and remedies under each of the Security Documents,
including the right to foreclose or otherwise realize upon the Collateral and
collect sums due or to become due in connection with the Collateral, or (d)
exercise any of the other rights of a Lender under this Agreement or any of the
other Loan Documents.

          Section 13.14      Severability. Any section, clause, subsection,
sentence, paragraph, provision or term this Agreement held invalid, illegal, or
ineffective by a court of competent jurisdiction will not impair, invalidate or
nullify the remainder of this Agreement.

          Section 13.15      Captions; Headings. The headings, captions and
arrangements contained in this Agreement have been inserted for convenience only
and will not be deemed in any manner to modify, explain, enlarge or restrict any
provision in this Agreement.

          Section 13.16      Construction. Borrower, Administrative Agent and
Lenders acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement,
the Promissory Note and each of the other Loan Documents with its legal counsel
and that this Agreement and the other Security Documents will be construed as if
jointly drafted by Borrower and Lenders. In the event of a conflict between the
terms of this Agreement and the Security Documents, the terms of this Agreement
shall be controlling.

          Section 13.17      Additional Documents. From time to time after the
date of this Agreement, each of the parties hereto agrees to execute and deliver
or cause to be executed and delivered, all reasonable documents and instruments,
and take any other reasonable and lawful action as the other party may deem
necessary or desirable to perfect or evidence perfection of its security
interest, to enforce its rights under this Agreement or to otherwise effectuate
the purposes of this Agreement. Upon the full payment and complete discharge of
Borrower’s Obligations under this Agreement and the other Loan Documents,
Administrative Agent or Lenders will, at the request and expense of Borrower,
prepare and deliver documents evidencing the release and termination of the
Liens, security interests, and other interests of Lenders under the Security
Documents.

          Section 13.18      Counterpart Execution. This Agreement may be
executed simultaneously in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

        Section 13.19      EXCULPATION PROVISIONS. EACH OF THE PARTIES AGREES
THAT IT HAS A DUTY TO READ THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND EACH OF THE OTHER LOAN DOCUMENTS AND IS FULLY INFORMED AND HAS FULL NOTICE
AND KNOWLEDGE OF THE TERMS AND CONDITIONS CONTAINED IN THEM; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATION OF EACH OF THE LOAN DOCUMENTS AND HAS RECEIVED THE ADVICE OF ITS
LEGAL COUNSEL IN ENTERING INTO THE LOAN

100

--------------------------------------------------------------------------------

DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME
ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY
FOR THAT LIABILITY. EACH PARTY AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR
KNOWLEDGE OF THE PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

          Section 13.20      Obligations Joint and Several. The obligations and
liabilities of the Borrower in this Agreement shall be joint and several.

          Section 13.21      NO OTHER AGREEMENTS; NO PAROL EVIDENCE. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE MATTERS ADDRESSED IN THEM AND CANNOT AND WILL NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

          THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

101

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of July 29, 2008.

BORROWER:

DORAL ENERGY CORP.,
a Nevada corporation

  By: /s/ Paul Kirkitelos     Paul Kirkitelos     President and Chief Executive
Officer

SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of July 29, 2008.

ADMINISTRATIVE AGENT and a LENDER:

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia,
the Administrative Agent and a Lender


By:          /s/ Andrew
Sinclair                                                     
Name:    Andrew
Sinclair                                                             
Title:      Division
Director                                                           


By:          /s/ Thomas Cullinan
                                                   
Name:    Thomas Cullinan
                                                           
Title:     
Attorney                                                                         

SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT A

Description of Properties; Interests

See attached.

--------------------------------------------------------------------------------

[exhibit10-3ax1x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax2x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax3x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax4x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax5x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax6x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax7x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax8x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax9x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax10x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax11x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax12x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax13x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax14x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax15x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax16x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax17x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax18x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax19x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax20x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax21x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax22x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax23x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax24x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax25x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax26x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax27x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3ax28x1.jpg]


--------------------------------------------------------------------------------

EXHIBIT B

Form of Promissory Note

See attached.

--------------------------------------------------------------------------------

[exhibit10-3bx1x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3bx2x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3bx3x1.jpg]


--------------------------------------------------------------------------------

EXHIBIT C

Form of Advance Request

See attached.

--------------------------------------------------------------------------------

ADVANCE REQUEST

          This Advance Request is submitted to MACQUARIE BANK LIMITED, a bank
incorporated under the laws of Australia (“Lender”), by DORAL ENERGY CORP., a
Nevada corporation (“Borrower”), pursuant to the Senior First Lien Secured
Credit Agreement dated July __, 2008 (as amended, the “Credit Agreement”), among
Lender and Borrower. Capitalized terms used but not otherwise defined herein
shall have the same meaning given them in the Credit Agreement. The Borrower
hereby requests an Advance under the Credit Agreement in the amount set forth
below:

1. Amount of Advance requested from:              
                          Tranche A (Revolver) $    
                          Tranche B (Term)      
                          Tranche B-1 $                               Tranche
B-2 $           2. Total principal amount currently outstanding (excluding this
request) under:                                     Tranche A (Revolver) $    
                          Tranche B (Term)      
                          Tranche B-1 $                               Tranche
B-2 $           3. Availability remaining (excluding this request) under the
portion of the Tranche from which this Advance is requested (Line 3 must be
greater than Line 1):                                     Tranche A (Revolver) $
                              Tranche B (Term)      
                          Tranche B-1 $                               Tranche
B-2 $           4. Requested Funding Date: January __, 2008.             5.
Contract Rate: LIBOR ______  Interest Period (circle one):           30       
60      90            days                             PRIME ______    


6.

Borrower hereby warrants and represents to Lender that the following statements
are true and correct as of the date of this Advance Request:

      a.

Each of the documents previously delivered to Lender pursuant to Sections 9.2
and 9.3 of the Credit Agreement, as applicable, are in full force and effect and
have not been terminated, amended or modified;


--------------------------------------------------------------------------------


  b.

All representations and warranties of Borrower under the Credit Agreement and in
the Security Documents including, but not limited to, those made in Article IV
of the Credit Agreement, are true, complete and correct in all material
respects;

        c.

Except as set forth in Exhibit A, attached hereto, there is and, after giving
effect to the requested Advance, there will be no Default or any event which
with notice or the passage of time would become an Event of Default under the
Credit Agreement or any of the Security Documents;

        d.

Attached to this Advance Request as Exhibit B are all approved AFEs, invoices
and other supporting documentation evidencing the amount to be paid out of the
Advance, including an updated AFE showing on a line-item basis the amounts drawn
to date (including the amount to be paid out of the requested Advance);

        e.

The sum of (i) the principal amount outstanding under the Loan plus (ii) the
amount of the Advance requested hereunder, does not exceed the applicable
Maximum Commitment; and

        f.

The Amount of the Advance requested exceeds minimum amount of one hundred
thousand dollars ($100,000) except to the extent a lesser amount remains
available under the Revolving Loan or under the particular Tranche from which
this Advance is requested.

        g.

The Advance is being made to an account set forth in Schedule 4.42 of the Credit
Agreement unless otherwise agreed in writing by Lender.

          Each of the undersigned certifies that he is a duly elected, qualified
and Authorized Officer of Borrower, and that as such is authorized to execute
this certificate on behalf of Borrower. The undersigned further certifies,
represents and warrants on behalf of Borrower that it is entitled to receive the
requested borrowing under the terms and conditions of the Credit Agreement.

[SIGNATURE APPEARS ON THE FOLLOWING PAGE.]

--------------------------------------------------------------------------------

EXECUTED this ___ day of ______, 200_.

BORROWER:

DORAL ENERGY CORP.,
A NEVADA CORPORATION

  By:     Printed     Name:     Title:  

SIGNATURE PAGE TO ADVANCE REQUEST

--------------------------------------------------------------------------------

Exhibit A
to the Advance Request
dated
January __, 2008

Defaults; Events of Default

None.

--------------------------------------------------------------------------------

Exhibit B
to the Advance Request
dated

 

 


July __, 2008

Supporting Documentation

     $      $      $      $      $      $                            TOTAL    $
                                WIRING INSTRUCTIONS:              
________________________        ________________________       
 ________________________        ________________________              


--------------------------------------------------------------------------------

EXHIBIT D

Form of Property Operating Statement

See attached.

--------------------------------------------------------------------------------

[exhibit10-3d2x1x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3d2x2x1.jpg]

--------------------------------------------------------------------------------

EXHIBIT E

Existing and Approved Purchasers

CONTRACT
TYPE, DATE
PURCHASER NAME PURCHASER/OPERATOR
ADDRESS AND CONTACT PROPERTY(IES)
AND/OR WELL(S) Gas Purchase Contract;
dated May 20, 2002



Duke Energy Field
Services, LP (now DCP
Midstream, LLC)


DCP Midstream, LLC
3300 North “A” Street,
Building 7
Midland, TX 79705
fax 915-620-4170
Various parts of Sections
3, 4, 5, 8 and 10 of T17S,
R28E (see contract)

Eddy County, New
Mexico Gas Purchase Contract
dated June 6, 2002


Duke Energy Field
Services, LP (now DCP
Midstream, LLC)

DCP Midstream, LLC
3300 North “A” Street,
Building 7
Midland, TX 79705
fax 915-620-4170 Various leases

Eddy County, New
Mexico
Lease Crude Oil Purchase
Agreement;
dated October 23, 2003




ConocoPhillips Company






Jack Cartmill
Lease Operations
ConocoPhillips Company
505 N. Big Spring Street,
Suite 600
Midland, TX 79701
ph. 915-682-8241
fax 915-686-7922 Sackett Federal 1
Sackett Federal 2
General American
Federal

Eddy County, New
Mexico
Oil Purchase Agreement;
as amended dated
September 9, 2007



Navajo Refining
Company, LP




Kim Anderson
Contract Administration
Navajo Refining Company, LP
303 West Wall, Suite 1200
Midland, TX 79701
ph. 432-682-7900
fax 432-682-1318 Sackett Federal 1
Sackett Federal 2
General American
Federal

Eddy County, New
Mexico


--------------------------------------------------------------------------------

EXHIBIT F

Form of Security Agreement

See attached.

--------------------------------------------------------------------------------

SECURITY AGREEMENT
(All Assets)

          THIS SECURITY AGREEMENT (this “Security Agreement”), is made and
entered into as of July ___, 2008, by DORAL ENERGY CORP., a Nevada corporation
(“Debtor”), whose address is 111 N. Sepulveda Blvd., Suite 250, Manhattan Beach,
California 90266, in favor of MACQUARIE BANK LIMITED, a bank incorporated under
the laws of Australia, as Administrative Agent for the ratable benefit of
Lenders (as defined in the Credit Agreement) (“Secured Party”), whose address is
Level 15, No. 1 Martin Place, Metals and Energy Capital, Sydney, NSW 2000,
Australia.

Background:

          1.      On July ___, 2008, Debtor, as Borrower, the other Lenders
party thereto from time to time, and Secured Party, as Administrative Agent for
such Lenders and as a Lender, executed that certain Senior First Lien Secured
Loan Credit Agreement (as amended, modified or supplemented from time to time,
the “Credit Agreement”) pursuant to which, Secured Party agreed to make loans to
Debtor from time to time on the conditions set forth in the Credit Agreement.

          2.      Secured Party has conditioned its obligations under the Credit
Agreement upon, among other things, the execution and delivery by Debtor of this
Security Agreement, and Debtor has agreed to enter into this Security Agreement.

Agreements:

          In order to comply with the terms and conditions of the Credit
Agreement and for and in consideration of the premises and the agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Debtor hereby agrees with Secured Party as
follows:

ARTICLE I
DEFINITIONS

          1.1      Terms Defined Above. As used in this Security Agreement, the
terms “Debtor,” “Secured Party,” and “Credit Agreement” shall have the meanings
indicated above.

          1.2      Definitions Contained in the Credit Agreement. Unless
otherwise defined herein or context otherwise requires, all capitalized terms
used but not defined in this Security Agreement have the meanings given to those
terms in the Credit Agreement.

          1.3      Certain Definitions. As used in this Security Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:

          “Accounts” has the meaning indicated in subsection 2.1(a) hereof.

--------------------------------------------------------------------------------

          “Code” means the Uniform Commercial Code as presently in effect in the
State of New York, and as amended from time to time.

          “Collateral” means all property, including without limitation cash or
other proceeds, in which Secured Party shall have a security interest pursuant
to Section 2.1 of this Security Agreement.

          “Default” means the occurrence of any of the events specified in
Section 5.3 hereof, whether or not any requirement for notice or lapse of time
or other condition precedent has been satisfied.

          “Equipment” has the meaning indicated in subsection 2.1(b) hereof.

          “Event of Default” means the occurrence of any of the events specified
in Section 5.3 hereof; provided that any requirement for notice or lapse of time
or other condition precedent has been satisfied.

          “General Intangibles” has the meaning indicated in subsection 2.1(c)
hereof.

          “Inventory” has the meaning indicated in subsection 2.1(d) hereof.

          “Other Liable Party” means any person, other than Debtor, who is or
becomes primarily or secondarily liable for any of the Secured Obligations or
who grants Secured Party a lien on any property as security for the Secured
Obligations.

          “Permitted Liens” has the meaning indicated in Section 3.1.

          “Related Rights” means all chattel papers, electronic chattel papers,
payment intangibles, promissory notes, letter of credit rights, supporting
obligations, documents and instruments relating to the Accounts or the General
Intangibles and all rights now or hereafter existing in and to all security
agreements, leases, and other contracts securing or otherwise relating to any
Accounts or General Intangibles or any such chattel papers, electronic chattel
papers, payment intangibles, promissory notes, letter of credit rights,
documents and instruments.

          “Secured Obligations” has the meaning indicated in Section 2.2 hereof.

          “Security Agreement” means this Security Agreement, as the same may
from time to time be amended or supplemented.

          “Security Documents” means this Security Agreement together with all
financing statements filed in connection with this Security Agreement.

          1.4      Terms Defined in Code. Unless otherwise defined herein, all
terms used herein which are defined in the Code shall have the same meaning
herein.

ARTICLE II
SECURITY INTEREST

2

--------------------------------------------------------------------------------

          2.1      Grant of Security Interest. As collateral security for all of
the Secured Obligations, Debtor hereby grants to Secured Party a security
interest in, a general lien upon, and a right of set-off against all of Debtor’s
assets, tangible or intangible, including but not limited to the following and
whether now owned or later acquired:

          (a)      all of Debtor’s accounts (as is defined in the Code) of any
kind (the “Accounts”); all chattel papers, electronic chattel papers, payment
intangibles, promissory notes, letter of credit rights, documents and
instruments relating to the Accounts; and all rights in and to all security
agreements, leases, and other contracts securing or otherwise relating to any
Accounts or any such chattel papers, documents and instruments;

          (b)      all of Debtor’s equipment (as defined in the Code) in all of
its forms, and wherever located, together with all parts thereof and all
accessions or additions thereto, (collectively, the “Equipment”);

          (c)      all of Debtor’s general intangibles (as defined in the Code)
of any kind (the “General Intangibles”); all chattel papers, electronic chattel
papers, payment intangibles, promissory notes, letter of credit rights,
documents and instruments relating to the General Intangibles; and all rights in
and to all security agreements, leases, and other contracts securing or
otherwise relating to any General Intangibles or any such chattel papers,
documents and instruments;

          (d)      all of Debtor’s inventory (as defined in the Code) in all of
its forms, and wherever located, together with all accessions or additions
thereto and products thereof (collectively the “Inventory”);

          (e)      all of Debtor’s investment property (as defined in the Code)
wherever located;

          (f)      all of Debtor’s deposit accounts (as defined in the Code)
wherever located;

          (g)      any additional tangible or intangible property from time to
time delivered to or deposited with Secured Party as security for the Secured
Obligations or otherwise pursuant to the terms of this Security Agreement; and

          (h)      the proceeds, products, supporting obligations, Related
Rights, additions to, substitutions for and accessions of any and all Collateral
described in subparagraphs (a)–(g) in this Section 2.1.

          2.2      Secured Obligations. The security interest in, general lien
upon, and right of set-off against the Collateral is granted to secure the
following (collectively, the “Secured Obligations”):

          (a)      the payment of all the Obligations (as defined in the Credit
Agreement) of Debtor to Secured Party now or hereafter existing including,
without limitation, the Debt of Debtor under the Promissory Note, and any and
all renewals, extensions for any period or rearrangement of the Obligations; and

3

--------------------------------------------------------------------------------

          (b)      the performance of all obligations of Debtor under this
Security Agreement and the other agreements giving rise to the Obligations (as
defined in the Credit Agreement).

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          In order to induce Secured Party to accept this Security Agreement,
Debtor represents and warrants to Secured Party (which representations and
warranties will survive the creation of any Secured Obligations and the
extension of any credit under the Credit Agreement) that:

          3.1      Ownership and Liens. Except for the security interest of
Secured Party granted in this Security Agreement and except for Liens, security
interests and other encumbrances permitted under the Credit Agreement
(“Permitted Liens”), Debtor owns good and valid title to the Collateral free and
clear of any other Liens, adverse claims or options other than Permitted Liens.
Debtor has rights in or the right, power and authority to grant a security
interest in the Collateral to Secured Party in the manner provided herein, free
and clear of any other Liens, adverse claims and options other than Permitted
Liens. No other Lien, adverse claim or option has been created by Debtor or is
known by Debtor to exist with respect to any Collateral other than Permitted
Liens. No financing statement or other security instrument is on file in any
jurisdiction covering any part of the Collateral other than those in favor of
Secured Party other than Permitted Liens. At the time the security interest in
favor of Secured Party attaches, good and valid title to all after-acquired
property included within the Collateral, free and clear of any other Liens,
adverse claims or options (other than those permitted by the first sentence of
this Section 3.1) will be vested in Debtor.

          3.2      Status of Accounts. Each Account hereafter arising will
represent and to the best knowledge of Debtor, each Account now existing
represents, the valid and legally enforceable obligations of a bona fide account
debtor and is not and will not be subject to contra accounts, set-offs, defenses
or counterclaims by or available to account debtors obligated on the Accounts
except as disclosed to Secured Party in writing; and the amount shown as to each
Account on Debtor’s books will be the true and undisputed amount owing and
unpaid thereon, subject to any discounts, allowances, rebates, credits and
adjustments to which the account debtor has a right and which have arisen in
Debtor’s ordinary course of business or which have otherwise been disclosed to
Secured Party in writing.

          3.3      Status of Related Rights. All Related Rights are, and those
hereafter arising will be, valid and genuine.

          3.4      Inventory Not Covered by Other Documents. None of the
Inventory is, and at the time the security interest in favor of Secured Party
attaches none of the Inventory hereafter acquired will be, covered by any
document (as defined in the Code).

          3.5      Name; Organization; Authority. The exact legal name of Debtor
is set forth in the opening paragraph of this Security Agreement. Debtor is a
corporation, duly organized, validly existing, and in good standing under the
laws of the State of Nevada. Debtor is qualified to do business and in good
standing in each other state in which the nature of its business requires it to

4

--------------------------------------------------------------------------------

be so qualified, except where the failure to so qualify could not reasonably be
expected to cause a Material Adverse Effect. The execution, delivery and
performance of this Security Agreement has been duly authorized by all corporate
action, and this Security Agreement constitutes the valid and binding obligation
of Debtor, enforceable against Debtor in accordance with its terms, except as
the enforceability thereof may be limited or affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles.

          3.6      Location. Debtor’s chief executive office and chief place of
business is located at the address set forth in the opening paragraph of this
Security Agreement. The office where Debtor keeps its records concerning the
Accounts and the General Intangibles and the original of all the Related Rights
has the same address as Debtor’s chief executive office and chief place of
business. Debtor’s Inventory and Equipment (other than mobile goods) are located
in the States of California, Nevada and New Mexico and such other states as
Debtor shall have from time to time given notice of to Lender.

          3.7      Secured Party’s Security Interest. This Security Agreement
creates a valid and binding security interest in the Collateral securing the
Secured Obligations. Upon filing the financing statements described in Section
4.10 of this Security Agreement covering the Collateral in the Office of the
Secretary of State of the State of Nevada, Secured Party will have a fully
perfected security interest in that Collateral in which a security interest may
be perfected by filing, subject only to Permitted Liens. No further or
subsequent filing, recording, registration or other public notice of such
security interest is necessary in any office or jurisdiction in order to perfect
such security interest or to continue, preserve or protect such security
interest except for continuation statements or for filings upon the occurrence
of any of the events stated in Section 4.10 of this Security Agreement. Such
perfected security interest in the Collateral constitutes a first-priority
security interest under the Code, subject only to Permitted Liens.

ARTICLE IV
COVENANTS AND AGREEMENTS

          A deviation from the provisions of this Article IV shall not
constitute a Default under this Security Agreement if such deviation is
consented to in writing (in the manner provided in the Credit Agreement) in
advance by Secured Party. Without the prior written consent of Secured Party,
Debtor will at all times comply with the covenants contained in this Article IV,
from the date hereof and for so long as any part of the Secured Obligations
(other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Debtor) or the commitment of Secured Party to make loans under the
Credit Agreement is outstanding.

          4.1      Title; Prohibited Liens and Filings. Debtor agrees to protect
the title to the Collateral. Debtor will not pledge, mortgage, otherwise
encumber, create or suffer a Lien to exist on any of the Collateral (other than
in favor of Secured Party or as permitted by the Credit Agreement) or sell,
assign or otherwise transfer any of the Collateral (other than as permitted by
the Credit Agreement) to or in favor of any person other than Secured Party.
Debtor will not file or permit to be filed or recorded any financing statement
or other security instrument with

5

--------------------------------------------------------------------------------

respect to the Collateral other than in favor of Secured Party or as permitted
by the Credit Agreement.

          4.2      Taxes, Etc. Debtor agrees to pay prior to delinquency all
taxes, charges, Liens and assessments against the Collateral which, if unpaid,
might result in the imposition of a Lien on the Collateral; provided, however,
Debtor shall not be required to pay any tax, charge, Lien or assessment that is
not yet past due or is being contested in good faith by appropriate proceedings
diligently conducted by or on behalf of Debtor and if Debtor shall have set up
reserves therefor adequate under GAAP.

          4.3      Possession of Collateral. Secured Party shall be deemed to
have possession of any of the Collateral in transit to it or set apart for it.
Otherwise, the Collateral shall remain in Debtor’s possession or control at all
times (except where Secured Party chooses to perfect its security interest by
possession in addition to the filing of a financing statement) at Debtor’s risk
of loss and shall (except for temporary removal consistent with its normal use)
be kept at locations owned or leased by Borrowers.

          4.4      Inspection of Collateral. Upon reasonable notice, Secured
Party may from time to time during normal business hours, inspect Debtor’s
records concerning the Accounts and the General Intangibles, the originals of
the Related Rights, the Equipment, the Inventory and other Collateral but not as
to unreasonably interfere with the business of Debtor.

          4.5      Further Assurances. Debtor will from time to time sign,
execute, deliver and file, alone or with Secured Party, upon reasonable request,
any financing statements, security agreements or other documents necessary or
convenient to perfect or continue in favor of Secured Party a first-priority
security interest in the Collateral; procure any necessary instruments or
documents as may be reasonably requested by Secured Party; and take all further
action that may be necessary or desirable, or that Secured Party may reasonably
request, to confirm, perfect, preserve and protect the security interests
intended to be granted hereby. Notwithstanding the previous sentence, however,
Debtor hereby authorizes Secured Party to execute and deliver on behalf of
Debtor and to file such financing statements, security agreements and other
documents without the signature of Debtor either in Secured Party’s name or in
the name of Debtor and as attorney-in-fact for Debtor. Debtor shall do all such
additional and further acts or things, give such assurances and execute such
documents or instruments as Secured Party reasonably requires to vest more
completely in and assure to Secured Party its rights under this Security
Agreement, including, without limiting the generality of the foregoing, (a)
marking conspicuously each chattel paper or electronic chattel paper included in
the Collateral and, at the request of Secured Party, each of Debtor’s records
pertaining to the Collateral with a legend, in form and substance satisfactory
to Secured Party, indicating that such chattel paper or Collateral is subject to
the security interest granted by this Security Agreement and (b) if any Account,
General Intangible or Related Right is evidenced by a promissory note, chattel
paper, electronic chattel paper or other instrument, transferring, delivering,
assigning to Secured Party such promissory note, chattel paper, electronic
chattel paper or other instrument duly endorsed and authenticated and
accompanied by duly executed instruments of transfer and assignment, all in form
and substance reasonably satisfactory to Secured Party, to be held by Secured
Party as Collateral under this Security Agreement.

6

--------------------------------------------------------------------------------

          4.6      Filing Reproductions. At the option of Secured Party, a
carbon, photographic or other reproduction of this Security Agreement or of a
financing statement covering the Collateral shall be sufficient as a financing
statement and may be filed as a financing statement.

          4.7      Delivery of Information. Debtor will transmit promptly to
Secured Party all information that Debtor may have or receive with respect to
(a) the Collateral or (b) account debtors or obligors in respect of the
Accounts, the General Intangibles and the Related Rights, in each case which
could reasonably be expected to materially and adversely affect the aggregate
value of the Collateral or Secured Party’s rights or remedies with respect
thereto.

          4.8      Compromise of Collateral. Debtor will not adjust, settle or
compromise any of the Accounts, the General Intangibles or the Related Rights
without the prior written consent of Secured Party, other than in a manner that
does not materially affect the aggregate value of the Collateral and is in the
ordinary course of business.

          4.9      Expenses. Debtor agrees to pay to Secured Party at Secured
Party’s offices, all advances, charges, costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by Secured Party in connection with
the transaction which gives rise to this Security Agreement, in connection with
confirming, perfecting and preserving the security interest created under this
Security Agreement, in connection with protecting Secured Party against the
claims or interests of any Person against the Collateral, and in exercising any
right, power or remedy conferred by this Security Agreement or by law or in
equity (including, but not limited to, reasonable attorneys’ fees and legal
expenses incurred by Secured Party in the collection of instruments deposited
with or purchased by Secured Party and amounts incurred in connection with the
operation, maintenance or foreclosure of any or all of the Collateral). The
amount of all such advances, charges, costs and expenses shall be due and
payable by Debtor to Secured Party upon ten (10) days after invoice or demand by
Secured Party together with interest thereon from the due date at the Default
Rate as provided in the Credit Agreement.

          4.10      Financing Statement Filings; Notifications. Debtor
recognizes that financing statements pertaining to the Collateral will be filed
with the Office of the Secretary of State of the State of Nevada. Debtor will
promptly notify Secured Party of any condition or event that may change the
proper location for the filing of any financing statements or other public
notice or recordings for the purpose of perfecting a security interest in the
Collateral. Without limiting the generality of the foregoing, Debtor will (a)
promptly notify Secured Party of any change to a jurisdiction other than as
represented in Section 3.5 or Section 3.6 (i) in the location of Debtor’s chief
executive office or chief place of business; (ii) in the location of the
Inventory (other than Inventory sold or leased in the ordinary course of
business); (iii) in the location of the Equipment (other than Equipment removed
in the ordinary course of business for not more than thirty (30) days) or
disposed of as permitted by the Credit Agreement; (iv) in the location of the
office where Debtor keeps its records concerning the Accounts; or (v) in the
“location” of Debtor within the meaning of the Code; (b) prior to any of the
Collateral becoming so related to any particular real estate so as to become a
fixture on such real estate, notify Secured Party of the description of such
real estate and the name of the record owner thereof; and (c) promptly notify
Secured Party of any change in Debtor’s name, identity or limited liability
company structure. In any notice furnished pursuant to this section, Debtor will
expressly state that the notice is required by this Security Agreement and
contains facts that will or may require additional filings

7

--------------------------------------------------------------------------------

of financing statements or other notices for the purpose of continuing
perfection of Secured Party’s security interest in the Collateral.

          4.11      Maintenance of Collateral Generally. Except as otherwise
provided in the Credit Agreement, (a) Debtor will maintain all the Collateral in
good condition, repair, and working order (ordinary wear and tear excepted), and
substantially in accordance with any manufacturer’s manual if applicable; (b)
Debtor will not misuse, abuse, waste, destroy, endanger or allow the Collateral
to deteriorate, except, with respect to the Equipment only, for ordinary wear
and tear from its intended use; (c) Debtor will promptly, or in the case of any
loss or damage to any goods included in the Collateral as soon as practicable,
make or cause to be made all repairs, replacements or other improvements to the
Collateral as are necessary or desirable to accomplish the foregoing; and (d)
Debtor will not use any Collateral in violation of any law, statute, ordinance
or regulation or allow it to be so used.

          4.12      Account Obligations. The Debtor will duly perform or cause
to be performed all obligations of Debtor with respect to the goods or services,
the sale or lease or rendition of which gave rise or will give rise to each
Account relating thereto.

          4.13      Use of Inventory. If an Event of Default has occurred and is
continuing, Debtor may use its Inventory in any lawful manner not inconsistent
with this Security Agreement and with the terms of insurance thereon and may
sell, lease or otherwise dispose of its Inventory in the ordinary course of
business. Debtor will not and shall not be permitted to use any item of
Inventory in a manner inconsistent with the holding thereof for sale, lease or
disposition in the ordinary course of business or in contravention of the terms
of any agreement. A sale, lease or disposition in the ordinary course of
business does not include the exchange of items of Inventory for goods in kind
or otherwise or transfers of items of Inventory made in satisfaction of present
or future Secured Obligations.

          4.14      Proceeds. Upon the terms and conditions set forth in the
Credit Agreement and at the request of Secured Party, Debtor will deliver to
Secured Party promptly upon receipt, all proceeds received by Debtor from the
sale or disposition of the Collateral in the exact form in which they are
received. To evidence Secured Party’s rights in this regard, Debtor will assign
or endorse proceeds to Secured Party as Secured Party reasonably requests.
Secured Party may, from time to time, in its discretion, hold non-cash proceeds
as part of the Collateral or apply cash proceeds received by Secured Party in
the manner set forth in Section 5.2 of this Security Agreement. Upon the terms
and conditions set forth in the Credit Agreement and at the request of Secured
Party, Debtor will notify obligors on all of the Collateral to make payments
directly to Secured Party, and thereafter Secured Party may endorse as Debtor’s
agent any checks, instruments, chattel paper or other documents connected with
the Collateral, take control of proceeds of the Collateral and may hold the
non-cash proceeds as part of the Collateral and may apply cash proceeds received
by Secured Party in the manner set forth in Section 5.2 of this Security
Agreement and may take any action necessary to obtain, preserve and enforce the
Liens granted hereunder and maintain and preserve the Collateral.

          4.15      Insurance. Debtor shall have and maintain, with financially
sound and reputable insurers, insurance (subject to customary deductible and
retention) satisfactory in all respects to Secured Party covering the goods
included in the Collateral against such liabilities, risks and

8

--------------------------------------------------------------------------------

contingencies, by such methods and in such amounts as provided in the Credit
Agreement. Policies evidencing any such property insurance will name Secured
Party as an additional insured and loss payee and provide for a minimum of
thirty (30) days prior written notice to Secured Party of any cancellation.
Debtor shall furnish Secured Party with certificates or other evidence of
compliance with the foregoing insurance provisions as provided in the Credit
Agreement. Secured Party may act as attorney-in-fact for Debtor and Debtor
hereby irrevocably appoints Secured Party as Debtor’s true and lawful
attorney-in-fact, with full power of substitution, in Secured Party’s name or
Debtor’s name or otherwise, but at Debtor’s cost and expense and without notice
to Debtor upon the occurrence and during the continuance of an Event of Default,
to obtain, adjust, sell and cancel such insurance and endorse any draft drawn by
insurers of the goods included in the Collateral. If any insurance policy
covering the goods included in the Collateral expires or is canceled before the
Secured Obligations are paid in full or before the termination of the Secured
Party’s Commitment to make loans as provided in the Credit Agreement, at Secured
Party’s option, Secured Party may, at Debtor’s expense, obtain replacement
insurance which may, but need not, be single interest insurance in favor of
Secured Party.

          4.16      Collateral not to be Fixture or Accession. Debtor will not
permit any Collateral to become so related to any particular real estate so as
to become a fixture on such real estate or to be installed in or affixed to
other goods so as to become an accession to such other goods unless such other
goods are included in the Collateral; in the event that any Collateral is to
become so related to any particular real estate or so installed or affixed to
other goods, prior thereto Debtor will (a) notify Secured Party of such fact and
(b) upon demand of Secured Party furnish written consents to Secured Party’s
security interest and disclaimers of any interest in such Collateral signed by
any Person having an interest in such real estate or such other goods, if
applicable.

          4.17      Delivery of Certificate of Title to Equipment. In the case
of Equipment now owned constituting goods in which a security interest is
perfected by a notation on the certificate of title or similar evidence of the
ownership of such goods, Debtor shall, as soon as practicable after a request by
Secured Party, deliver to Secured Party any and all certificates of title,
applications for title or similar evidence of ownership of such Equipment and
shall cause Secured Party to be named as lienholder on any such certificate of
title or other evidence of ownership. In the case of such Equipment hereafter
acquired, Debtor shall provide evidence of ownership within ten (10) days of its
acquisition of such Equipment. Debtor shall provide notice to Secured Party of
any material loss or damage to any Equipment and shall not permit any such
Equipment to become a fixture to real estate or an accession to other personal
property other than as permitted in the Credit Agreement.

          4.18      Third-Party Acknowledgments; Control Agreements. If any of
the Collateral is in the possession of a third-party, Debtor will join with
Secured Party in notifying the third-party of Secured Party’s security interest
and obtaining an acknowledgment in form and substance reasonably satisfactory to
Secured Party from such third-party that it is holding the Collateral for the
benefit of the Secured Party. Debtor will fully cooperate with Secured Party in
obtaining a control agreement in form and substance reasonably satisfactory to
Secured Party with respect to any Collateral consisting of deposit accounts,
investment property, electronic chattel paper or letter of credit rights.

9

--------------------------------------------------------------------------------

ARTICLE V
RIGHTS, REMEDIES AND DEFAULT

          5.1      With Respect to Collateral. Secured Party is hereby fully
authorized and empowered (without the necessity of any further consent or
authorization from Debtor) and the right is expressly granted to Secured Party,
and Debtor hereby constitutes, appoints and makes Secured Party as Debtor’s true
and lawful attorney-in-fact and agent for Debtor and in Debtor’s name, place and
stead with full power of substitution, in Secured Party’s name or Debtor’s name
or otherwise, for Secured Party’s sole use and benefit, but at Debtor’s cost and
expense, to exercise, without notice, all or any of the following powers at any
time following the occurrence and during the continuation of an Event of Default
hereunder with respect to all or any of the Collateral:

          (a)      notify account debtors or the obligors on the Accounts, the
General Intangibles and the Related Rights to make and deliver payment to
Secured Party;

          (b)      to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due by virtue thereof and otherwise deal
with proceeds;

          (c)      to receive, take, endorse, assign and deliver any and all
checks, notes, drafts, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by Secured Party in connection
therewith;

          (d)      to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto;

          (e)      to sell, transfer, assign or otherwise deal in or with the
same or the proceeds or avails thereof or the relative goods, as fully and
effectively as if Secured Party were the absolute owner thereof; and

          (f)      to extend the time of payment of any or all thereof and to
grant waivers and make any allowance or other adjustment with reference thereto;
provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.

          5.2      Application of Cash Sums. All cash sums paid to and received
by Secured Party on account of the Collateral will be (a) released to Debtor for
use in Debtor’s business or, at the option of Secured Party pursuant to the
terms and conditions of the Credit Agreement, (b) applied by Secured Party on
the Secured Obligations whether or not such Secured Obligations shall have by
its terms matured, in accordance with the Credit Agreement; provided, however,
Secured Party need not apply or give credit for any item included in such sums
until Secured Party has received final payment thereof at its banking quarters
or solvent credits accepted as such by Secured Party; and provided further that
Secured Party’s failure to so apply any such sums shall not be a waiver of
Secured Party’s right to so apply such sums or any other sums at any time.

10

--------------------------------------------------------------------------------

          5.3      Events of Default. An “Event of Default” under this Security
Agreement shall occur upon the occurrence of an “Event of Default” under the
Credit Agreement.

          5.4      Default Remedies. Upon the occurrence and during the
continuation of any Event of Default, Secured Party may then, or at any time
thereafter and from time to time after giving any notice required under the
Credit Agreement, if any notice is required with respect to such Event of
Default, apply, set-off, collect, sell in one or more sales, lease, or otherwise
dispose of, any or all of the Collateral, in its then condition or, at Secured
Party’s option, following any commercially reasonable preparation or processing,
in such order as Secured Party may elect, and any such sale may be made either
at public or private sale at its place of business or elsewhere, or at any
brokers’ board or securities exchange, either for cash or upon credit or for
future delivery, and Secured Party may be the purchaser of any or all Collateral
so sold and may hold the same thereafter in its own right free from any claim of
Debtor or right of redemption. No such purchase or holding by Secured Party
shall be deemed a retention by Secured Party in satisfaction of the Secured
Obligations. All demands, notices and advertisements, and the presentment of
property at sale are hereby waived except to the extent reasonably necessary to
conduct a commercially reasonable sale. If, notwithstanding the foregoing
provisions, any applicable provision of the Code or other law requires Secured
Party to give reasonable notice of any such sale or disposition or other action,
Debtor hereby agrees ten (10) days prior written notice shall constitute
reasonable notice. Secured Party may require Debtor to assemble the Collateral
and make it available to Secured Party at a place designated by Secured Party
which is reasonably convenient to Secured Party and Debtor. Any sale hereunder
may be conducted by an auctioneer or any officer or agent of Secured Party.

          5.5      Proceeds. Upon the occurrence of any Event of Default, the
proceeds of any sale or other disposition of the Collateral and all sums
received or collected by Secured Party from or on account of the Collateral
shall be applied by Secured Party in the manner set forth in the Code.

          5.6      Deficiency. Debtor shall remain liable to Secured Party for
any unpaid Secured Obligations, advances, costs, charges and expenses, together
with interest thereon and shall pay the same immediately to Secured Party as set
forth in the Credit Agreement.

          5.7      Secured Party’s Duties. The powers conferred upon Secured
Party by this Security Agreement are solely to protect the interest of Secured
Party in the Collateral and shall not impose any duty upon Secured Party to
exercise any such powers. Secured Party shall be under no duty whatsoever to
make or give any presentment, demand for performance, notice of nonperformance,
protest, notice of protest, notice of dishonor, or other notice or demand in
connection with any Collateral or the Secured Obligations, or to take any steps
necessary to preserve any rights against prior parties. Secured Party shall not
be liable for failure to collect or realize upon any or all of the Secured
Obligations or Collateral, or for any delay in so doing, nor shall Secured Party
be under any duty to take any action whatsoever with regard thereto. Secured
Party shall use reasonable care in the custody and preservation of any
Collateral in its possession but need not take any steps to keep the Collateral
identifiable. Secured Party shall have no duty to comply with any recording,
filing, or other legal requirements necessary to establish or maintain the
validity, priority or enforceability of, or Secured Party’s rights in or to, any
of the Collateral.

11

--------------------------------------------------------------------------------

          5.8      Secured Party’s Actions. Debtor waives any right to require
Secured Party to proceed against any Person, exhaust any Collateral, or have any
Other Liable Party joined with Debtor in any suit arising out of the Secured
Obligations or this Security Agreement or pursue any other remedy in Secured
Party’s power; waives any and all notice of acceptance of this Security
Agreement or of creation, modification, rearrangement, renewal or extension for
any period of any of the Secured Obligations from time to time; and waives any
defense arising by reason of any disability or other defense of any Other Liable
Party, or by reason of the cessation from any cause whatsoever of the liability
of any Other Liable Party. All dealings between Debtor and Secured Party,
whether or not resulting in the creation of the Secured Obligations, shall
conclusively be presumed to have been had or consummated in reliance upon this
Security Agreement. Until all the Secured Obligations shall have been paid in
full (other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Debtor), Debtor shall have no right to subrogation, and Debtor
waives until all the Secured Obligations shall have been paid in full (other
than indemnity obligations and similar obligations that survive the termination
of the Loan Documents for which no notice of a claim has been received by
Debtor) any right to enforce any remedy which Secured Party now has or may
hereafter have against Other Liable Party and waives any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Secured Party. Debtor authorizes Secured Party, without notice or demand
and without any reservation of rights against Debtor and without affecting
Debtor’s liability hereunder or on the Secured Obligations, from time to time to
(a) take and hold any other property as collateral, other than the Collateral,
for the payment of any or all of the Secured Obligations, and exchange, enforce,
waive and release any or all of the Collateral or such other property; (b) apply
the Collateral or such other property and direct the order or manner of sale
thereof as Secured Party in its discretion may determine; (c) renew, extend for
any period, accelerate, modify, compromise, settle or release the obligation of
any Other Liable Party with respect to any or all of the Secured Obligations or
Collateral; (d) waive, enforce, modify, amend or supplement any of the
provisions of any of the Security Documents, the Credit Agreement or the
Promissory Note or any other promissory note or document evidencing any of the
Secured Obligations (except for an amendment or supplement to any of the
foregoing to which Debtor is a party to the extent such amendment or supplement
requires the consent of Debtor); and (e) release or substitute any Other Liable
Party.

          5.9      Transfer of Secured Obligations and Collateral. Secured Party
may transfer any or all of Secured Party’s interest in the Secured Obligations,
and upon any such transfer Secured Party may transfer any or all of the
Collateral and shall be fully discharged thereafter from all liability with
respect to the Collateral so transferred, and the transferee shall be vested
with all rights, powers and remedies of Secured Party hereunder with respect to
Collateral so transferred; provided, however, with respect to any Collateral not
so transferred, Secured Party shall retain all rights, powers and remedies
provided under this Security Agreement. Secured Party may at any time deliver
any or all of the Collateral to Debtor whose receipt shall be a complete and
full acquittance for the Collateral so delivered, and Secured Party shall
thereafter be discharged from any liability therefor.

          5.10      Cumulative Security. The execution and delivery of this
Security Agreement in no manner shall impair or affect any other security (by
endorsement or otherwise) for the Secured Obligations. No security taken
hereafter as security for the Secured Obligations shall

12

--------------------------------------------------------------------------------

impair in any manner or affect this Security Agreement. All such present and
future additional security is to be considered as cumulative security.

          5.11      Continuing Agreement. This is a continuing Security
Agreement and the grant of a security interest hereunder shall remain in full
force and effect and all the rights, powers and remedies of Secured Party
hereunder shall continue to exist until (a) the Secured Obligations are paid in
full (other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by Debtor), (b) Secured Party has no further obligation to advance
monies to Debtor under the Credit Agreement and (c) Secured Party, upon written
request of Debtor, has executed a written termination statement, reassigned to
Debtor, without recourse, the Collateral and all rights conveyed hereby and
returned possession of the Collateral to Debtor. Furthermore, it is contemplated
by the parties hereto that there may be times when no Secured Obligations are
owing; notwithstanding such occurrences, however, this Security Agreement shall
remain valid and shall be in full force and effect as to subsequent Secured
Obligations provided Secured Party has not executed a written termination
statement and returned possession of the Collateral to Debtor. Otherwise this
Security Agreement shall continue irrespective of the fact that the liability of
any Other Liable Party may have ceased, or irrespective of the validity or
enforceability of the Promissory Note or any of the Security Documents,
including the Credit Agreement, to which any Other Liable Party may be a party,
and notwithstanding the reorganization, death, incapacity or bankruptcy of any
Other Liable Party, and notwithstanding the reorganization or bankruptcy of
Debtor, or any other event or proceeding affecting Debtor or any Other Liable
Party.

          5.12      Cumulative Rights. The rights, powers and remedies of
Secured Party hereunder shall be in addition to all rights, powers and remedies
given by statute or rule of law and are cumulative. The exercise of any one or
more of the rights, powers and remedies provided herein shall not be construed
as a waiver of any other rights, powers and remedies of Secured Party.
Furthermore, regardless of whether or not the Uniform Commercial Code is in
effect in the jurisdiction where such rights, powers and remedies are asserted,
Secured Party shall have the rights, powers and remedies of a secured party
under the Code. Secured Party may exercise its bankers’ Lien or right of set-off
with respect to the Secured Obligations in the same manner as if the Secured
Obligations were unsecured.

          5.13      Exercise of Rights, Etc. Time shall be of the essence for
the performance of any act under this Security Agreement or the Secured
Obligations by Debtor or Other Liable Party, but neither Secured Party’s
acceptance of partial or delinquent payments nor any forbearance, failure or
delay by Secured Party in exercising any right, power or remedy shall be deemed
a waiver of any obligation of Debtor or of Other Liable Party or of any right,
power or remedy of Secured Party or preclude any other or further exercise
thereof; and no single or partial exercise of any right, power or remedy shall
preclude any other or further exercise thereof, or the exercise of any other
right, power or remedy.

          5.14      Remedy and Waiver. Secured Party may remedy any Default or
Event of Default without waiving the Default or Event of Default or waiving any
prior or subsequent Default or Event of Default.

13

--------------------------------------------------------------------------------

          5.15      Non-Judicial Remedies. Secured Party may enforce its rights
hereunder without prior judicial process or judicial hearing, and Debtor
expressly waives, renounces and knowingly relinquishes any and all legal rights
which might otherwise require Secured Party to enforce its rights by judicial
process. In so providing for non-judicial remedies, Debtor recognizes and
concedes that such remedies are consistent with the usage of the trade, are
responsive to commercial necessity, and are the result of bargain at arm’s
length. Nothing herein is intended to prevent Secured Party or Debtor from
resorting to judicial process at any party’s option.

          5.16      Compliance with Other Laws. Secured Party may comply with
the requirements of any applicable state or federal law in connection with the
disposition of all or any part of the Collateral, and compliance with such laws
will not be considered to adversely affect the commercial reasonableness of any
sale of all or any part of the Collateral.

          5.17      Disclaimer of Warranties. Secured Party may sell the
Collateral without giving any warranties as to the Collateral. Secured Party may
specifically disclaim any warranties of title or similar warranties. The
disclaimer of any such warranties will not be considered to adversely affect the
commercial reasonableness of any sale of all or any part of the Collateral.

          5.18      Sales on Credit. If Secured Party sells all or any part of
the Collateral upon credit, Debtor will be credited only with payments actually
made by the purchaser, received by the Secured Party and applied against the
Secured Obligations. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Debtor shall be credited with the
proceeds of such sale.

ARTICLE VI
MISCELLANEOUS

          6.1      Preservation of Liability. Neither this Security Agreement
nor the exercise by Secured Party of (or the failure to so exercise) any right,
power or remedy conferred herein or by law shall be construed as relieving any
Person liable on the Secured Obligations from liability on the Secured
Obligations and for any deficiency thereon.

          6.2      Notices. Any record, notice, demand or document which either
party is required or may desire to give hereunder shall be given as provided in
the Credit Agreement.

          6.3      Choice of Law. THIS SECURITY AGREEMENT HAS BEEN MADE IN AND
THE SECURITY INTEREST GRANTED HEREBY IS GRANTED IN AND EACH SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER
JURISDICTION GOVERN THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED
HEREBY) WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

          6.4      Amendment and Waiver. This Security Agreement may not be
amended (nor may any of its terms be waived) except in the manner provided in
the Credit Agreement.

          6.5      Severability. If any provision of this Security Agreement is
rendered or declared invalid, illegal or unenforceable by reason of any existing
or subsequently enacted legislation or by a judicial decision which shall have
become final, Debtor and Secured Party shall promptly

14

--------------------------------------------------------------------------------

meet and discuss substitute provisions for those rendered invalid, illegal or
unenforceable, but all of the remaining provisions shall remain in full force
and effect

          6.6      Survival of Agreements. All representations and warranties of
Debtor herein, and all covenants and agreements herein not fully performed
before the effective date of this Security Agreement, shall survive such date.

          6.7      Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof. Each counterpart shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument.

          6.8      Successors and Assigns. The covenants and agreements herein
contained by or on behalf of Debtor shall bind Debtor, Debtor’s legal
representatives, successors and assigns and all persons who become bound as a
debtor to this Security Agreement and shall inure to the benefit of Secured
Party, its successors and permitted assigns under the Credit Agreement.

          6.9      Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Security
Agreement are only for the convenience of the parties and shall not be construed
to have any effect or meaning with respect to the other content of such
articles, sections, subsections or other divisions, such other content being
controlling as to the agreement between the parties hereto.

          6.10      WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, EACH OF THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE PROMISSORY NOTE, THIS AGREEMENT OR THE OTHER SECURITY
DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED THEREBY, BEFORE OR AFTER MATURITY.

          6.11      Interest. It is the intention of the parties hereto to
comply strictly to usury laws applicable to the Secured Party. Interest on the
Debt is expressly limited so that in no contingency or event whatsoever, whether
by acceleration of the maturity of the Promissory Note or otherwise, shall the
interest taken, reserved, contracted for, charged or received by the Secured
Party exceed the maximum amount permissible under applicable law. If from any
circumstances whatsoever fulfillment of any provisions of the Credit Agreement,
this Agreement, any of the other Security Documents or of any other document
evidencing, securing or pertaining to the Debt evidenced by the Promissory Note,
at the time performance of such provision shall be due, would be usurious under
applicable law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity so that the aggregate consideration which
constitutes interest that is contracted for, taken, reserved, charged for, or
received shall not exceed the maximum amount allowed by applicable law and such
amount that would otherwise be excessive interest shall be applied to the
reduction of the principal amount owing under the Promissory Note or on account
of any other Debt of the Debtor to the Secured Party, or if principal of the
Promissory Note and such other Debt has been paid in full, refunded to the
Debtor. In determining whether

15

--------------------------------------------------------------------------------

or not the interest paid or agreed to be paid for the use, forbearance, or
detention of sums hereunder exceeds the highest lawful rate, the Debtor and the
Secured Party shall, to the maximum extent permitted by applicable law, (a)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (b) exclude voluntary prepayments and the effects thereof, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the full term of such Debt so that the actual rate of interest on account of
such Debt does not exceed the highest lawful rate, and/or (d) allocate interest
between portions of such Debt, to the end that no such portion shall bear
interest at a rate greater than that permitted by applicable law.

          THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE PROMISSORY NOTE AND
THE SECURITY DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS ADDRESSED HEREIN AND THEREIN AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

16

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by its duly authorized undersigned officers effective as of July ___,
2008.

DEBTOR:

DORAL ENERGY CORP.,
a Nevada corporation

  By:     Paul Kirkitelos     President & CEO

SIGNATURE PAGE TO SECURITY AGREEMENT

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by its duly authorized undersigned officers effective as of July ___,
2008.

SECURED PARTY:

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia

  By:     Name:     Title:                 By:     Name:     Title:  

SIGNATURE PAGE TO SECURITY AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT G

Form of Subordination Agreement

See attached.

--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT

[FORM OF]

          This SUBORDINATION AGREEMENT (as amended or modified, the
“Subordination Agreement”) is by and among [Insert name of subordinated
creditor] [Insert organizational information] (“Subordinated Creditor”, whether
one or more), whose address is [__________________________], DORAL ENERGY CORP.,
a Nevada corporation (“Borrower”), whose address is 111 Sepulveda Blvd., Suite
250, Manhattan Beach, California 90266 and MACQUARIE BANK LIMITED, a bank
incorporated under the laws of Australia (“Administrative Agent”), with offices
at Level 15, 1 Martin Place, Sydney, New South Wales, 2000 Australia.

Background

          1.      Borrower, Administrative Agent and each of the Lenders (as
defined in the Credit Agreement) are parties to the Senior First Lien Secured
Credit Agreement dated as of July ___, 2008 (as amended, supplemented or
modified from time to time, the “Credit Agreement”). Borrower’s obligations to
each of the Lenders under the Credit Agreement are secured by a senior mortgage
lien and first-priority security interest conveying all of the real and personal
property of Borrower.

          2.      Each of Lenders’ obligations under the Credit Agreement is
conditioned upon, among other things, the subordination of all obligations owed
by Borrower to the Subordinated Creditor to the obligations owed by Borrower to
Lenders under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement).

          3.      Capitalized terms not defined in this Subordination Agreement
shall have the meanings set forth in the Credit Agreement.

Agreements

          To comply with the terms and conditions of the Credit Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by the parties, the Subordinated Creditor, Borrower and Lenders
agree as follows:

          Section 1.      Subordination of Obligations and Priority.

                         (a)      The payment of and any liens or security
interests securing payment of any and all Subordinated Debt (defined below) is
expressly subordinated to the extent and in the manner set forth in this
Subordination Agreement to the Senior Indebtedness (defined below) and the liens
and security interests securing the Senior Indebtedness. The term “Subordinated
Debt” as used in this Subordination Agreement means any and all indebtedness,
liabilities and obligations of Borrower to the Subordinated Creditor, absolute
or contingent, direct or indirect, joint, several or independent, now
outstanding or owing or which may hereafter be existing or incurred, arising by
operation of law or otherwise, due or to become due, or held or to be held by
the Subordinated Creditor, whether created directly or acquired by assignment,
as a participation, conditionally, as collateral security from another or
otherwise, including indebtedness,

--------------------------------------------------------------------------------

obligations and liabilities of Borrower to Subordinated Creditor as a member of
any partnership, syndicate, association or other group, and whether incurred by
Borrower as principal, surety, endorser, guarantor, accommodation party or
otherwise, including, without limiting the generality of the foregoing, all
indebtedness, liabilities and obligations of Borrower to the Subordinated
Creditor arising out of any operating agreement or similar agreement between
Subordinated Creditor and Borrower.

                         The term “Senior Indebtedness” as used in this
Subordination Agreement means any and all indebtedness, liabilities and other
Obligations of Borrower to Senior Creditor (as defined below) absolute or
contingent, direct or indirect, joint, several or independent, now outstanding
or owing or which may hereafter be existing or incurred, arising by operation of
law or otherwise, due or to become due, or held or to be held by Senior Creditor
whether created directly or acquired by assignment, as a participation,
conditionally, as collateral security from another or otherwise, including
indebtedness, obligations and liabilities of Borrower to Senior Creditor as a
member of any partnership, syndicate, association or other group, and whether
incurred by Borrower as principal, surety, endorser, guarantor, accommodation
party or otherwise and including, without limitation, all Obligations (as
defined in the Credit Agreement) owed by Borrower to Senior Creditor under the
Credit Agreement, the Swap Agreement and the other Loan Documents.

                         (b)      Priority. The agreements of Borrower, Senior
Creditor and Subordinated Creditor herein are applicable without regard to the
date a loan or extension of credit is made to Borrower. The term “Senior
Creditor” includes Administrative Agent, each of the Lenders party to the Credit
Agreement and Macquarie Bank Limited under the Swap Agreement.

          Section 2.      Restrictions on Subordinated Creditor. During such
time as any Senior Indebtedness remains unpaid, Subordinated Creditor will not
ask for, demand, sue for, take, receive or accept from the Borrower, by set off
or in any other manner, any payment or distribution on account of the
Subordinated Debt, nor present any instrument evidencing the Subordinated Debt
for payment (other than such presentment as may be necessary to prevent
discharge of other liable parties on such instrument); [provided, however,
nothing contained herein shall prevent Subordinated Creditor from (a) receiving
any scheduled payment from Borrower pursuant to the instruments set forth on
Exhibit A (the “Subordinated Debt Instruments”) and (b) receiving payment from
Borrower for goods and services provided to Borrower by Subordinated Creditor in
the ordinary course of business within thirty (30) days of the date hereof or
after the date hereof.]

          Section 3.      Prohibition of All Payments Following Default and
Notice.

                         (a)      If there shall occur and be continuing any
Event of Default, then, unless and until such Event of Default shall have been
cured, or unless and until the Senior Indebtedness shall be paid in full, the
Subordinated Creditor will not ask for, sue for, take, demand, receive or accept
from Borrower, by set off or in any other manner, any payment or distribution on
account of the Subordinated Debt nor present any Subordinated Debt Instrument or
any instrument evidencing the Subordinated Debt for payment (other than such
presentment as may be necessary to prevent discharge of other liable parties on
such instrument).

2

--------------------------------------------------------------------------------

                         (b)      In the event that Borrower defaults under the
Subordinated Debt prior to the full and final payment of the Senior
Indebtedness, Borrower shall provide Lender with notice of such default.

          Section 4.      Payments Cannot Create a Default. The Subordinated
Creditor will not ask for, demand, sue for, take, receive or accept from
Borrower, by set off or in any other manner, any payment or distribution on
account of the Subordinated Debt, if the making of such payment would
constitute, or would result in the occurrence of, a violation of the provisions
of any instrument or agreement evidencing, in connection with, as security for
or providing for the issuance of any Senior Indebtedness or would result in the
occurrence of any event which with the giving of notice or lapse of time or both
would constitute a default or an event of default under the Credit Agreement or
any other Loan Document.

          Section 5.      Unauthorized Receipt of Payment by Subordinated
Creditor. In the event the Subordinated Creditor shall receive any payment or
distribution on account of the Subordinated Debt which Subordinated Creditor is
not entitled to receive under this Subordination Agreement, Subordinated
Creditor will hold any amount so received in trust for Senior Creditor and will
promptly turn over such payment to Senior Creditor in the form received by
Subordinated Creditor (together with any necessary endorsement) to be applied
against the Senior Indebtedness.

          Section 6.      Restrictions on Actions to Recover Subordinated Debt.
The Subordinated Creditor will not commence any action or proceeding against
Borrower to recover all or any part of the Subordinated Debt or join with any
other creditor, unless Senior Creditor shall also join, in bringing any
proceedings against Borrower under any bankruptcy, reorganization, readjustment
of debt, arrangement of debt, receivership, liquidation or insolvency law or
statute of the Federal or any state government unless and until all Senior
Indebtedness shall have been paid in full.

          Section 7.      Insolvency or Bankruptcy by Borrower. In the event of
any receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or arrangement with creditors, adjustment of debt,
whether or not pursuant to bankruptcy laws, the sale of all or substantially all
of the assets, dissolution, liquidation, or any other marshaling of the assets
and liabilities of Borrower, the Subordinated Creditor will at Senior Creditor’s
request file any claim, proof of claim, proof of interest or other instrument of
similar character necessary to enforce the obligations of Borrower in respect of
the Subordinated Debt and will hold in trust for Senior Creditor and pay over to
Senior Creditor, in the form received (together with any necessary endorsement),
to be applied on the Senior Indebtedness, any and all monies, dividends or other
assets received in any such proceedings on account of the Subordinated Debt
unless and until the Senior Indebtedness shall be paid in full. In the event
that the Subordinated Creditor shall fail to take any such action requested by
Senior Creditor, Senior Creditor, may, as attorney in fact for the Subordinated
Creditor take such action on behalf of the Subordinated Creditor, and the
Subordinated Creditor hereby appoints Senior Creditor as attorney in fact for
the Subordinated Creditor to demand, sue for, collect and receive any and all
such monies, dividends or other assets and give acquittance therefor and to file
any claim, proof of claim, proof of interest or other instrument of similar
character and to take such other proceedings in Senior Creditor’s own name or in
the name of the Subordinated Creditor as Senior Creditor may deem necessary or
advisable for the enforcement of this Subordination Agreement, and the
Subordinated Creditor

3

--------------------------------------------------------------------------------

will execute and deliver to Senior Creditor such other and further powers of
attorney or other instruments as Senior Creditor may request in order to
accomplish the foregoing.

          Section 8.      Senior Creditor’s Rights. Senior Creditor may, at any
time, and from time to time, without the consent of or notice to the
Subordinated Creditor, without incurring responsibility to the Subordinated
Creditor and without impairing or releasing any of Senior Creditor’s rights or
any of the obligations of the Subordinated Creditor under this Subordination
Agreement:

                         (a)      change the amount of the Senior Indebtedness,
manner, place or terms of payment, or change or extend for any period the time
of payment of, or renew, rearrange or otherwise modify or alter, the Senior
Indebtedness or any instrument or agreement now or hereafter executed
evidencing, in connection with, as security for or providing for the issuance of
any of the Senior Indebtedness in any manner, or enter into or amend in any
manner any other agreement relating to the Senior Indebtedness (including
provisions restricting or further restricting payments of the Subordinated
Debt);

                         (b)      sell, exchange, release or otherwise deal with
all or any part of any property by whomsoever at any time pledged or mortgaged
to secure, howsoever securing, the Senior Indebtedness in accordance with the
applicable Loan Documents;

                         (c)      release anyone liable in any manner for
payment or collection of the Senior Indebtedness;

                         (d)      exercise or refrain from exercising any rights
against Borrower or others (including the Subordinated Creditor); and

                         (e)      apply any sums received by Senior Creditor, by
whomsoever paid and however realized, to payment of the Senior Indebtedness in
such a manner as Senior Creditor, in its sole discretion, may deem appropriate.

          Section 9.      Documentation of Subordinated Debt. The Subordinated
Creditor will:

                         (a)      cause all Subordinated Debt to be evidenced by
a note, debenture or other instrument evidencing the Subordinated Debt;

                         (b)      at Senior Creditor’s request, promptly
surrender or cause to be surrendered any such note, debenture, or instrument
evidencing the Subordinated Debt so that a statement or legend may be entered
thereon to the effect that such note, debenture, or other instrument is
subordinated to the Senior Indebtedness in favor of Senior Creditor in the
manner and to the extent set forth in this Subordination Agreement;

                         (c)      mark the books of Subordinated Creditor to
show that the Subordinated Debt is subordinated to the Senior Indebtedness in
the manner and to the extent set forth in this Subordination Agreement; and

4

--------------------------------------------------------------------------------

                         (d)      cause all financial statements of the
Subordinated Creditor hereafter prepared for delivery to any person to make
specific reference to the provisions of this Subordination Agreement.

          Section 10.      Notices. All notices and other communications
provided for hereunder shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered, to
the applicable address, or facsimile number set out below or to such other
address, or facsimile number, as shall be designated by such party in a notice
to the other parties. All such notices and other communications shall be deemed
to be given or made upon the earlier to occur of (a) actual receipt by the
relevant party hereto and (b) (i) if delivered by hand or by courier, upon
delivery; (ii) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; and (iii) if delivered by facsimile, when sent and the
sender has received electronic confirmation of error free receipt. In no event
shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

  If to Administrative Agent:   Macquarie Bank Limited               Houston
Representative Office             One Allen Center               500 Dallas
Street, Suite 3100               Houston, Texas 77002               Attention:  
  Michael Sextro         Telephone:     713-275-6207         Facsimile:    
713-275-6222         E-Mail:     michael.sextro@macquarie.com                  
  With a copy to:   Greenberg Traurig, LLP               1000 Louisiana, Suite
1700               Houston, Texas 77002               Attention:     Douglas C.
Atnipp         Telephone:     713-374-3500         Facsimile:     713-374-3505  
      E-Mail:     atnippd@gtlaw.com                     [If to Subordinated
Creditor:                                                   Attention:          
    Telephone:               Facsimile:               E-Mail:       ]           
        [With a copy to:                                                  
Attention:               Telephone:        

5

--------------------------------------------------------------------------------


      Facsimile:               E-Mail:        ]                   If to
Borrower:   Doral Energy Corp               111 N. Sepulveda Blvd.              
Suite 250               Manhattan Beach, CA 90266               Attention:      
        Telephone:               Facsimile:               E-Mail:        

          Section 11.      Execution of Instruments. The Subordinated Creditor
agrees to execute any and all other instruments necessary as required by the
Lender to subordinate the Subordinated Debt to the Senior Indebtedness as herein
provided.

          Section 12.      Assignment by Subordinated Creditor. Subordinated
Creditor will not assign or transfer to others any claim the Subordinated
Creditor has or may have against Borrower as long as any of the Senior
Indebtedness remains outstanding, unless such assignment or transfer is
expressly made subject to this Subordination Agreement.

          Section 13.      Warranties and Representations. The Subordinated
Creditor represents and warrants that (a) neither the execution nor delivery of
this Subordination Agreement nor fulfillment of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument (including, without limitation, any formation documents) to which
Subordinated Creditor is now subject, (b) none of the Subordinated Debt is or
will be subordinated to any other indebtedness of Borrower other than the Senior
Indebtedness unless otherwise agreed by Lender, (c) except for the Subordinated
Debt evidenced by the Subordinated Debt Instruments, as of the date of this
Agreement, Borrower has no additional debt due and owing to Subordinated
Creditors and (d) Exhibit B contains a listing of all liens filed by
Subordinated Creditor relating to the Subordinated Debt.

          Section 14.      Waiver of Notice of Acceptance. Notice of acceptance
of this Subordination Agreement is waived, acceptance on the part of Lender
being conclusively presumed by its request for this Subordination Agreement and
delivery of the same to it.

          Section 15.      Assignment by Lender. This Subordination Agreement
may be assigned by Lender in connection with any assignment or transfer of the
Senior Indebtedness.

          Section 16.      GOVERNING LAW. THIS SUBORDINATION AGREEMENT SHALL BE
CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND APPLICABLE
FEDERAL LAW.

          Section 17.      Severability. If any provision (or portion of any
provision) of this Subordination Agreement is rendered or declared invalid,
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by a final decision of any court of competent jurisdiction, the
parties shall promptly meet and negotiate substitute provisions for those

6

--------------------------------------------------------------------------------

rendered invalid, illegal or unenforceable, but all of the remaining provisions
will remain in full force and effect.

          Section 18.      Counterparts. This Subordination Agreement may be
executed in two or more counterparts, and it shall not be necessary that the
signatures of all parties be contained together on any one counterpart of this
Subordination Agreement. Each counterpart will be deemed an original, but all
counterparts taken together will constitute one and the same agreement.

          Section 19.      ENTIRE AGREEMENT; AMENDMENT. THIS SUBORDINATION
AGREEMENT REFLECTS THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
MATTERS COVERED BY THIS SUBORDINATION AGREEMENT AND CANNOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS AMONG ANY OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. This
Subordination Agreement may be amended and the rights of any party under this
Subordination Agreement may be waived only pursuant to a written agreement
signed by each of the parties to this Subordination Agreement.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has executed this instrument
effective as of July ___, 2008.

SUBORDINATED CREDITOR:

[____________________________],
a ___________ corporation

  By:     Name:     Title:  

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed by its duly authorized undersigned officer effective as of July ___,
2008.

BORROWER:

DORAL ENERGY CORP.,
a Nevada corporation

  By:     Name:     Title:  

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed by its duly authorized undersigned officers effective as of July ___,
2008.

LENDER:

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia

  By:     Name:     Title:                 By:     Name:     Title:  

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

EXHIBIT A

Subordinated Debt Instruments

None.

--------------------------------------------------------------------------------

EXHIBIT B

Liens

None.

--------------------------------------------------------------------------------

EXHIBIT H

Form of Notice of Assignment of Proceeds

See attached.

--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED
One Allen Center, Suite 3100
500 Dallas Street
Houston, Texas 77002

_____________, 20__

______________________
______________________
______________________
______________________


          Re:      Notice of Assignment of Proceeds

Ladies and Gentlemen:

          Pursuant to that certain Senior First Lien Secured Loan Credit
Agreement (the “Credit Agreement”) dated effective as of July ___, 2008 between
Doral Energy Corp., (“Doral”), as Borrower, and Macquarie Bank Limited
(“Lender”), Doral has assigned to Lender all proceeds from the sale of
production from or allocable to Doral’s interests in the properties (the
“Mortgaged Properties”) identified on Exhibit A attached to the enclosed Deed of
Trust, Mortgage, Assignment of Production, Security Agreement and Financing
Statement dated effective as of July __, 2008 (as amended, the “Mortgage”).

          Pursuant to the assignment of proceeds by Doral, you are hereby
authorized and directed, effective immediately, to make all payments of amounts
attributable to Doral’s interest in the Mortgaged Properties by wire transfer
to:

Account:
Bank of New York
New York, NY 10004
ABA No. 021000018
Favour: Macquarie Bank Limited – OBU Sydney
A/C No.: 8900055375
Chips UID: 236386
Reference:      Doral Energy Corp.

If by check, checks should be made payable to Macquarie Bank and mailed to:

Macquarie Bank
PO Box 14107A
Newark, NJ 07198-0107
Reference:      Doral Energy Corp.

--------------------------------------------------------------------------------

_____________________
_____________, 20__
Page 2

          In consideration of your acceptance of this Notice of Assignment of
Proceeds, Lender hereby ratifies, confirms, adopts and agrees to be bound by all
previous sales contracts, division orders and transfer orders heretofore
executed by Doral insofar as the same cover and relate to the interests
described in the enclosed Mortgage. Lender hereby agrees to indemnify, save and
hold you harmless from and against any and all claims, demands, actions,
judgments, damages, liabilities, costs, charges, recoveries and other expense of
every nature and character which you at any time shall or may sustain by reason
of the payments to Lender of proceeds of production as requested and authorized
hereby; provided, however, the aggregate liability of Lender with respect to any
warranty, representations, covenant or indemnification contained in this letter
or any previous sales contracts, division orders or transfer orders shall be
limited to an amount equal to the amounts disbursed by you to Lender hereunder.

          This notice of assignment of proceeds is irrevocable and you should
continue to remit such payments as set forth above until you receive other
written instructions signed by an authorized officer of Lender and Doral.

          Please signify your understanding and agreement to comply with the
terms hereof by signing in the indicated space below and returning a copy of
this letter to Macquarie Bank Limited, One Allen Center, Suite 3100, 500 Dallas
Street, Houston, Texas 77002 with a copy to Mr. Douglas C. Atnipp, Greenberg
Traurig, LLP, 1000 Louisiana Street, Suite 1700, Houston, Texas 77002.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

--------------------------------------------------------------------------------

_____________________
_____________, 20__
Page 3

Very truly yours,

MACQUARIE BANK LIMITED,
a bank incorporated under the laws of Australia

  By:     Name:     Title:                 By:     Name:     Title:  

DORAL ENERGY CORP.
a Nevada corporation

  By:     Paul Kirkitelos     President & CEO

Acknowledged and Agreed to this ______ day of ________________, 20__.

            By:     Name:     Title:    

Enclosure (Mortgage)

SIGNATURE PAGE TO NOTICE OF ASSIGNMENT OF PROCEEDS

--------------------------------------------------------------------------------

EXHIBIT I

Deposit Account Control Agreement

To be provided within 30 days after Closing Date.

--------------------------------------------------------------------------------

EXHIBIT J

MBL Terms and Conditions of Investment Business

See attached.

--------------------------------------------------------------------------------

[exhibit10-3jx1x1.jpg]


--------------------------------------------------------------------------------

TABLE OF CONTENTS

TERMS APPLICABLE TO ALL CLIENTS


1. Regulation 1 2. Application And Scope Of These Terms 1 3. The Macquarie Group
2 4. Your Status 2 5. Our Services 2 6. Instructions 4 7. Execution Of Orders 4
8. Our Responsibilities At Settlement 5 9. Your Responsibilities At Settlement 5
10. Our Charges 5 11. Aggregation Of Orders 6 12. Your Money 6 13. Contract
Notes And Statements 6 14. Custody Of Your Investments 6 15. Rights Issues,
Takeovers, Etc. 7 16. Margins, Collateral And Payment 7 17. Right To Retain Your
Funds 8 18. Power Of Sale Over Your Investments 8 19. Customer Warranties 8 20.
Conflict Of Interests 9 21. Indemnity And Liability 9 22. Interest 10 23.
Complaints Procedure 10 24. Changes To These Terms Of Business 10 25.
Termination 10 26. Confidentiality 10 27. Data Protection 11 28. Assignment 11
29. Delay Or Omission 11 30. General 11 Appendix - Risk Warning Notice 12


--------------------------------------------------------------------------------

MACQUARIE EUROPE

TERMS AND CONDITIONS OF INVESTMENT BUSINESS

TERMS APPLICABLE TO PROFESSIONAL CLIENTS AND ELIGIBLE COUNTERPARTIES

1.

REGULATION


1.1

These Terms of Business are issued to you by either Macquarie Capital (Europe)
Limited 1 , Macquarie Bank International Limited, or Macquarie Bank Limited
(London Branch). Macquarie Capital (Europe) Limited is a company registered in
England and Wales (registered number 03704031) having its registered office at
Level 35 Citypoint, 1 Ropemaker Street, London EC2Y 9HD. Macquarie Bank
International Limited is a company registered in England and Wales (registered
number 06309906) having its registered office at Level 25 Citypoint, 1 Ropemaker
St, London EC2Y 9HD. Macquarie Bank Limited is a company registered in Australia
which has its London branch (registered number BR002678) at Level 25 Citypoint,
1 Ropemaker Street, London EC2Y 9HD.

      1.2

In these Terms of Business “Macquarie” means Macquarie Capital (Europe) Limited,
Macquarie Bank International Limited, Macquarie Bank Limited (London Branch),
and any Associate (as defined in these Terms of Business) from time to time of
Macquarie Group Limited which is resident in the United Kingdom. References to
“we”, “us” and “our” are references to the Macquarie company which is providing
services to, or is otherwise dealing with, you.

      1.3

Macquarie Capital (Europe) Limited, Macquarie Bank International Limited and
Macquarie Bank Limited (London Branch) are authorised and regulated in the
United Kingdom by the Financial Services Authority (the “FSA”), whose address is
25 The North Colonnade, Canary Wharf, London E14 5HS. Macquarie Capital (Europe)
Limited’s FSA reference number is 193905. Macquarie Bank International Limited’s
FSA reference number is 471080. Macquarie Bank Limited (London Branch)’s FSA
reference number is 170934.

      1.4

For the purposes of the Terms of Business, “Applicable Regulations” means all
applicable laws, rules, regulations, instruments and provisions in force from
time to time, including the rules, principles and codes of practice stipulated
by any regulatory authority to which the parties are subject, including the FSA
Rules. All the services that we provide to you under these Terms of Business are
subject to Applicable Regulations so that:

      1.4.1

if there is any conflict between the Terms of Business and any Applicable
Regulations, the latter will prevail;

      1.4.2

nothing in the Terms of Business shall exclude or restrict any duty or liability
which we may have to you under Applicable Regulations; and

      1.4.3

we may take or omit to take any action we consider necessary to ensure
compliance with any Applicable Regulations.


2.

APPLICATION AND SCOPE OF THESE TERMS

    2.1

These Terms of Business are legally binding and, from 1 November 2007, supersede
any other terms of business for investment business that we may previously have
sent you. By providing instructions to us after 1 November 2007 you agree that
the services will be provided on the basis of these Terms of Business. The Terms
of Business will continue until they are terminated in accordance with section
25 (Termination).

    2.2

These Terms of Business may be supplemented by, and shall be deemed to include,
additional terms in respect of particular services, transactions or types of
transaction that we carry out with or for you (“Additional Terms”). Such
Additional Terms may already be in place between you and us prior to 1 November
2007, and, for the avoidance of doubt, such Additional Terms shall remain in
full force and effect unless we notify you otherwise. Where there is any
conflict between these Terms of Business and any Additional Terms, the
Additional Terms shall prevail.

__________________________________________________
1 Name change registered and effective from 1 November 2007, previous registered
name was Macquarie Europe Limited. Macquarie Capital Securities is a registered
trading name of Macquarie Capital (Europe) Limited

Page 1

--------------------------------------------------------------------------------


2.3

We are obliged by the FSA Rules to comply with certain rules of conduct.
However, we assume no greater responsibility nor owe you any fiduciary duty,
other than those imposed by the FSA Rules or the express terms of the Terms of
Business.


3.

THE MACQUARIE GROUP

    3.1

We may introduce you to our overseas branches and associated companies (each an
“Associate”) for the purpose of providing any services or effecting any
transactions envisaged by these Terms of Business. You agree that we may, from
time to time, act as agent for any such Associate. If we agree, you may also
pass orders directly to such Associates. Where you pass an order directly to an
Associate based overseas or you otherwise have a direct relationship with any
such Associate, these Terms of Business will not apply to your relationship with
that Associate which will be governed by such other terms as may be provided by,
or agreed with, the Associate (if any). Such overseas Associates may not be
regulated by the FSA and, as a result, you may not have the benefit of the
protections granted by the FSA Rules. The regulatory system, including
compensation arrangements, applying to such overseas Associates may be different
to that applicable in the UK. We shall be entitled to delegate the performance
of any of our obligations under the Terms of Business to any Associate or such
other person or persons as we think fit, but shall remain responsible for the
acts and omissions of any such delegate as if they were our own.


4.

YOUR STATUS

    4.1

Based on the information available to us and as permitted by the FSA Rules, we
have categorised you as an “Eligible Counterparty” and/ or as a “Professional
Client” and notified you of this in a client categorisation notice (the “Client
Categorisation Notice”). Even where you are categorised as an Eligible
Counterparty, you will be treated as a Professional Client where Macquarie is
required by the FSA Rules to treat you as a Professional Client.

    4.2

You have the right to request a different client categorisation. If we receive
such a request, we will inform you of whether or not we accept it and, if we do
accept it, of the consequences of the re-categorisation, including any
limitations to the level of protection that such a different categorisation
would entail. However, until we receive such a request and inform you of our
acceptance of it, we shall deal with you on the basis of our original
categorisation as set out in the Client Categorisation Notice.

   

You agree and acknowledge that you are responsible for keeping us informed about
any change that could affect your categorisation as an Eligible Counterparty or
Professional Client.

    4.3

If you are categorised as an Eligible Counterparty, you will not have the
protection afforded by certain rules in the Conduct of Business Sourcebook of
the FSA Rules, including but not limited to: 2 (other than 2.4) (conduct of
business obligations), 4 (other than 4.4.1R and 4.4.2G) (communicating with
clients including financial promotions), 6.1 (information about the firm, its
services and remuneration), 8 (client agreements), 10 (appropriateness (for non
advised services)), 11.2 (best execution), 11.3 (client order handling), 11.6
(use of dealing commission), 14.3 (information about designated investments) and
16 (reporting information to clients), all as such FSA Rule references are
amended from time to time.

    4.4

Unless otherwise agreed by us, if you are acting on behalf of any other person
when dealing with us, we will continue to treat you alone (rather than any such
other person) as our client for the purposes of the FSA Rules. However, if you
act as agent on behalf of another person, you acknowledge and accept that you
and your principal will be jointly and severally liable, each as if a principal,
to us in respect of all of your obligations and liabilities pursuant to the
Terms of Business.


5.

OUR SERVICES

    5.1

The services we may provide are dealing and distribution services, the
arrangement of deals, and, where we separately agree with you, personal
recommendations (as defined in the FSA Rules), in the following investments,
together with related research:


  (a)

shares;

        (b)

debenture stock, loan stock, bonds, notes, certificates of deposit, commercial
paper or other debt instruments, including government, public agency, municipal
and corporate issues;

        (c)

warrants to subscribe for investments falling within (a) or (b) above ;

        (d)

depository receipts or other types of instrument relating to investments falling
within (a), (b) or (c) above;

Page 2

--------------------------------------------------------------------------------


  (e)

units in regulated or unregulated collective investment schemes;

        (f)

futures and contracts for differences on commodities, securities, interest rate
and debt instruments,

        (g)

stock or other indices, currencies and base and precious metals;

        (h)

spot and forward contracts on currencies, commodities, base and precious metals;

        (i)

options to acquire or dispose of any of the instruments falling within any of
the above categories and options on options;

        (j)

notes, over-the-counter and other derivative products involving, referable to
the value of, or granting rights or accepting obligations in respect of or by
reference to one or more of the above categories together with commodities,
freight, bullion, base and other precious metals;

        (k)

investments which are similar or related to any of the foregoing.


5.2

We may also provide other services if agreed between us.

        5.3

In respect of all the above, we may enter into transactions with you as
principal or as your agent. If we act as principal, a statement to that effect
will be included on the confirmation.

        5.4

We may also enter into transactions on your behalf under which you will incur
obligations as an underwriter or sub-underwriter, subject to any limits that may
from time to time be agreed between you and us in writing.

        5.5

Subject to the foregoing, and unless agreed otherwise in writing, there are no
restrictions on the markets or types of investment in which we may carry on
business on your behalf.

        5.6

For some products and transactions, we will be unable to provide our services to
you unless you have entered into the relevant Additional Terms. We may also
provide you with specific or general risk warnings in relation to some products
or transactions, or types of products or transactions (for example in relation
to contingent liability transactions which may commit you to further payment or
liability beyond your initial outlay). You undertake to read such risk warnings
and take them into account when deciding whether or not to instruct us in
relation to the relevant products or transactions.

        5.7

When providing services to you, we will assume that you have the necessary
experience and knowledge in order to understand the risks involved in relation
to those services or relevant transactions.

        5.8

You acknowledge that unless we separately agree to provide you with personal
recommendations (as defined in the FSA Rules) you are required to make your own
assessment of any transaction that you are considering and should not rely on
any information, proposal or other communication from us as being investment
advice.

        5.9

If we do agree to provide you with personal recommendations (as defined under
the FSA Rules):

        5.9.1

we will only advise you on the products, services and transactions provided by
us or an Associate;

        5.9.2

you undertake to provide to us on request all information regarding your
investment objectives and, where you are an elective professional client (as
defined in the FSA Rules) your financial situation, so as to enable us to
provide investment advice that is suitable for you. You represent and warrant
that such information is complete and accurate in all material respects;

        5.9.3

we are entitled to assume that:

        (a)

in relation to the relevant transactions where investment advice is being
provided, you have the necessary experience and knowledge in order to understand
the risks involved in relation to those services or relevant transactions; and

        (b)

where you are a per se professional client (as defined in the FSA Rules), that
you are financially able to bear any related investment risks consistent with
your investment objectives in relation to the proposed products, transactions
and services.

Page 3

--------------------------------------------------------------------------------


5.9.4

if you do not, or are unable to, provide us with the information we request in a
timely manner, or we consider that the relevant product, service or transaction
is not suitable for you, then this may result in a delay in dealing and/ or we
may refuse to deal with or for you. It is your responsibility to seek further
advice if your circumstances have changed.


6.

INSTRUCTIONS

    6.1

We may rely and act on any instructions, notices or requests of any person who
is, or whom we reasonably believe to be, a person designated or authorised by
you to give such instructions, notices or requests (whether given in writing or
by telex, telephone, computer-based systems or other media) but we will not be
obliged to do so. You warrant that any list(s) of persons named by you as
authorised to give instructions and sign documents and take other actions in
respect of funds and investments will be correct at the date thereof. You shall
notify us immediately of any amendments to such list(s) and provide specimen
signatures of new signatories.

    6.2

You shall promptly give any instructions to us which we may require in respect
of any transaction or proposed transaction. If you do not provide such
instructions promptly or following reasonable efforts by us, we are unable to
contact you, we may, in our absolute discretion, take such steps at your cost as
we consider necessary or desirable for our or your protection. If you do not
provide us with notice of your intention to exercise an option at the time
stipulated by us, we may treat the option as abandoned by you and, if so, will
notify you.

    6.3

If, after instructions are received, we believe it is not reasonably practicable
to act upon such instructions within a reasonable time, we may defer acting upon
those instructions until it is, in our reasonable opinion, practicable to do so
or notify you that we are refusing to act upon such instructions. We shall not
be liable for any losses resulting from such deferral or refusal.

    6.4

We reserve the right to terminate any trading arrangements with you at any time
and are not obliged to accept any particular order or to agree to enter into a
transaction with you or carry out an instruction received from you. We may
require (but shall not be obliged to require) written confirmation before acting
on oral instructions.

    6.5

If we effect a transaction with or for you, this shall not be taken to mean that
we recommend, or concur on the merits of, the transaction or that the
transaction is suitable for you. If we provide advice to you such advice shall
be express and may be given orally or in writing. We shall not be required to
ensure that such advice takes into account any research or other recommendations
we may have published from time to time. We shall not be obliged to provide you
with copies of any published research or recommendations either at the same time
as it is provided to an Associate or third parties or at all. We may, subject to
the FSA Rules, effect own account transactions at any time in investments which
are or have been the subject of such advice and/or publications, or any related
investments. No research shall constitute an offer by us or any associated
company to buy or sell any investment.

    6.6

We shall not be liable for any loss, expense, cost or liability (including
consequential loss) suffered or incurred by you as a result of instructions
being given, or any other communications being made, via the Internet or other
electronic medium. You will be solely responsible for all orders, and for the
accuracy of all information, sent via the Internet or other electronic medium
using your name or personal identification number. We will not execute an order
until we have verified the order to you and transmission of an order shall not
give rise to a binding contract between us and you.

    6.7

If you are authorised under the Financial Services and Markets Act 2000 you
agree that you will comply at all times with all relevant FSA Rules and you will
be responsible for and will have undertaken all necessary identification and
verification checks for the purposes of complying with statutory and FSA money
laundering requirements in respect of each principal for whom you act.

    6.8

You confirm that we may use voice recording procedures in connection with
receiving orders or instructions with or without the use of an automatic warning
device. Our voice records shall be and remain our sole property and will, in the
absence of manifest error, be conclusive evidence of the orders, instructions or
conversations so recorded. The period for retention of such voice records shall
be at our discretion.

    7.

EXECUTION OF ORDERS

   

If you are a Professional Client, the FSA Rules on best execution may apply. A
summary of our current Order Execution Policy, as relevant to Professional
Clients, has been provided to you. By agreeing to these Terms of Business and by
providing instructions to us, you agree to the terms of our Order Execution
Policy. In particular you consent to us effecting transactions on your behalf
outside a regulated market or multilateral trading facility (as both terms are
defined in the FSA Rules). You acknowledge that when executing certain
transactions we will not be executing orders on your behalf and will not be
subject to the obligation under the

Page 4

--------------------------------------------------------------------------------


FSA Rules to take all reasonable steps to obtain the best possible result taking
into account the execution factors (as defined in the FSA Rules). The
circumstances in which we will not be executing orders on your behalf are set
out in the summary of our Order Execution Policy.

    7.1

Orders may be executed by us or passed to any Associate or intermediate broker
for execution. Transactions are subject to:


  (a)

the terms and conditions of any intermediate broker;

        (b)

the customs and regulations of the relevant market, exchange and clearing house
(“Market Rules”); and

        (c)

any other terms covering any particular transaction under the rules of any
market or exchange or

        (d)

any separate agreement between you and us.


7.2

We may take or omit to take any action which we consider necessary or desirable
in order to ensure compliance with any of the above or the FSA Rules. We shall
not be liable for any loss suffered by you as a result of our taking or omitting
to take any such action or as a result of the acts or omissions of any market,
exchange or clearing house.

    7.3

Where you place a client limit order in respect of shares admitted to trading on
a regulated market and the order is not immediately executed under prevailing
market conditions, we shall assume that you do not wish us to make the order
public in a manner which is easily accessible to other market participants
unless you expressly instruct us otherwise.

    8.

OUR RESPONSIBILITIES AT SETTLEMENT

    8.1

We are not obliged to settle transactions or account to you unless and until we
(or our settlement agents) have received all necessary documents or money from
you and/or a counterparty (as appropriate). Where we undertake transactions for
you delivery or payment is entirely at your risk except to the extent that any
failure of delivery or payment is a result of our negligence, wilful default or
fraud. In the case of securities which have already been assented to an offer,
settlement may be delayed if the transaction can only be completed with
securities issued by the offeror.

    8.2

Settlement of transactions may be administered by one of our Associates and you
agree that we may pass all relevant information to any such Associate to enable
it to administer such settlement.

    9.

YOUR RESPONSIBILITIES AT SETTLEMENT

    9.1

You will be responsible for the due performance of every transaction which we
enter into with or for you, whether you are dealing as principal or as agent for
another person. You will deliver any money or property due under a transaction
carried out pursuant to these Terms of Business in accordance with the terms of
the transaction or otherwise in accordance with our reasonable requests. We may
buy investments to cover any liabilities of yours to deliver investments to us.
We may debit your account(s) with any loss we suffer and/or cost we incur in
this way.

    10.

OUR CHARGES

    10.1

Our charges for the services described in the Terms of Business will be
disclosed to you in accordance with the FSA Rules. You will pay the charges
prevailing at the time the services are provided. All charges are exclusive of
VAT. Any alteration to charges will be notified to you before the time of the
change.

    10.2

We may pay or receive fees, commissions or non-monetary benefits to or from any
Associate or other third party in connection with the services where permitted
by FSA Rules. If you are a Professional Client, we will provide you with
separate disclosure of the essential arrangements relating to such fees,
commissions or non-monetary benefits.

    10.3

You will be responsible for payment of all taxes, brokerage, transfer fees,
registration fees, stamp duty and all other liabilities, charges, costs and
expenses payable or incurred by us and/or a custodian in connection with the
services described in these Terms of Business except to the extent that such
liabilities, charges, costs and expenses arise from our negligence, wilful
default or fraud. We may deduct from sums due to you or withhold any such
estimated or actual charges at our reasonable discretion. Any difference between
such estimated amounts and the final confirmed liability shall be promptly
credited or debited to your account.

Page 5

--------------------------------------------------------------------------------


10.4

We may share our charges with all or any of our Associates or any third party.


11.

AGGREGATION OF ORDERS

    11.1

We may combine your order with our own orders, orders of Associates and persons
connected with us and orders of other clients. Aggregation will only take place
if we believe it is likely that the aggregation will not work overall to the
disadvantage of each of the Professional Clients concerned. However, the effect
of aggregation may work on some occasions to your disadvantage in relation to a
particular order.

    12.

YOUR MONEY

    12.1

Where you are dealing with either Macquarie Bank Limited (London Branch) or
Macquarie Bank International Limited any money held in an account with them will
not be treated as client money within the meaning of the FSA Rules and we will
not therefore be required to segregate such money, as that money will be held by
us as banker and not as trustee.

    12.2

Subject to the preceding paragraph and unless agreed otherwise, we will treat
your money as client money and hold it in accordance with the client money FSA
Rules.

    12.3

We may transfer your money to an overseas branch of Macquarie Bank Limited (an
authorised deposit- taking institution regulated by the Australian Prudential
Regulatory Authority) and/or Macquarie Bank International Limited which are part
of the same group of companies as Macquarie Capital (Europe) Limited, deposit
your money in an overseas approved bank or pass your money to an overseas
intermediate broker, settlement agent or counterparty outside the United
Kingdom. In such circumstances, the legal and regulatory regime applying to the
overseas branch, approved bank, intermediate broker, settlement agent or
counterparty will be different from that of the United Kingdom and, in the event
of their failure, money may be treated in a different manner from that which
would apply if the money was held by a bank, intermediate broker, settlement
agent or counterparty in the United Kingdom.

    12.4

Your money may be held or controlled by a third party, such as an exchange, a
clearing house or an intermediate broker to enable transactions to be effected
in accordance with your instructions or to meet your obligations to provide
collateral for a transaction.

    12.5

Interest will not be payable to you on money held unless otherwise agreed
between you and us.

    12.6

We may (but shall not in any circumstances be obliged to) convert any monies
held for you into such other currency as we consider necessary or desirable to
cover your obligations and liabilities in that currency at such rate of exchange
as we shall select. We shall be entitled to charge and retain for our own
account such administration fee for arranging such conversion as we may from
time to time specify.

    12.7

If, from time to time, there has been no movement on an account (notwithstanding
payments of interest or similar amounts) for six years we may close the relevant
account and retain the sums contained therein for our own benefit provided we
have first taken reasonable steps to notify you and return the balance. We agree
to make good any valid claim made by you in respect of any balance on an account
closed in this way.

    13.

CONTRACT NOTES AND STATEMENTS

    13.1

We will promptly provide you with confirmation of all transactions carried out
on your behalf in accordance with the FSA Rules unless confirmation is provided
to you by a third party, for example by a broker through whom we deal. You agree
that we may send confirmations, contract notes and other statements
electronically and, subject to legal, regulatory and market requirements we may
send you a single confirmation or contract note in respect of a series of
transactions unless agreed otherwise. In the absence of manifest error, all
confirmations, contract notes and other statements which we send to you will be
conclusive and binding on you unless you notify us in writing within 5 days of
the date of the confirmation or statement that you disagree with its contents.

    14.

CUSTODY OF YOUR INVESTMENTS

    14.1

We will not be obliged to provide or arrange for any custody services in respect
of your investments. All investments purchased through us and requiring
registration will be registered in your name or as you may request, in the name
of an eligible nominee or eligible custodian in accordance with FSA Rules. We
accept no liability for the negligence or other default of a third party nominee
or custodian.

Page 6

--------------------------------------------------------------------------------


15.

RIGHTS ISSUES, TAKEOVERS, ETC.

    15.1

Unless we accept your specific instructions as regards investments which we are
holding on your behalf, we shall not be responsible for:


  (a)

taking up any rights;

        (b)

exercising any conversion or subscription rights;

        (c)

dealing with takeover or other offers or capital reorganisations;

        (d)

exercising voting rights; or

        (e)

exercising any other rights which are conferred by any investments held by us or
to our order for your account.


15.2

In the event that we hold investments on your behalf, we shall endeavour to
advise you of the occurrence of any such rights, offers or capital
reorganisations upon becoming aware of the same.

    16.

MARGINS, COLLATERAL AND PAYMENT

    16.1

This section 16 shall apply to the provision of security, margin or collateral.
Where another agreement or general terms are in effect relating to the provision
of security, margin or collateral then such other agreement or general terms
shall prevail to the extent there is any conflict between such agreement or
terms and this section

    16.2

You shall pay to us on demand:


  (a)

such sums of money by way of deposits, or as initial or variation margin as we
may require being, in the case of a transaction effected on an exchange, not
less than the amount or percentage stipulated by the relevant exchange;

        (b)

such sums of money as may from time to time be due to us under a transaction and
such sums as may be required in or towards clearance of any debit balance on any
account with us; and

        (c)

such sums of money as we may from time to time require as security for your
obligations to us.


16.3

With our prior written agreement on each occasion, you may deposit securities or
other assets (“collateral”) with us or provide us with a guarantee or indemnity
from a person and in a form acceptable to us instead of cash for the purpose of
complying with your obligations under this section 16. Any securities or other
assets so deposited may be held by an intermediate broker who will be
responsible for claiming and receiving all interest payments, income and other
rights accruing to you. We accept no responsibility whatsoever for the acts or
omissions of any intermediate broker and shall not be liable to you for any
losses resulting directly or indirectly from such acts or omissions.

    16.4

Notwithstanding any other provision of these Terms of Business, money and
collateral provided to us under this section 16 shall be transferred absolutely
to us for our own benefit and use.

    16.5

We may:


  (a)

pass on any money or collateral received from you in order to satisfy our or
your obligations to any third party;

        (b)

charge, pledge or grant any security arrangement over collateral in order to
satisfy our or your obligations to any third party, in which case the collateral
may not be registered in your name;

        (c)

lend collateral to any third party, in which case the collateral may not be
registered in your name; and

        (d)

return to you assets other than the original collateral or type of collateral.

Page 7

--------------------------------------------------------------------------------


16.6

We shall not be obliged to account to you for any income received as a result of
carrying out any of these activities.

    16.7

If you fail to provide any margin, deposit or other sum due under these Terms of
Business we may close out any open position without prior reference to you and
apply any proceeds thereof to payment of any amounts due to us.

    16.8

You may not withdraw or substitute any property which we hold as security,
margin or collateral without our prior consent.

    16.9

You shall, immediately upon request, execute all documents and do all such
things as we may reasonably request in order to enable us to exercise our rights
under this section 16 or section 19.

    17.

RIGHT TO RETAIN YOUR FUNDS

    17.1

We may retain or make deductions from amounts which we owe to you or are holding
for you in respect of all sums due and payable by you to us (including margin,
fees and commission) even though arising in a different transaction. Where
debits and credits are expressed in different currencies, and we would have had
a right of retention or set-off if the sums concerned had been in the same
currency, we shall be entitled at your expense to convert any sums owing to you
into the currency of your debt to us for the purpose of effecting the said
retention or set-off.

    18.

POWER OF SALE OVER YOUR INVESTMENTS

    18.1

All investments (including collateral) which we hold or are entitled to receive
on your behalf shall be a continuing security for the payment and satisfaction
of all sums which may at any time be or become due from you to us, including any
interest payable to us hereunder and reasonable costs, charges and expenses paid
or incurred in perfecting or enforcing our security or otherwise.

    18.2

If you fail to meet your liabilities under these Terms of Business as and when
they become due we may, without prior notice, sell all or any of such
investments at such price and in such manner as we may in our reasonable
discretion decide without being responsible for any loss or diminution in price
and apply any proceeds of such sale in or towards:


  (a)

discharge of the costs of such sale; and

        (b)

discharge of the sums secured by this section 18.


18.3

If you fail to meet your liabilities under these Terms of Business we may close
out or require you to close out immediately any open positions and/or buy any
investment or other property where this is, or is in our reasonable opinion
likely to be, necessary in order for us to fulfil our obligations under any
transaction entered into as a result of your instructions (you shall reimburse
us for the full amount of the purchase price plus any associated costs and
expenses) and/or treat any outstanding transactions as cancelled and terminated.

    19.

CUSTOMER WARRANTIES

    19.1

You warrant and represent that:


  (a)

you are not under any legal disability with respect to, and are not subject to
any law or regulation which prevents your performance of, these Terms of
Business or any transaction contemplated by these Terms of Business;

        (b)

you have obtained all necessary consents and have the capacity and authority to
enter into these Terms of Business;

        (c)

investments or other property supplied by you shall, subject to these Terms of
Business, at all times be free from any charge, lien, pledge or encumbrance and,
unless you are a trustee, shall be beneficially owned by you; and

        (d)

you are in compliance with all laws to which you are subject including, without
limitation, all tax laws and regulations, exchange control requirements and
registration requirements that would affect the enforceability of these Terms of
Business or the transactions.

Page 8

--------------------------------------------------------------------------------


19.2

The warranties and representations in this section 19 shall be deemed to be
repeated each time you provide instructions, investments or collateral to us.


20.

CONFLICT OF INTERESTS

    20.1

Macquarie has established and implemented a conflicts policy at group level
(which may be revised and updated from time to time) (the “Conflicts Policy”)
pursuant to the FSA Rules, which sets out how we must seek to identify and
manage all material conflicts of interest.

    20.2

You agree that we may transact business in circumstances where we have, or which
give rise to, and may maintain, such an interest, relationship or arrangement
without prior reference to you and retain all benefits received therefrom. In
addition, we may provide advice and other services to third parties whose
interests may be in conflict or competition with your interests. We, our
Associates and our or their employees may take positions opposite to you or may
be in competition with you to acquire the same or a similar position. We will
not deliberately favour any person over you but will not be responsible for any
loss which may result from such competition.

    20.3

Such conflicting interests or duties may arise because:


  (a)

we may be dealing as principal or agent or be registered as a market maker in
the investments that are the subject of a transaction or providing services to
other persons with interests in or proposing to acquire such investments;

        (b)

we may be a financial adviser or lending banker to the issuer of such
investments;

        (c)

we may be dealing as agent on your behalf with a person connected with us or
conducting an “agency cross” by matching your order with the order of another
party (who may be a person connected with us) or receive a commission or other
payment from the counterparty or broker to any transaction which we carry out on
your behalf;

        (d)

a transaction may be in units in a unit trust or collective investment scheme of
which a person connected with us is a manager or trustee or in investments where
the issuer is a person connected with us or in investments in which we or a
person or persons connected with us have undertaken or underwritten an issue
within a period of 12 months before the date of the transaction;

        (e)

a transaction may be in investments in respect of which we or a person or
persons connected with us are contemporaneously trading or have traded on our
own account or have either a long or short position;

        (f)

we may have acted upon or used our, or their, published research recommendations
(or the conclusions which they expressed or the research or analysis on which
they are based ) before the recommendations have been published to our (or
their) customers;

        (g)

we may deal with you as principal in a foreign exchange transaction.


20.4

You should also understand that we or persons connected with us may carry on
corporate finance business for clients. In such circumstances you may receive or
see an investment publication or other document communicated or approved by us,
or containing invitations, offers, recommendations or advice from us, or persons
with which we are associated, to the public or a class of persons in which you
are included. However, you should not treat that as representing advice from us
to you as a customer about suitability, or look to us to regard you as a
customer, whether for the purpose of securing best execution or otherwise.
Before entering into any commitment in such a case, you are recommended to seek
specific advice on the merits and suitability of the proposed transaction.

    21.

INDEMNITY AND LIABILITY

    21.1

You shall fully indemnify us and keep us fully indemnified against all losses,
expenses, costs and liabilities (together “Losses”) which arise as a result of
or in connection with your breach of these Terms of Business or the proper
provision by us of the services or the exercise of any rights envisaged by these
Terms of Business (including, for the avoidance of doubt, any fines which may be
imposed upon us as a result of late settlement of any transaction and any costs
incurred in enforcing our rights or defending any action or claim brought by a
third party or any losses arising from acting on your instructions, or
instructions reasonably believed to be given by you or on your behalf).

Page 9

--------------------------------------------------------------------------------


21.2

We shall not be liable for any Losses suffered or incurred by you unless such
Losses are suffered or incurred as a result of our negligence, wilful default or
fraud. We shall not be responsible for any consequential loss suffered or
incurred by you whether arising from our negligence or otherwise or for any loss
suffered or incurred by you as a result of any third party failing to perform
its obligations to us.

    21.3

Macquarie Capital (Europe) Limited and Macquarie Bank International Limited are
not authorised deposit- taking institutions for the purposes of the Banking Act
1959 (Commonwealth of Australia), and their obligations do not represent
deposits or other liabilities of Macquarie Bank Limited ABN 46 008 583 542.
Macquarie Bank Limited does not guarantee or otherwise provide assurance in
respect of the obligations of Macquarie Capital (Europe) Limited and Macquarie
Bank International Limited.

    22.

INTEREST

    22.1

If you fail to pay any amount when it is due, we reserve the right to charge
interest (both before and after judgment) on such unpaid amount calculated at
the rate reasonably determined by us to be the reasonable cost of funding such
overdue amount. Such interest shall accrue and be calculated daily from the due
date to the date of payment and shall be compounded monthly.

    23.

COMPLAINTS PROCEDURE

    23.1

We have internal procedures for handling complaints fairly and promptly. You may
submit a complaint to the compliance officer, for example, by letter, telephone,
fax or e-mail. We will send you a written acknowledgement of your complaint
enclosing details of our complaints procedure. Further details regarding our
complaints procedures are available on request.

    24.

CHANGES TO THESE TERMS OF BUSINESS

    24.1

We may amend these Terms of Business by sending you a written notice describing
the relevant changes. Such changes will become effective on a date to be
specified in the notice.

    24.2

Any changes to these Terms of Business proposed by you will become effective
only once they have been agreed by us in writing.

    25.

TERMINATION

    25.1

You are entitled to terminate these Terms of Business by giving immediate
written notice to us, as we may by giving you immediate written notice. No
penalty will become due from either you or us in respect of the termination of
these Terms of Business. However, we may require you to pay charges for
transferring any investments held for you. Termination of these Terms of
Business will not affect any outstanding order or transaction or accrued charges
under these Terms of Business or any legal rights or obligations which may
already have arisen.

    26.

CONFIDENTIALITY

    26.1

Subject to section 27, neither party to these Terms of Business shall, without
the prior written consent of the other, use or disclose any information relating
to the business, investments, finances or other matters of a confidential nature
of the other party except to the extent that such use or disclosure is to an
Associate or is required by law or any regulatory authority or is desirable for
the purposes of, or to enable the disclosing party to properly perform its
obligations under, these Terms of Business.

    26.2

Neither we nor any Associate is obliged to disclose to you or to take into
consideration or utilise for your benefit any fact, matter or thing:


  (a)

if in our or its opinion disclosure of the information would or might be a
breach of duty or confidence to any other person or render our or its employees
liable to criminal or civil proceedings ; or

        (b)

which comes to the notice of an officer, employee or agent of ours or of any
Associate but does not come to the actual notice of the individual or
individuals with whom you are dealing.


26.3

The obligations in this section 26 shall not apply to any confidential
information lawfully in a party’s possession otherwise than as a result of the
Terms of Business or coming into the public domain otherwise than by breach by
any party of its obligations contained in the Terms of Business. For the
avoidance of doubt, we and our Associates will be entitled to disclose
confidential information if we are required or

Page 10

--------------------------------------------------------------------------------


requested to disclose such information by a relevant regulatory authority or
pursuant to any Applicable Regulations.

    26.4

The provisions of this section 26 shall continue to bind you and us after
termination of these Terms of Business.

    27.

DATA PROTECTION

    27.1

We may use, store or otherwise process any personal information provided by you,
your employees, agents or representatives. Such personal information may be
processed by us for the purpose of administering these Terms of Business,
providing services to you, or marketing financial services and products provided
by us or third parties to you (“Permitted Purposes”). If you do not want
personal information to be used for marketing purposes, please notify us. We
may, for any Permitted Purpose, transfer or disclose personal information to any
Associate of ours anywhere in the world, to any person acting on our behalf and
to any person to whom we are permitted to delegate any of our functions under
these Terms of Business (other than to the extent that you have indicated that
you do not want your personal information to be used for marketing purposes).
You agree to the processing and disclosure of personal information for the
Permitted Purposes and agree to procure such consent from your employees, agent
and representatives. You also agree that the Permitted Purposes may be amended
to include other uses or disclosures of personal information by notice to you.
You may request us to make available to you a copy of your personal information.

    28.

ASSIGNMENT

    28.1

You may not assign any of your rights or delegate any of your obligations under
these Terms of Business.

    29.

DELAY OR OMISSION

    29.1

No delay or omission in exercising any right, power or remedy provided by law or
under these Terms of Business, or partial or defective exercise thereof, shall
prevent further or other exercise of, or operate as a waiver of, such right,
power or remedy. No waiver of any breach of any term of these Terms of Business
shall (unless expressly agreed in writing by the waiving party) be construed as
a waiver of a future breach of the same term or as authorising a continuation of
the particular breach.

    30.

GENERAL

    30.1

These Terms of Business shall be governed by and construed in accordance with
the laws of England and each party submits to the non-exclusive jurisdiction of
the English Courts.

    30.2

If at any time any provision of these Terms of Business is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
these Terms of Business under the law of that jurisdiction nor the legality,
validity or enforceability of such provision under the law of any other
jurisdiction shall be in any way affected.

    30.3

We shall not be in breach of these Terms of Business and shall not be liable or
have responsibility of any kind for any loss or damage incurred by you as a
result of our failure to perform any or all of our obligations, where such
failure arises from or is attributable to either acts, events or omissions or
accidents beyond our reasonable control, including but without limitation any
breakdown, malfunction or failure of transmission, act of God, war, terrorism,
malicious damage, civil commotion, failure of any computer system, interruptions
of power supplies or industrial action.

    30.4

We shall be entitled to communicate with you by telephone, fax, e-mail or by
post. You may communicate with us by post at the address given in section 1.1 of
these Terms of Business, telephone, fax or electronic mail, unless you are
obliged to communicate in writing under these Terms of Business, in which case
you may communicate with us by letter delivered by post or personal delivery to
that address.

    30.5

You confirm that you have regular access to the Internet and consent to us
providing you with information, including information about our Order Execution
Policy and information about the nature and risks of investments, by electronic
message or by posting such information on our website at
http://www.macquarie.com/eu/ or such other website as we may from time to time
notify to you.

Page 11

--------------------------------------------------------------------------------

APPENDIX - RISK WARNING NOTICE

This notice is supplementary to the terms and conditions for investment business
which you may receive from time to time (“the Terms of Business”).

1.

GENERAL

The value of investments and the income from them may fluctuate and go down as
well as up. There is no guarantee that you will get back the amount initially
invested. The value of investments may be affected by a variety of factors,
including economic and political developments, interest rates and foreign
exchange rates, as well as issuer-specific events.

Investments denominated in currencies other than your base currency carry the
risk of exchange-rate movements. A movement in exchange rates may have a
separate effect, unfavourable as well as favourable, on your gains and losses.
Hedging techniques may, in certain circumstances, be limited or not be
successful.

The market for some investments may be restricted or illiquid. There may be no
readily available market and from time to time there may be difficulty in
dealing in such investments or obtaining reliable information about the value
and extent of risks associated with such investments.

2.

EQUITY SECURITIES

Buying equity securities (the most common form of which is shares) will mean
that you will become a member of the issuer company and participate fully in its
economic risk. Holding equity securities will generally entitle you to receive
any dividend distributed each year (if any) out of the issuer's profits made
during the reference period.

Generally, holdings in equity securities will expose you to more risk than debt
securities since remuneration is tied more closely to the profitability of the
issuer. In the event of insolvency of the issuer, your claims for recovery of
your equity investment in the issuer will generally be subordinated to the
claims of both preferred or secured creditors and ordinary unsecured creditors
of the issuer.

There is an extra risk of losing money when shares are bought in some smaller
companies, such as penny shares. There is a big difference between the buying
price and the selling price of these shares. If they have to be sold
immediately, you may get back much less than was paid for them. The price may
change quickly and it may go down as well as up.

If you buy equity securities you will be exposed to both the specific risks
associated with individual securities held (and the financial soundness of their
issuers), as well as the systemic risks of the equity securities markets.

3.

DERIVATIVES

This notice cannot disclose all the risks and other significant aspects of
warrants and/or derivative products such as futures, options, and contracts for
differences. You should not deal in these products unless you understand their
nature and the extent of your exposure to risk. You should also be satisfied
that the product is suitable for you in the light of your circumstances and
financial position. Certain strategies, such as a 'spread' position or a
'straddle', may be as risky as a simple 'long' or 'short' position. Although
warrants and/or derivative instruments can be utilised for the management of
investment risk, some of these products are unsuitable for many investors.
Different instruments involve different levels of exposure to risk and in
deciding whether to trade in such instruments you should be aware of the
following points.

(a)        WARRANTS

A warrant is a time-limited right to subscribe for shares, debentures, loan
stock or government securities and is exercisable against the original issuer of
the underlying securities.

A relatively small movement in the price of the underlying security results in a
disproportionately large movement, unfavourable or favourable, in the price of
the warrant. The prices of warrants can therefore be volatile.

It is essential for anyone who is considering purchasing warrants to understand
that the right to subscribe which a warrant confers is invariably limited in
time with the consequence that if the investor fails to exercise this right
within the predetermined timescale then the investment becomes worthless.

You should not buy a warrant unless you are prepared to sustain a total loss of
the money you have invested plus any commission or other transaction charges.

Page 12

--------------------------------------------------------------------------------

Some other instruments are also called warrants but are actually options (for
example, a right to acquire securities which is exercisable against someone
other than the original issuer of the securities, often called a 'covered
warrant').

(b)        OFF-EXCHANGE WARRANT TRANSACTIONS

Transactions in off-exchange warrants may involve greater risk than dealing in
exchange traded warrants because there is no exchange market through which to
liquidate your position, or to assess the value of the warrant or the exposure
to risk. Bid and offer prices need not be quoted, and even where they are, they
will be established by dealers in these instruments and consequently it may be
difficult to establish what is a fair price.

Your firm must make it clear to you if you are entering into an off-exchange
transaction and advise you of any risks involved.

(c)        FUTURES

Transactions in futures involve the obligation to make, or to take, delivery of
the underlying asset of the contract at a future date, or in some cases to
settle the position with cash. They carry a high degree of risk. The 'gearing'
or 'leverage' often obtainable in futures trading means that a small deposit or
down payment can lead to large losses as well as gains. It also means that a
relatively small movement can lead to a proportionately much larger movement in
the value of your investment, and this can work against you as well as for you.
Futures transactions have a contingent liability, and you should be aware of the
implications of this, in particular the margining requirements, which are set
out in paragraph 8.

(d)        OPTIONS

There are many different types of options with different characteristics.

Buying options:

Buying options involves less risk than selling options because, if the price of
the underlying asset moves against you, you can simply allow the option to
lapse. The maximum loss is limited to the premium, plus any commission or other
transaction charges. However, if you buy a call option on a futures contract and
you later exercise the option, you will acquire the future. This will expose you
to the risks described under 3 and 8.

Writing options

If you write an option, the risk involved is considerably greater than buying
options. You may be liable for margin to maintain your position and a loss may
be sustained well in excess of the premium received. By writing an option, you
accept a legal obligation to purchase or sell the underlying asset if the option
is exercised against you, however far the market price has moved away from the
exercise price. If you already own the underlying asset which you have
contracted to sell (when the options will be known as 'covered call options')
the risk is reduced. If you do not own the underlying asset ('uncovered call
options') the risk can be unlimited. Only experienced persons should contemplate
writing uncovered options, and then only after securing full details of the
applicable conditions and potential risk exposure.

Traditional options

Certain London Stock Exchange member firms under special exchange rules write a
particular type of option called a 'traditional option'. These may involve
greater risk than other options. Two-way prices are not usually quoted and there
is no exchange market on which to close out an open position or to effect an
equal and opposite transaction to reverse an open position. It may be difficult
to assess its value or for the seller of such an option to manage his exposure
to risk.

Certain options markets operate on a margined basis, under which buyers do not
pay the full premium on their option at the time they purchase it. In this
situation you may subsequently be called upon to pay margin on the option up to
the level of your premium. If you fail to do so as required, your position may
be closed or liquidated in the same way as a futures position.

(d)        CONTRACTS FOR DIFFERENCES

Futures and options contracts can also be referred to as contracts for
differences. These can be options and futures on the FTSE 100 index or any other
index, as well as currency and interest rate swaps. However, unlike other
futures and options, these contracts can only be settled in cash. Investing in a
contract for differences carries the same risks as investing in a future or an
option and you should be aware of these as set out in paragraphs 3 and 4
respectively. Transactions in contracts for differences may also have a
contingent liability and you should be aware of the implications of this as set
out in paragraph 8.

Page 13

--------------------------------------------------------------------------------

(e)        OFF-EXCHANGE TRANSACTIONS IN DERIVATIVES

It may not always be apparent whether or not a particular derivative is arranged
on exchange or is an off-exchange derivative transaction. Your firm must make it
clear to you if you are entering into an off-exchange derivative transaction.

While some off-exchange markets are highly liquid, transactions in off-exchange
or 'non transferable' derivatives may involve greater risk than investing in
on-exchange derivatives because there is no exchange market on which to close
out an open position. It may be impossible to liquidate an existing position, to
assess the value of the position arising from an off-exchange transaction or to
assess the exposure to risk. Bid prices and offer prices need not be quoted,
and, even where they are, they will be established by dealers in these
instruments and consequently it may be difficult to establish what is a fair
price.

4.

FOREIGN MARKETS

Foreign markets will involve different risks from the UK markets. In some cases
the risks will be greater. On request, your firm must provide an explanation of
the relevant risks and protections (if any) which will operate in any foreign
markets, including the extent to which it will accept liability for any default
of a foreign firm through whom it deals. The potential for profit or loss from
transactions of foreign markets or in foreign denominated contracts will be
affected by fluctuations in foreign exchange rates.

5.

CONTINGENT LIABILITY INVESTMENT TRANSACTIONS

Contingent liability investment transactions, which are margined, require you to
make a series of payments against the purchase price, instead of paying the
whole purchase price immediately.

If you trade in futures contracts for differences or sell options, you may
sustain a total loss of the margin you deposit with your firm to establish or
maintain a position. If the market moves against you, you may be called upon to
pay substantial additional margin at short notice to maintain the position. If
you fail to do so within the time required, your position may be liquidated at a
loss and you will be responsible for the resulting deficit. Even if a
transaction is not margined, it may still carry an obligation to make further
payments in certain circumstances over and above any amount paid when you
entered the contract.

Save as specifically provided by the FSA, your firm may only carry out margined
or contingent liability transactions with or for you if they are traded on or
under the rules of a recognised or designated investment exchange. Contingent
liability investment transactions which are not so traded may expose you to
substantially greater risks.

6.

LIMITED LIABILITY TRANSACTIONS

Before entering into a limited liability transaction, you should obtain from
your firm or the firm with whom you are dealing a formal written statement
confirming that the extent of your loss liability on each transaction will be
limited to an amount agreed by you before you enter into the transaction.

The amount you can lose in limited liability transactions will be less than in
other margined transactions, which have no predetermined loss limit.
Nevertheless, even though the extent of the loss will be subject to the agreed
limit, you may sustain the loss in a relatively short time. Your loss may be
limited, but the risk of sustaining a total loss to the amount agreed is
substantial.

7.

COLLATERAL

If you deposit collateral as security with your firm, the way in which it will
be treated will vary according to the type of transaction and where it is
traded. There could be significant differences in the treatment of your
collateral, depending on whether you are trading on a recognised or designated
investment exchange, with the rules of that exchange (and the associated
clearing house) applying, or trading off-exchange. Deposited collateral may lose
its identity as your property once dealings on your behalf are undertaken.

Even if your dealings should ultimately prove profitable, you may not get back
the same assets which you deposited, and may have to accept payment in cash. You
should ascertain from your firm how your collateral will be dealt with.

8.

COMMISSIONS

Before you begin to trade, you should obtain details of all commissions and
other charges for which you will be liable. If any charges are not expressed in
money terms (but, for example, as a percentage of contract value), you should
obtain a clear and written explanation, including appropriate examples, to
establish what such charges are likely to mean in specific money terms. In the
case of futures, when commission is charged as a percentage, it will normally be
as a percentage of the total contract value, and not simply as a percentage of
your initial payment.

Page 14

--------------------------------------------------------------------------------


9.

SUSPENSIONS OF TRADING

Under certain trading conditions it may be difficult or impossible to liquidate
a position. This may occur, for example, at times of rapid price movement if the
price rises or falls in one trading session to such an extent that under the
rules of the relevant exchange trading is suspended or restricted. Placing a
stop-loss order will not necessarily limit your losses to the intended amounts,
because market conditions may make it impossible to execute such an order at the
stipulated price.

10.

CLEARING HOUSE PROTECTION

On many exchanges, the performance of a transaction by your firm (or third party
with whom he is dealing on your behalf) is `guaranteed' by the exchange or
clearing house. However, this guarantee is unlikely in most circumstances to
cover you, the customer, and may not protect you if your firm or another party
defaults on its obligations to you. On request, your firm must explain any
protection provided to you under the clearing guarantee applicable to any
on-exchange derivatives in which you are dealing. There is no clearing house for
traditional options, or normally for off-exchange instruments.

11.

INSOLVENCY

Your firm's insolvency or default, or that of any other brokers involved with
your transaction, may lead to positions being liquidated or closed out without
your consent. In certain circumstances, you may not get back the actual assets
which you lodged as collateral and you may have to accept any available payments
in cash. On request, your firm must provide an explanation of the extent to
which it will accept liability for any insolvency of, or default by, other firms
involved with your transactions.

Page 15

--------------------------------------------------------------------------------

ANNEX I

Lenders

Lenders, Lenders’ Percentages and Maximum Commitment

Lender Commitment Lender Percentage Macquarie Bank Limited $50,000,000 100.0%

Lender and Administrative Agent

Administrative Agent’s Office Agent’s Wire Instructions (only for payments and
Advance Requests)       Macquarie Bank Limited, Administrative Agent Bank of New
York 500 Dallas Street New York, New York 10004 Suite 3100 ABA #: 021000018
Houston, Texas 77002 Favour: Macquarie Bank Limited – OBU Sydne Attn: Mike
Sextro Sydney Phone: (713) 275-6207 A/C No.: 8900055375 Fax: (713) 275-6222
Chips UID: 236386 Email: michael.sextro@macquarie.com REFERENCE: Doral Energy
Corp.

All Other Notices to Agent

Macquarie Bank Limited, Administrative Agent
500 Dallas Street
Suite 3100
Houston, Texas 77002
Attn:      Linda Cox
Phone:   (713) 275-6221
Fax:         (713) 275-6222
Email:      linda.cox@macquarie.com

with a copy to:

Greenberg Traurig, LLP
1000 Louisiana Street, 17th Floor
Houston, Texas 77002
Attn:      Douglas C. Atnipp
Phone:    (713) 374-3515
Fax:         (713) 374-3505
Email:       atnippd@gtlaw.com

--------------------------------------------------------------------------------

Notices to Macquarie Bank Limited as a Lender

Macquarie Americas Corp.
500 Dallas Street
Suite 3100
Houston, Texas 77002
Attn:     Mike Sextro
Phone    (713) 275-6207
Fax:         (713) 275-6222
Email:     michael.sextro@macquarie.com

with a copy to:

Greenberg Traurig, LLP
1000 Louisiana Street, 17th Floor
Houston, Texas 77002
Attn:     Douglas C. Atnipp
Phone:   (713) 374-3515
Fax:         (713) 374-3505
Email:      atnippd@gtlaw.com

--------------------------------------------------------------------------------

Schedule 2.6(d)

Authorized Signatories on Advanced Requests

NAME TITLE SIGNATURE       Paul Kirkitelos President & CEO /s/ Paul Kirkitelos  
    Horace Patrick Seale Chief Operating Officer /s/ Horace Patrick Seale


--------------------------------------------------------------------------------

Schedule 4.3

Ownership of Equity Interests of Borrowers

Doral is a publicly traded company. The company has 2,500,000,000 authorized
shares, of which 100,587,500 common shares are issued and outstanding.

Amongst Doral management, the ownership interests are:



ISSUER

SHAREHOLDER
CLASS
OF STOCK NO. OF
SHARES
OF STOCK         Doral Energy Corp.
Paul Kirkitelos
restricted
common shares 46,800,000
        Doral Energy Corp.
E. Willard Gray (through
W.S. Oil & Gas LTD) restricted
common shares 9,700,000
        Doral Energy Corp.
H. Patrick Seale (through
Seale Energy Partners L.P.) restricted
common shares 2,000,000


The remainder of the shares are free-trading common shares owned by public
shareholders.

--------------------------------------------------------------------------------

Schedule 4.4(d)

Consents

None.

--------------------------------------------------------------------------------

Schedule 4.8

Brokerage Fees

None.

--------------------------------------------------------------------------------

Schedule 4.10

Litigation

None.

--------------------------------------------------------------------------------

Schedule 4.11(c)

Agreements to Acquire Interests in Hydrocarbons

Letter Agreement dated April 10, 2008 between Language Enterprises Corp [now
known as Doral Energy Corp.] and G2 Petroleum, LLC (“G2”) regarding purchase of
an interest in G2’s Diamond Springs Prospect located in Freemont County,
Wyoming, as more particularly described in that certain Purchase Agreement dated
January 25, 2008 by and between G2 Petroleum, LLC and Laser Oil & Gas
Exploration.

--------------------------------------------------------------------------------

Schedule 4.12

Debt

Little Bay Consulting SA $ 320,000           Green Shoe Investments Ltd.  
300,000                              TOTAL $ 620,000  


--------------------------------------------------------------------------------

Schedule 4.16

Environmental Matters

None.

--------------------------------------------------------------------------------

Schedule 4.17

Operating Permits and Licenses

1)

New Mexico Oil Conservation Division: Registered, Bonded Operator

    2)

United States Bureau of Land Management: Registered, Bonded Operator


--------------------------------------------------------------------------------

Schedule 4.20

Contingent Liabilities

None.

--------------------------------------------------------------------------------

Schedule 4.22

Unpaid Bills

Unpaid Bills due from Doral Energy: None

Vendor List:

Name Purpose AAGA fittings and oilfield supplies Artesia Building Supply
fittings and oilfield supplies Ray Bell Oil Co. gasoline Blaine Haines water
supplier Bulldog Lease Works pulling unit Bureau of Land Management royalties,
lease fees, ROW Cardinal Laboratories analysis CVE electric Deans electric for
supplies and motors Devon rental Flow Products oilfield supplies George Young
Sales oilfield supplies I&W water hauler JWS of NM water hauler Mesquite
roustabout Miller Chemical chemicals Odessa Pumps pump supplies OK Hot Oil water
hauler Onda Lay pipe Permian Treating Chemicals, Inc. chemicals Plains Welding
rental of oxygen Plateau wireless cellphones Precision Pump pump service
Southeast Readi-Mix cementing Standard Oilfield Supply oilfield supplies Sweatt
Construction, Inc. dirt work T & C Tank Rental tank rental The Supply Store
oilfield supplies Truck & Trailer Supply oilfield supplies United Fuel & Energy
gasoline


--------------------------------------------------------------------------------

Schedule 4.26

Other Agreements

None.

--------------------------------------------------------------------------------

Schedule 4.29

Operators/Operating Agreements

1)

State N Lease: Operating Agreement between Gulf Oil Corporation and L. N.
Marbry, dated October 31, 1956, recorded in Book 77, Page 392, Oil and Gas
Records of Eddy County, New Mexico; Gulf Oil Corporation reserves a preferential
right to purchase.

    2)

State B Lease: Operating Agreement between Gulf Oil Corporation (now held by SDX
Resources, Inc.) and L. N. Marbry, dated October 31, 1956, recorded in Book 77,
Page 392, Oil and Gas Records of Eddy County, New Mexico; Gulf Oil Corporation
reserves a preferential right to purchase.

    3)

Federal S Lease: Lease Operating Agreement between Ambassador Oil Corporation
and Francis Weller, dated June 14, 1965, recorded in Book 158, Page 377, Oil and
Gas Records of Eddy County, New Mexico.

    4)

Federal X Lease: Lease Operating Agreement between Ambassador Oil Corporation
and Francis Weller, dated June 14, 1965, recorded in Book 158, Page 377, Oil and
Gas Records of Eddy County, New Mexico.


--------------------------------------------------------------------------------

Schedule 4.32

Employee Plans

None.

--------------------------------------------------------------------------------

Schedule 4.40

Hedging Agreements

None.

--------------------------------------------------------------------------------

Schedule 4.41

Marketing Contracts

1)

Gas Purchase Contract between Duke Energy Field Services, LP (now DCP Midstream,
LLC) and Hanson Energy dated May 20, 2002.

    2)

Gas Purchase Contract between Duke Energy Field Services, LP (now DCP Midstream,
LLC) and SDX Resources, Inc. [assumed by Warren Hanson] d/b/a Hanson Energy
dated June 6, 2002.

    3)

Lease Crude Oil Purchase Agreement between ConocoPhillips Company and Warren
Hanson d/b/a Hanson Energy dated October 22, 2003.

    4)

Oil Purchase Agreement between Navajo Refining Company, LP and Hanson Energy, as
amended September 9, 2007.


--------------------------------------------------------------------------------

Schedule 4.42

Deposit Accounts

BANK ACCOUNT NO. ACCOUNT NAME

 

 

Borrower will enter into a deposit account with Citibank, N.A. within 30 days
after Closing Date, at which time all applicable account information will be
provided.

--------------------------------------------------------------------------------

Schedule 6.9(c)

Insurance

See attached.

--------------------------------------------------------------------------------

[exhibit10-3sched69x1x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-3sched69x2x1.jpg]

--------------------------------------------------------------------------------


Schedule 6.19

Bonds and Qualifications

1) Bond No. B004526   $25,000 Statewide Oil & Gas Bond   (covering New Mexico)  
Bureau of Land Management   2) Bond No. B004527   $50,000 Blanket Plugging Bond
Oil Conservation Division   3) Bond No. B004528   $7,980 One-Well Plugging Bond
Oil Conservation Division   Spurck State No. 009   4) Bond No. B004529   $8,530
One-Well Plugging Bond Oil Conservation Division   State AE No. 001   5) Bond
No. B004530   $8,530 One-Well Plugging Bond Oil Conservation Division   State AE
No. 002   6) Bond No. B004531   $7,493 One-Well Plugging Bond Oil Conservation
Division   West Artesia Grayburg Unit No. 016   7) Bond No. B004532   $7,551
One-Well Plugging Bond Oil Conservation Division   West Artesia Grayburg Unit
No. 022     8) Bond No. B004533   $7,325 One Well Plugging Bond   Oil
Conservation Division   West Artesia Grayburg Unit No. 024


--------------------------------------------------------------------------------

Schedule 7.1(b)

Authorized Capital Leases

None.

--------------------------------------------------------------------------------

Schedule 7.5

Liens and Encumbrances

None.

--------------------------------------------------------------------------------

Schedule 7.12

Quarterly Minimum Cumulative Net Operating Cash Flow

Calendar Quarter
Production Months
Net Operating Cash Flow
(US$000) - Proposed
August 1, 2008 - October 31, 2008 579 November 1, 2008 - January 31, 2009 1,133
February 1, 2009 - April 30, 2009 1,635 May 1, 2009 - July 31, 2009 2,145 August
1, 2009 - October 31, 2009 2,640 November 1, 2009 - January 31, 2010 3,117
February 1, 2010 - April 30, 2010 3,552 May 1, 2010 - July 31, 2010 3,996 August
1, 2010 - October 31, 2010 4,429 November 1, 2010 - January 31, 2011 4,839
February 1, 2011 - April 30, 2011 5,230 May 1, 2011 - July 31, 2011 5,622


--------------------------------------------------------------------------------

Schedule 7.13

Quarterly Minimum Cumulative Production Volumes


Calendar Quarter
Production Months
Borrower Net Revenue
Interest Production
(MBOE) - Proposed
August 1, 2008 - October 31, 2008 8.27 November 1, 2008 - January 31, 2009 16.31
February 1, 2009 - April 30, 2009 23.84 May 1, 2009 - July 31, 2009 31.47 August
1, 2009 - October 31, 2009 38.93 November 1, 2009 - January 31, 2010 46.22
February 1, 2010 - April 30, 2010 53.10 May 1, 2010 - July 31, 2010 59.95 August
1, 2010 - October 31, 2010 66.67 November 1, 2010 - January 31, 2011 73.07
February 1, 2011 - April 30, 2011 79.29 May 1, 2011 - July 31, 2011 85.51

--------------------------------------------------------------------------------